Exhibit 10.17

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into this 10th day
of November, 2008, by and between MACFARLANE PARTNERS INVESTMENT MANAGEMENT,
LLC, a Delaware limited liability company (“Sublandlord”), and MEDIVATION, INC.,
a Delaware corporation (“Subtenant”).

W I T N E S S E T H:

A. WHEREAS, pursuant to the terms of that certain Office Lease dated as of
November 22, 2005 (the “Original Prime Lease”) between MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, a Massachusetts corporation (“Original Prime Landlord”), as
Prime Landlord’s (as herein defined) predecessor in interest, and MACFARLANE
URBAN REALTY COMPANY, LLC, a California limited liability company (“MURC”), as
Sublandlord’s predecessor in interest, as amended by that certain First
Amendment to Lease dated January 9, 2006, between Original Prime Landlord and
MURC, that certain Second Amendment to Lease dated August 9, 2007 (the “Second
Amendment to the Prime Lease”), between CREA SPEAR STREET TERRACE, LLC, a
Delaware limited liability company (“Prime Landlord”) and Sublandlord, and that
certain Third Amendment to Lease dated November 10, 2008 between Prime Landlord
and Sublandlord (the Original Prime Lease, as so amended, is referenced to
herein as the “Prime Lease”), Prime Landlord is leasing the Premises (as defined
below) to Sublandlord; and

B. WHEREAS, as used herein, the term “Premises” shall mean that certain
approximately 13,723 square feet of space consisting of all of the leaseable
areas of the twelfth (12th) floor of the building located at 201 Spear Street,
San Francisco, California (the “Building”), which Premises is a part of the
larger premises that is leased by Sublandlord pursuant to the Prime Lease (as
further described in Prime Lease, the “Prime Lease Premises”); and

C. WHEREAS, a copy of the Prime Lease is attached hereto as Exhibit A; and

D. WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires
to sublease from Sublandlord, the Premises subject to the terms and conditions
of the Prime Lease and the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:

1. Definitions. All capitalized terms used but not defined herein shall have the
same meaning as those defined in the Prime Lease.

 

1



--------------------------------------------------------------------------------

2. Demise. Sublandlord hereby subleases and demises to Subtenant, and Subtenant
hereby subleases from Sublandlord, the Premises for the Term (hereinafter
defined) and on the terms and conditions hereinafter set forth.

3. Term. Subject to the terms and conditions of this Sublease, the term of this
Sublease (the “Term”) shall commence upon the latter of delivery of possession
of the Premises by Sublandlord to Subtenant and the delivery of a fully-executed
consent by Prime Landlord to this Sublease (the “Commencement Date”), and shall
expire on May 31, 2013 (the “Termination Date”), unless earlier terminated in
accordance with the terms hereof. Upon the request of either party, Sublandlord
and Subtenant shall execute a certificate confirming the actual Commencement
Date. Subtenant shall have no option or right to extend the Term of this
Sublease.

4. Condition of Premises.

(a) Commencement Date; As-Is. Subject to Section 4(c) and Section 18(a) hereof,
Sublandlord shall deliver, and Subtenant shall accept possession of, the
Premises “broom clean” and in its “as is” condition as of the Commencement Date.
Subtenant acknowledges that except as expressly set forth in Section 4(c)
hereof, Sublandlord makes no representation or warranty as to the condition,
safety, repair or habitability of the Premises, and shall be under no obligation
to make, or pay for, any repair, replacement, renovation or improvement to the
Premises prior to or during the Term. Subtenant’s taking possession of the
Premises shall be conclusive evidence that Subtenant accepts the Premises as
suitable for the purposes for which they are leased and that Subtenant waives
any defects in the Premises and the Building, except for claims relating to
Sublandlord’s breach of the provisions expressly set forth in Section 4(c)
hereof. Sublandlord shall use commercially reasonable efforts to deliver
possession of the Premises to Subtenant by November 1, 2008 (the “Anticipated
Outside Delivery Date”). In no event shall Sublandlord be liable to Subtenant
for any damages of any kind or nature whatsoever due to a failure by Sublandlord
to deliver possession of the Premises to Subtenant by said Anticipated Outside
Delivery Date. Notwithstanding anything to the contrary contained herein, if
Sublandlord has not delivered the Premises to Subtenant on or before the 60th
day following the Anticipated Outside Delivery Date, Subtenant shall have the
right thereafter to cancel this Sublease, and upon such cancellation,
Sublandlord shall return all sums theretofore deposited by Subtenant with
Sublandlord, and neither party shall have any further liability to the other.

(b) Alterations; Use of Cable. Subtenant shall not make or permit to be made,
any improvements, additions, alterations, painting, carpeting or decorations,
structural or otherwise, in or to the Premises or the Building without obtaining
the prior written consent of Sublandlord (which consent of Sublandlord shall not
be unreasonably withheld and which consent may include such conditions and
requirements as Sublandlord may reasonably impose, including the requirement
that Subtenant restore the Premises at the end of the Term) and of Prime
Landlord (which consent of Prime Landlord, shall be granted or withheld in
accordance with the terms of the Prime Lease).

 

2



--------------------------------------------------------------------------------

Subject to the foregoing, Sublandlord consents to Subtenant’s use and
reconfiguration of the existing voice data wiring within the Premises.

(c) Representations and Warranties. Sublandlord represents and warrants to
Sublandlord’s knowledge, and except as otherwise disclosed to Subtenant in
writing or as otherwise known by Subtenant, that as of the date hereof: (i) the
Premises are in compliance with applicable building codes, laws and regulations,
and (ii) the building fire protection, HVAC, and electrical and mechanical
systems serving and located within the Premises are operational and in good
working condition and repair. The term “Sublandlord’s knowledge” or words of
similar intent shall mean the knowledge of, and only of, Dirk Hallemeier, with
no imputation of knowledge and no duty of investigation or inquiry. The
individual described above shall have no personal liability under this Sublease,
including, without limitation, by virtue of acting as a representative of the
Sublandlord for the purpose of this definition, The representations and
warranties made in this Section 4(c) shall expire and be of no further force or
effect on the date which is six (6) months following the Commencement Date.

5. Rent.

(a) Amount. Subtenant shall pay minimum annual rent for the Premises in the
amounts shown below (the “Base Rent”), in equal monthly installments (“Monthly
Base Rent”) with respect to each calendar month during the Term, commencing with
the latter of the Commencement Date or November 1, 2008 (the “RCD”), as follows:

 

Period

   Annual Base
Rent Rate      Monthly
Base Rent
Rate  

First Lease Year

   $ 686,150.00       $ 57,179.17   

Second Lease Year

   $ 699,873.00       $ 58,322.75   

Third Lease Year

   $ 713,596.00       $ 59,466.33   

Fourth Lease Year

   $ 727,319.00       $ 60,609.92   

Fifth Lease Year

   $ 741,042.00       $ 61,753.50   

Solely for purposes of this Section 5(a), the term “Lease Year” has the
following meaning: The first Lease Year shall commence on the RCD and continue
until the last day of the calendar month preceding the first anniversary of the
RCD. Each subsequent Lease Year shall commence upon the expiration of the
preceding Lease Year and be for a period of twelve calendar months, except that
the last Lease Year shall expire on May 31, 2013.

Notwithstanding the foregoing, so long as Subtenant is not then in breach of its
obligations under this Sublease, the amount of Monthly Base Rent payable for the
month of January 2009 shall be Zero Dollars ($0.00) and for the month of January
2010 shall be Zero Dollars ($0.00).

 

3



--------------------------------------------------------------------------------

No adjustment shall be made to the Base Rent due to a variance between the
actual square footage of the Premises and the square footage of the Premises
specified in Recital B, above.

(b) Payment. Monthly Base Rent shall be payable to Sublandlord (or at the
direction of the Prime Landlord or Sublandlord, to Prime Landlord for the
benefit of Sublandlord), at such place or to such agent as Sublandlord or Prime
Landlord may from time to time designate in writing by good check or other good
funds, in advance on the first day of each calendar month during the Term,
without previous notice or demand therefor, and without deduction, counterclaim
or set off. If the Term begins or ends on a date other than on the first day of
a month, Monthly Base Rent for the first month of the Term and/or the last month
of the Term, as the case may be, shall be prorated on a daily basis based upon a
thirty (30) day month.

(c) Additional Rent. Except for the Monthly Base Rent any sums required to be
paid by Subtenant under the terms of this Sublease and any charges or expenses
incurred by Sublandlord on behalf of Subtenant under this Sublease shall
constitute additional rent (“Additional Rent”), and Sublandlord shall have the
same rights and remedies for the nonpayment thereof as are available to
Sublandlord for the nonpayment of Monthly Base Rent.

(d) Late Charge. In the event any installment of Monthly Base Rent or Additional
Rent due hereunder is not paid within five (5) calendar days after it is due,
then Subtenant shall also pay to Sublandlord, as Additional Rent, a late payment
fee equal to the greater of (i) Fifty Dollars ($50.00), or (ii) five percent
(5%) of such delinquent installment of Monthly Base Rent and/or Additional Rent,
as the case may be. In addition, such unpaid installment of Monthly Base Rent or
Additional Rent, as the case may be, shall bear interest at the rate of ten
percent (10%) per annum (or the highest rate allowable under California law, if
less) (the “Interest Rate”), from the date Sublandlord sends notice to Subtenant
of nonpayment to the date of the payment thereof by Subtenant.

6. Security Deposit.

(a) General. To secure the full and faithful performance by Subtenant of all of
the covenants, conditions and agreements set forth in this Sublease to be
performed by it, including, without limitation, foregoing such covenants,
conditions and agreements in this Sublease which become applicable upon its
termination by reentry or otherwise, Subtenant has deposited with Sublandlord
concurrently with its execution of this Sublease, in the form of cash or the
Letter of Credit (as defined below), the sum of Three Hundred Forty-Three
Thousand Seventy-Five and 00/100 Dollars ($343,075.00) as a “Security Deposit”
on the following understanding:

(i) That the Security Deposit or any portion thereof may be applied to the
curing of any default that may exist beyond any applicable notice and cure
period, including but not limited to a breach for failure to pay Base Rent and
Additional Rent, without prejudice to any other remedy or remedies which
Sublandlord may have on

 

4



--------------------------------------------------------------------------------

account thereof, and upon such application Subtenant shall pay Sublandlord on
demand the amount so applied which shall be added to the Security Deposit so the
same will be restored to its original amount (or, as applicable, restore the
amount of the Letter of Credit to its original amount);

(ii) That should the Sublandlord’s interest as Tenant under the Prime Lease be
assigned by Sublandlord, the Security Deposit or any balance thereof may be
turned over to Sublandlord’s assignee, and if the Security Deposit is turned
over to such assignee, and if such assignee assumes all Sublandlord’s
obligations under this Sublease with respect to the Security Deposit, Subtenant
hereby releases Sublandlord from any and all liability with respect to the
Security Deposit and its application or return, and Subtenant agrees to look
solely to such assignee for such application or return;

(iii) That Sublandlord may commingle the Security Deposit with other funds,
shall not be required to keep the Security Deposit in trust, and shall not be
obligated to pay Subtenant any interest on the Security Deposit;

(iv) That the Security Deposit shall not be considered an advance payment of
Base Rent and Additional Rent or a measure of damages for any default by
Subtenant, nor shall it be a bar or defense to any actions by Sublandlord
against Subtenant; and

(v) That provided there then exists no default by Subtenant hereunder, the
Security Deposit or any then remaining balance thereof, shall be returned to
Subtenant, without interest, within thirty (30) days after the expiration of the
Term, unless there exists any uncured default by Subtenant at such time, in
which case Sublandlord may retain the Security Deposit (and apply the same as
provided herein, if Sublandlord so elects) until all defaults are cured and
resultant damages are paid. Subtenant hereby waives any and all provisions of
law, now or hereafter in effect in the State in which the Premises is located or
any local government authority or agency or any political subdivision thereof,
that limit the types of defaults for which a Sublandlord may claim sums from a
security deposit, it being agreed that Sublandlord, in addition, may claim those
sums specified in this Sublease and/or those sums reasonably necessary to
compensate Sublandlord for any other loss or damage, foreseeable or
unforeseeable, caused by the acts or omissions of Subtenant or any officer,
employee, agent, contractor or invitee of Subtenant. Subtenant further covenants
that it will not assign or encumber its rights with respect to the money
deposited herein as a Security Deposit (other than to an assignee of this
Sublease in connection with a permitted assignment) and that neither Sublandlord
nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance (other than to an
assignee of this Sublease in connection with a permitted assignment).

(b) Letter of Credit. If Subtenant elects to post the Security Deposit in the
form of a letter of credit rather than cash, concurrently with the execution of
this Sublease, Subtenant shall deliver to Sublandlord an irrevocable standby
letter of credit (“Letter of Credit”) in the amount of Three Hundred Forty-Three
Thousand Seventy-

 

5



--------------------------------------------------------------------------------

Five and 00/100 Dollars ($343,075.00) as Subtenant’s Security Deposit under this
Sublease, subject to the terms and conditions of this Section 6. The Letter of
Credit shall be held by Sublandlord as security for the faithful performance by
Subtenant of all of the terms, covenants and conditions of this Sublease to be
kept and performed by Subtenant during this Sublease Term. The Letter of Credit
shall reflect Sublandlord as beneficiary. The form of the Letter of Credit shall
be subject to the review and approval of Sublandlord, in its sole discretion,
and the Letter of Credit shall contain language allowing Sublandlord to draw
upon the Letter of Credit upon presentation to the issuer of Sublandlord’s
written statement that Sublandlord is entitled to the funds represented by such
Letter of Credit in accordance with the terms of this Sublease. The Letter of
Credit shall be issued by a commercial bank having its principal office within
California and shall be capable of being drawn upon at a location in California.
In all cases, the identity of the issuer of the Letter of Credit shall be
subject to the approval of Sublandlord, in its reasonable discretion. The Letter
of Credit shall provide that the issuer of the Letter of Credit shall provide
Sublandlord with thirty (30) days written notice prior to revoking or
terminating the Letter of Credit. Should Sublandlord receive written notice from
the issuer of the Letter of Credit that the issuer intends to revoke or
terminate the Letter of Credit, Sublandlord shall have the right, after fifteen
(15) days prior written notice to Subtenant, to draw the entire amount of the
Letter of Credit. If Sublandlord draws upon the Letter of Credit, Sublandlord
shall hold such amount as a cash Security Deposit and shall have the right to
use such amount as provided in Section 6(a), above. During such fifteen (15) day
period, Subtenant shall have the right to furnish a substitute Letter of Credit,
subject to the terms and conditions of this Section 6. Sublandlord may draw upon
the Letter of Credit after five (5) days prior written notice to Subtenant upon
the occurrence or nonoccurrence of any event entitling Sublandlord under this
Sublease to apply any portion of the Security Deposit. The Letter of Credit must
permit partial drawings. In the event of an assignment of Sublandlord’s interest
as Tenant under the Prime Lease and an assumption by the assignee of
Sublandlord’s obligations under this Sublease, Sublandlord may require that
Subtenant furnish to Sublandlord’s assignee a substitute or amended Letter of
Credit, naming such assignee as the beneficiary and otherwise in compliance with
this Section 6, provided such assignee reimburses Subtenant for any
administrative fees charged by the issuer of the Letter of Credit for issuing a
substitute or amended Letter of Credit in the name of the assignee.

7. Taxes and Operating Expenses. Effective as of January 1, 2010 and continuing
throughout the Term, Subtenant shall pay to Sublandlord as Additional Rent,
together with Subtenant’s payments of Monthly Base Rent, Subtenant’s Share
(hereinafter defined) of the amount of Tenant’s Pro Rata Share for the Current
Premises (as such term is defined in the Second Amendment to the Prime Lease) of
the Taxes and Operating Expenses (including amounts based on Prime Landlord’s
determination of the Estimated Escalation Increase (as defined in Section 4.A.
of the Original Prime Lease, as amended by the Second Amendment to the Prime
Lease) which Sublandlord is obligated to pay pursuant to the Prime Lease;
provided, however, that Subtenant’s Share shall be based on increases over a Tax
Base equal to the actual Taxes for Calendar Year 2009 and an Operating Expenses
Base equal to the actual Operating Expenses for the Calendar Year 2009, all as
determined by the Prime Landlord pursuant to the Prime Lease and without

 

6



--------------------------------------------------------------------------------

any right of Subtenant to contest the same. Sublandlord shall pay to Subtenant,
Subtenant’s Share of any Escalation Reconciliation for the Current Premises
within thirty (30) days of Sublandlord’s receipt of the same, if any, from the
Prime Landlord. As used herein, the term “Subtenant’s Share” shall be determined
based on a fraction, the numerator of which shall be thirteen thousand seven
hundred twenty-three (13,723) square feet and the denominator of which shall be
the square footage of the Current Premises (as such square footage is determined
under the Prime Lease, but which as of the date of this Sublease is 21,753) as
such may exist from time to time.

8. Additional Utilities and Other Services. Subtenant shall pay to Sublandlord
upon ten (10) business days notice for any after-hours HVAC costs, excess
utility costs, janitorial services, or any other services provided with respect
to the Premises charged by Prime Landlord to Sublandlord.

9. Assignment and Sub-subletting.

(a) Consent Required. Except for Permitted Transfers (defined below) Subtenant
shall not, without the prior written consent of Sublandlord, which consent
(subject to the remaining provisions hereof) shall not be unreasonably withheld,
conditioned or delayed, and the consent of Prime Landlord (which consent of
Prime Landlord, shall be granted or withheld in accordance with the terms of the
Prime Lease); (i) assign this Sublease or any of its rights hereunder;
(ii) further sublet the Premises or any part thereof to any other person or
entity; (iii) permit the use of the Premises by any person or entity other than
Subtenant, or its employees and agents approved in advance by Sublandlord at
Sublandlord’s reasonable discretion; or (iv) permit the assignment or other
transfer, including, without limitation, any change in ownership or voting
control of Subtenant, or any mortgage, encumbrance, pledge or other
hypothecation of all or any part of this Sublease or any of Subtenant’s rights
hereunder by operation of law ((i)-(iv), each a “Transfer”). Sublandlord shall
have the right to recapture and terminate this Sublease with respect to any such
portion of the Premises that Sublandlord proposes to Transfer. Unless
Sublandlord elects to recapture the portion of the Premises which Subtenant
proposes to assign or sub-sublease, Sublandlord shall not unreasonably withhold
its consent to an assignment or sub-sublease so long as the proposed
sub-subtenant or assignee (i) has a reputation which in Sublandlord’s reasonable
judgment, makes it appropriate for Sublandlord to consent to the proposed
assignment or sub-sublease, and (ii) has, in Sublandlord’s reasonable opinion,
the financial ability to perform its obligations under the assignment or
sub-sublease. Neither the consent by Sublandlord to any Transfer, nor the
acceptance or collection of rent from any assignee, transferee or sub-subtenant,
shall be construed as a release of Subtenant from liability for each and every
term or obligation of this Sublease, and Subtenant shall continue to remain
primarily liable for all of the terms, covenants, conditions and liabilities of
the “Subtenant” contained herein. No consent by Sublandlord to any Transfer in
any one instance shall constitute a waiver of the necessity for such consent in
any subsequent instance. Any Transfer or attempted Transfer of the Premises by
Subtenant in violation of the terms and provisions of this Section 9 shall be
void and of no force and effect.

 

7



--------------------------------------------------------------------------------

(b) Excess Rent. In the event that Subtenant assigns this Sublease or sublets
all or any portion of the Premises, Subtenant shall pay to Sublandlord as
Additional Rent an amount equal to fifty percent (50%) of the difference between
(i) all sums paid to Subtenant or its agent by or on behalf of such assignee or
subtenant under the assignment or sub-sublease (less all reasonable out of
pocket costs and expenses paid by Subtenant in connection with consummating any
such assignment or sub-sublet), and (ii) the Base Rent and Additional Rent paid
by Subtenant under this Sublease and attributable to the portion of the Premises
assigned or sub-subleased.

(c) Fees. Subtenant shall reimburse Sublandlord for its reasonable attorneys’
fees (not to exceed Two Thousand and 00/100ths Dollars ($2000.00)) and other
reasonable third party expenses (including without limitation fees and expenses
which are reimbursable by Sublandlord to Prime Landlord under the Prime Lease)
incurred in reviewing any requested consent whether or not such consent is
granted.

(d) Permitted Transfers. So long as the Prime Landlord’s consent is obtained
and, as applicable, (i) the assignee assumes all obligations of Subtenant under
and in connection with this Sublease pursuant to an assignment and assumption
agreement reasonably acceptable to Sublandlord or (ii) the sublessee enters into
a sub-sublease agreement reasonably acceptable to Sublandlord, Subtenant may
assign this Lease or sublet the Premises, or any portion thereof, without
Sublandlord’s consent, to any entity which controls, is controlled by, or is
under common control with Medivation, Inc. (the “Original Subtenant”); to any
entity which results from a merger of, reincorporation of, reorganization of, or
consolidation with the Original Subtenant; or to any entity which acquires
substantially all of the stock or assets of the Original Subtenant, as a going
concern (hereinafter each a “Permitted Transfer”). In addition, a sale or
transfer of the stock of the Original Subtenant shall be deemed a Permitted
Transfer if (1) such sale or transfer occurs in connection with any bona fide
financing or capitalization for the benefit of the Original Subtenant, or
(2) the Original Subtenant is, or in connection with the proposed transfer
becomes, a publicly traded entity. Sublandlord shall have no right to terminate
the Lease in connection with, and shall have no right to any sums or other
economic consideration resulting from, any Permitted Transfer. Following a
Permitted Transfer, the transferor shall remain primarily liable for all of the
terms, covenants, conditions and liabilities of the “Subtenant” contained
herein.

10. Prime Lease.

(a) Incorporation of Prime Lease. Sublandlord’s rights in and to the Premises
are governed by the Prime Lease. This Sublease shall be subject and subordinate
in all respects to the Prime Lease. For the purpose of describing obligations
between Sublandlord and Subtenant, the following terms, covenants and conditions
of the Prime Lease (to the extent they are not inconsistent with the terms and
conditions of this Sublease) are incorporated by reference into this Sublease as
if completely set forth herein: Articles 6, 21, 22, 25 and 27 (but not the
second sentence of Article 27D, it being understood that Section 14 of this
Sublease addresses the indemnification obligations of Subtenant); provided that
each reference therein to “Tenant” shall be deemed to refer to

 

8



--------------------------------------------------------------------------------

“Subtenant”, each reference to “Landlord” therein shall be deemed to refer to
“Sublandlord”, and each reference to “Premises” in the incorporated provisions
of the Prime Lease shall be deemed to refer to the Premises subleased by
Subtenant pursuant to the terms of this Sublease. Except as otherwise expressly
provided herein, Subtenant shall perform all affirmative covenants and shall
refrain from performing any act which is prohibited by the negative covenants of
the Prime Lease, where the obligation to perform or refrain from performing is
by its nature imposed upon the party in possession of the Premises. If
practicable, Subtenant shall perform affirmative covenants which are also
covenants of Sublandlord under the Prime Lease at least five (5) days prior to
the date when Sublandlord’s performance is required under the Prime Lease. If
Subtenant breaches any term, covenant or condition of this Sublease,
Sublandlord, in addition to the rights and remedies available to Sublandlord
under this Sublease, shall have all the rights and remedies against Subtenant as
would be available to Prime Landlord under the Prime Lease. Notwithstanding
anything to the contrary, including without limitation this Section 10(a),
Sublandlord shall have no obligation to perform any of Prime Landlord’s
obligations under the Prime Lease and in no event shall Sublandlord be liable to
Subtenant due to Prime Landlord’s failure to undertake its obligations under the
Prime Lease. Upon the written request of Subtenant, Sublandlord (at Subtenant’s
sole cost and expense) shall cooperate with Subtenant’s efforts to obtain all
services and utilities required to be provided by Prime Landlord under the Prime
Lease, Subtenant represents and warrants that it has reviewed the Prime Lease
and is thoroughly familiar with and understands the contents thereof.

(b) Termination of Prime Lease. Subtenant shall not cause or permit any act
which would give Prime Landlord the right to terminate the Prime Lease prior to
the stated expiration of the term thereof. Subtenant shall indemnify and hold
harmless Sublandlord from and against any loss, liability, claim, cost or
expense (including reasonable attorneys’ fees) incurred by Sublandlord as a
result of any termination or attempted termination of the Prime Lease resulting
from any such act or omission by Subtenant. Notwithstanding anything to the
contrary contained in this Sublease, Subtenant acknowledges that the expiration
or any earlier termination of the underlying Prime Lease shall automatically
extinguish and terminate this Sublease.

(c) Rights to the Premises. Notwithstanding any provision contained herein to
the contrary, during the Term, Subtenant shall have no greater rights in and to
the Premises than Sublandlord shall have, from time to time, in and to the
Premises under the Prime Lease. Subtenant shall not have the right to exercise
any options to renew, extend, negotiate or terminate the Prime Lease to the
extent such options are exercisable by Sublandlord and shall have no interest or
rights with respect to any other portion of the Prime Lease Premises or any
option to expand the Prime Lease Premises.

(d) Prime Landlord Approval. This Sublease shall not be effective unless and
until approved in writing by Prime Landlord. Subtenant agrees to promptly
provide to Sublandlord any and all reasonable information regarding Subtenant,
including without limitation financial statements, that Prime Landlord may
request and Subtenant shall

 

9



--------------------------------------------------------------------------------

otherwise cooperate to satisfy any reasonable requirement Prime Landlord may
impose as a condition to its consent to this Sublease.

(e) Sublandlord’s Rights. Sublandlord shall have the right from time to time, in
its sole and absolute discretion, and without the consent of Subtenant, to
exercise any and all of its rights as the “Tenant” under the Prime Lease, or
otherwise extend, modify and/or amend the terms and provisions of the Prime
Lease in accordance with the terms therein; provided that Sublandlord shall not
modify or amend the terms of the Prime Lease in any way that would materially
impair Subtenant’s use of the Premises in accordance with the terms of this
Sublease, but this prohibition shall not operate to impair Sublandlord’s rights
of termination as such may arise in connection with damage, destruction,
condemnation or breach by Prime Landlord.

11. Repairs and Compliance. Subtenant shall be responsible for, and shall pay at
its own expense for all maintenance, repairs and replacements to the Premises
and the Building and its equipment, to the extent Sublandlord is obligated to
perform or pay for the same under the Prime Lease. To the extent Sublandlord is
obligated to do so under the Prime Lease with respect to the Premises, Subtenant
shall, at Subtenant’s own expense, comply with all laws and ordinances, and all
orders, rules and regulations of all governmental authorities and of all
insurance bodies and their life prevention engineers at any time in force,
applicable to the Premises or to Subtenant’s particular use or manner of use
thereof.

12. Restrictions on Use. Subtenant may use the Premises only for the uses set
forth in Article 6 of the Prime Lease and for no other purpose. Subtenant shall
not (i) commit waste on or to the Premises or the Building; (ii) use the
Premises for any unlawful purpose or in violation of any municipal laws or
regulations, insurance requirements or any certificate(s) of occupancy; and
(iii) permit any dangerous article to be brought on the Premises unless
safeguarded as required by law. The Premises shall not be used by Subtenant for
any unlawful, immoral or improper purpose.

13. Sublandlord Right to Cure. If Subtenant shall breach any term, covenant or
condition of this Sublease with regard to the making of any payment or the doing
of any act, which results or may result in the occurrence of a default under the
Prime Lease, then in addition to any rights and remedies available to
Sublandlord hereunder or under the Prime Lease, Sublandlord, upon not less than
five (5) business days prior written notice to Subtenant (or such shorter period
of time as may be necessary to avoid a default under the Prime Lease), shall
have the right to make such payment or to do such act, provided that the making
of such payment or the doing of such act by Sublandlord shall not operate to
cure such breach under the terms of this Sublease. Any payments made, and any
costs or expenses (including reasonable attorneys’ fees) incurred, by
Sublandlord in connection with its exercise of its rights under this Section 13,
shall constitute Additional Rent and shall bear interest at the Interest Rate
from the date incurred until payment in full by Subtenant. Subtenant shall
reimburse Sublandlord for the cost incurred by Sublandlord in making such
payments or doing such acts upon demand.

 

10



--------------------------------------------------------------------------------

14. Indemnification. In addition to the provisions of the Prime Lease
incorporated herein, Subtenant shall indemnify, defend and save Sublandlord, its
directors, officers, agents and employees harmless from and against all
liability, claims, suits, judgments, damages, penalties, costs and expenses
(including reasonable attorneys’ fees) to which any of them may be subject or
suffer (collectively “Indemnified Claims”), arising from or in connection with
(i) the use or occupancy of the Premises, (ii) any act or omission of Subtenant,
(iii) any default or claimed default on the part of Sublandlord under the Prime
Lease caused by the failure of Subtenant to perform any obligation of the
“Tenant” under those provisions of the Prime Lease which are by their nature
imposed upon the party in possession of the Premises; (iv) any default by
Subtenant in performing any of its covenants under this Sublease; (v) any
violation of the provisions of Article 27 of the Prime Lease by Subtenant,
Subtenant’s occupants, employees, contractors or agents; or (vi) any termination
or attempted termination of the Prime Lease resulting from any act or omission
of Subtenant, its employees or agents. In no way limiting the generality of the
foregoing, if Sublandlord is obligated to indemnify Prime Landlord under the
Prime Lease from and against any Indemnified Claims arising from or in
connection any of the items enumerated in the immediately preceding subclauses
(i) through (v), then Subtenant shall additionally indemnify, defend and save
Prime Landlord, its directors, officers, agents and employees harmless from and
against all liability, claims, suits, judgments, damages, costs and expenses
(including reasonable attorneys’ fees) to which any of them may be subject or
suffer, arising from or in connection with the same.

15. Insurance. Subtenant, at its sole expense, shall obtain and keep in force
the insurance types and coverages specified in the Prime Lease required to be
carried by the “Tenant” under the Prime Lease, in amounts not less than those
specified in the Prime Lease, naming Sublandlord, as well as Prime Landlord and
such other parties as Prime Landlord and Sublandlord may require be named, in
the manner required therein. Subtenant shall furnish to Sublandlord and Prime
Landlord a certificate of Subtenant’s insurance required hereunder prior to
Subtenant’s taking possession of the Premises. Each party hereby waives claims
against the other for property damage actually covered by the waving party’s
property insurance, provided such waiver shall not invalidate the waiving
party’s property insurance; each party shall attempt to obtain from its
insurance carrier a waiver of its right of subrogation. Subtenant hereby waives
claims against Prime Landlord and Sublandlord for property damage to the
Premises or its contents if and to the extent that Sublandlord waives such
claims against Prime Landlord under the Prime Lease. Subtenant agrees to obtain,
for the benefit of Prime Landlord and Sublandlord, such waivers of subrogation
rights from its insurer as are required of Sublandlord under the Prime Lease.

16. Default of Subtenant.

(a) Event of Default. The occurrence of any one or more of the following events
shall constitute an event of default (an “Event of Default”) of Subtenant under
this Sublease: (i) if Subtenant shall fail to pay any installment of Monthly
Base Rent or Additional Rent provided herein and such failure shall continue for
a period of five (5) days after written notice thereof to Subtenant by
Sublandlord; (ii) if Subtenant shall fail

 

11



--------------------------------------------------------------------------------

to secure insurance or in providing evidence of insurance as set forth in
Section 15 of this Sublease and such failure shall continue for a period of five
(5) days after written notice thereof to Subtenant by Sublandlord; (iii) if
Subtenant shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Subtenant
asking reorganization of Subtenant under the Federal bankruptcy laws as now or
hereafter amended, or under the laws of any state, shall be entered, and any
such decree or judgment or order shall not have been vacated or stayed or set
aside within sixty (60) days from the date of the entry or granting thereof;
(iv) if Subtenant shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the Federal bankruptcy laws now or
hereafter amended, or Subtenant shall institute any proceedings for relief of
Subtenant under any bankruptcy or insolvency laws or any laws relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangements,
composition or extension; (v) if Subtenant shall admit in writing its inability
to pay its debts as they become due; (vi) if Subtenant shall make any assignment
for the benefit of creditors or shall apply for or consent to the appointment of
a receiver for Subtenant or any of the property of Subtenant; (vii) if Subtenant
shall, by its act or omission to act, cause a default under the Prime Lease and
such default shall not be cured within the time, if any, permitted for such cure
under the Prime Lease; (viii) if any termination of the Prime Lease occurs as a
result of any act or omission of Subtenant, its employees or agents; (ix) if
Subtenant shall violate or fail to perform any of the other conditions,
covenants or agreements herein made by Subtenant and such violation or failure
shall continue for a period of thirty (30) days after written notice thereof to
Subtenant by Sublandlord; (x) if Subtenant shall abandon the Premises before the
Termination Date of this Sublease; or (xi) if Subtenant assigns this Sublease or
subsubleases all or a part of the Premises, except in accordance with Section 9
hereof.

(b) Remedies. Upon the occurrence of any one or more Events of Default,
Sublandlord may exercise any remedy against Subtenant which Prime Landlord may
exercise for default by Sublandlord under the Prime Lease.

17. Fire or Casualty or Eminent Domain. In the event of a fire or other casualty
affecting the Building, the Prime Lease Premises or the Premises, or of a taking
of all or a part of the Building, the Prime Lease Premises or Premises under the
power of eminent domain, Sublandlord shall have the right, in its sole and
absolute discretion, to exercise any right which Sublandlord may have under the
Prime Lease, including, without limitation, any right that will have the effect
of terminating the Prime Lease, and Subtenant hereby consents to, and Subtenant
shall cooperate with Sublandlord in, the exercise of any such right. In the
event Sublandlord is entitled, under the Prime Lease, to a rent abatement as a
result of a fire or other casualty or as a result of a taking under the power of
eminent domain, then Subtenant shall be entitled to its equitable share of such
rent abatement unless the effect on the Premises of such fire or other casualty
or such taking shall be substantially disproportionate to the amount of the
abatement, in which event the parties shall equitably adjust the abatement as
between themselves, based on the relative impact of the fire or other casualty,
or the taking, as the case may be. If the Prime Lease imposes on Sublandlord the
obligation to repair or restore leasehold

 

12



--------------------------------------------------------------------------------

improvements or alterations, Subtenant shall be responsible for repair or
restoration of leasehold improvements or alterations to the Premises, unless
Sublandlord caused the damage. Subtenant shall make any insurance proceeds
resulting from the loss which Sublandlord is obligated to repair or restore
available to Sublandlord and shall permit Sublandlord to enter the Premises to
perform the same. In the event Sublandlord is entitled, under the Prime Lease,
to terminate the Prime Lease as a result of a fire, other casualty or taking,
then Subtenant shall be entitled to terminate this Sublease, even if Sublandlord
declines to exercise its right to terminate the Prime Lease.

18. Sublandlord’s Furniture and Equipment.

(a) Use. The Premises currently contain certain furniture, equipment and other
personal property of Sublandlord more particularly described in Exhibit B
attached hereto and incorporated herein (the “Existing Personal Property”),. In
connection with the subleasing of the Premises by Subtenant, effective as of the
Commencement Date Sublandlord hereby grants to Subtenant the right to use the
Existing Personal Property throughout the Term of this Sublease. Sublandlord
makes no representations or warranties with respect to the condition of the
Existing Personal Property, Subtenant accepts the Existing Personal Property in
its “as is, where is” condition and Subtenant shall indemnify and save
Sublandlord, its directors, officers, agents and employees harmless from and
against all liability, claims, suits, judgments, damages, costs and expenses
(including reasonable attorneys’ fees) to which any of them may be subject or
suffer, arising from or in connection with Subtenant’s use of the Existing
Personal Property. Subtenant shall keep and maintain the Existing Personal
Property in as good a condition and repair as when received, reasonable wear and
tear excepted, and shall insure the Existing Personal Property under the
insurance policies maintained by Subtenant pursuant to Section 15 hereof.
Sublandlord shall have the right, prior to the Commencement Date, but shall not
be obligated to, remove from the Premises any other furniture, fixtures,
equipment or other personal property of Sublandlord located within the Premises.

(b) Purchase. Subtenant may elect to purchase all, but not less than all, of the
Existing Personal Property from Sublandlord upon the expiration of the Term of
this Sublease. Subtenant shall provide Sublandlord with written notice of its
interest in purchasing the Existing Personal Property at least six (6) months
prior to the expiration of the Term of this Sublease. Within thirty (30) days of
Sublandlord’s receipt of such notice, Sublandlord shall notify Subtenant in
writing of Sublandlord’s determination of the purchase price which shall be the
then fair market value for the Existing Personal Property. Within thirty
(30) days following Subtenant’s receipt of Sublandlord’s determination of the
fair market value for the Existing Personal Property, Subtenant shall give
written notice to Sublandlord of its election to purchase the Existing Personal
Property, and Subtenant’s failure to give such written notice shall be deemed to
be Subtenant’s election not to purchase such Existing Personal Property. Any
purchase of the Existing Personal Property shall be pursuant to a separate
written agreement (including a bill of sale) reasonably acceptable to both
parties, which shall provide, without limitation, that the Existing Personal
Property shall be conveyed in its then “as is,

 

13



--------------------------------------------------------------------------------

where is” condition at the time conveyed without any representation or warranty
of any kind except title to such property.

19. Surrender. Upon the expiration of this Sublease, or upon the termination of
this Sublease or of the Subtenant’s right to possession of the Premises,
Subtenant will at once surrender and deliver up the Premises, together with all
improvements thereon, to Sublandlord in good condition and repair, reasonable
wear and tear and casualty excepted; provided, however, that conditions existing
because of Subtenant’s failure to perform maintenance, repairs or replacements
as required of Subtenant under this Sublease shall not be deemed “reasonable
wear and tear.” Subtenant shall surrender to Sublandlord all keys to the
Premises. All alterations in or upon the Premises made by Subtenant shall become
a part of and shall remain upon the Premises upon such termination without
compensation, allowance or credit to Subtenant; provided, however, that
Subtenant shall remove any alterations made by Subtenant, or portion thereof,
which Prime Landlord may require Sublandlord to remove, pursuant to the terms of
the Prime Lease. In any such event, Subtenant shall restore the Premises to
their condition prior to the making of such alteration, repairing any damage
occasioned by such removal or restoration. If Prime Landlord requires removal of
any alteration made by Subtenant, or a portion thereof, and Subtenant does not
make such removal in accordance with this Section, Sublandlord may remove the
same (and repair any damage occasioned thereby), and dispose thereof, or at its
election, deliver the same to any other place of business of Subtenant, or
warehouse the same. Subtenant shall pay the costs of such removal, repair,
delivery and/or warehousing on demand. Subtenant shall not be required to remove
any alterations performed by Sublandlord prior to the Commencement Date or to
restore the Premises to their condition prior to the making of such alterations.

20. Removal of Subtenant’s Property. Upon the expiration or earlier termination
of this Sublease, Subtenant shall remove Subtenant’s articles of personal
property incident to Subtenant’s business, including without limitation the
Existing Personal Property if purchased by Subtenant (collectively, “Subtenant’s
Personal Property”); provided, however, that Subtenant shall repair any injury
or damage to the Premises which may result from such removal, and shall restore
the Premises to the same condition as prior to the installation thereof. If
Subtenant does not remove Subtenant’s Personal Property from the Premises prior
to the expiration or earlier termination of the Term, Sublandlord may, at its
option, remove the same (and repair any damage occasioned thereby and restore
the Premises as aforesaid) and dispose thereof or deliver the same to any other
place of business of Subtenant, or warehouse the same, and Subtenant shall pay
the cost (together with interest thereon at the Interest Rate) of such removal,
repair, restoration, delivery or warehousing to Sublandlord on demand, or
Sublandlord may treat Subtenant’s Personal Property as having been conveyed to
Sublandlord with this Sublease as a bill of sale, without further payment or
credit by Sublandlord to Subtenant.

21. Holding Over. Subtenant shall have no right to occupy the Premises or any
portion thereof after the expiration of this Sublease or after termination of
this Sublease or of Subtenant’s right to possession in consequence of an Event
of Default hereunder. In the event Subtenant or any party claiming by, through
or under Subtenant holds over,

 

14



--------------------------------------------------------------------------------

Sublandlord may exercise any and all remedies available to it at law or in
equity to recover possession of the Premises, and to recover damages, including
without limitation, damages payable by Sublandlord to Prime Landlord by reason
of such holdover. For each and every month or partial month that Subtenant or
any party claiming by, through or under Subtenant remains in occupancy of all or
any portion of the Premises after the expiration of this Sublease or after
termination of this Sublease or Subtenants right to possession, Subtenant shall
pay, as minimum damages and not as a penalty, monthly rental at a rate equal to
one hundred fifty percent (150%) of the greater of (i) the holdover rent payable
by Sublandlord to Prime Landlord under the Prime Lease or (ii) the scheduled
rate of Monthly Base Rent and Additional Rent payable under this Sublease at the
end of the Term. The acceptance by Sublandlord of any lesser sum shall be
construed as payment on account and not in satisfaction of damages for such
holding over.

22. Entry by Sublandlord. Subtenant shall permit Sublandlord or Prime Landlord
or their authorized agent or representative entry into the Premises with
reasonable notice and at reasonable times, in accordance with the provisions of
the Prime Lease, for the purpose of entering to inspect, make necessary repairs
and for other purposes specified in the Prime Lease.

23. Encumbering Title. Subtenant shall not do any act which shall in any way
encumber the title of Prime Landlord in and to the Building or the Project, nor
shall the interest or estate of Prime Landlord or Sublandlord be in any way
subject to any claim by way of lien or encumbrance, whether by operation of law
by virtue of any express or implied contract by Subtenant, or by reason of any
other act or omission of Subtenant. Any claim to, or lien upon, the Premises, or
the Building arising from any act or omission of Subtenant shall accrue only
against the subleasehold estate of Subtenant and shall be subject and
subordinate to the paramount title and rights of Prime Landlord in and to the
Building and the interest of Sublandlord in the Prime Lease Premises. Without
limiting the generality of the foregoing, Subtenant shall not permit the
Premises or the Building to become subject to any mechanics’, laborers’ or
materialmen’s lien on account of labor or material furnished to Subtenant or
claimed to have been furnished to Subtenant in connection with work of any
character performed or claimed to have been performed on the Premises by, or at
the direction or sufferance of, Subtenant.

24. Rules. Subtenant agrees to comply with all rules and regulations that Prime
Landlord has made, or may hereafter from time to time make, for the Building.
Sublandlord shall not be liable in any way for damage caused by the
non-observance by any of the other tenants of such similar covenants in their
leases or of such rules and regulations.

25. Execution. Each party represents and warrants the following: (i) with
respect to the person executing this Sublease on its behalf, he or she is duly
authorized to execute this Sublease on behalf of such party; and (ii) such party
has full power and authority to execute this Sublease and perform its
obligations hereunder without the consent of any other person or entity.

 

15



--------------------------------------------------------------------------------

26. Parking. During the Term of this Sublease, without representation or
warranty of any kind, Sublandlord hereby subleases to Subtenant Sublandlord’s
rights under the Prime Lease in and to three (3) parking spaces located within
the Building, the choice of which shall be determined by Sublandlord in its sole
discretion, if such designation is permitted under the Prime Lease (the
“Subleased Parking Spaces”). In addition to its obligation to pay any Base Rent,
Subtenant shall pay to Sublandlord, as a part of Additional Rent any costs or
expenses associated with any of the Subleased Parking Spaces elected to be used
by Subtenant that are charged to or paid for by Sublandlord, Such payments shall
be made at such time and in such manner as Subtenant pays the Base Rent, or as
otherwise requested by Sublandlord. Except as set forth in this Section 26,
Sublandlord shall have no obligation to provide any parking spaces to Subtenant.

27. Signage. Sublandlord agrees that it shall deliver any requests by Subtenant
for Building directory and suite entry signage to Prime Landlord. Subtenant
shall not be permitted to use any of Sublandlord’s allocated directory and
signage space other than such as is located on the floor in which the Premises
is located. Subtenant (i) acknowledges that Sublandlord shall have no further
obligations to Subtenant with respect to signage and (ii) agrees that Subtenant
shall bear all costs with respect any such approved signage.

28. Notices. All payments, notices or other communications hereunder shall be in
writing and shall be deemed duly given if delivered by hand, or by a nationally
recognized delivery service providing receipt evidencing such delivery, or by
facsimile transmission the receipt of which is confirmed, or by certified or
registered mail return receipt requested, first class, postage prepaid, to the
address set forth below unless notice of a change of address is given in writing
pursuant to this Section 28. Notice shall be deemed to have been given upon
receipt or at the time delivery is refused.

 

If to Sublandlord:      Macfarlane Partners Investment Management      201 Spear
Street, 14th Floor      San Francisco, California 94105      Attn: Thomas
Klugherz,                Chief Operating Officer with a required copy to:     
Russ, August and Kabat      12424 Wilshire Boulevard      Los Angeles,
California 90025      Attn: Matthew A. Rips If to Subtenant:      Medivation,
Inc.      201 Spear Street, 3rd Floor     

San Francisco, CA 94105

Attn: Patrick Machado

 

16



--------------------------------------------------------------------------------

with a required copy to:      Cooley Godward Kronish LLP     

101 California Street, 5th Floor

San Francisco, CA 94111

Attn: Anna B. Pope

All payments and notices shall be deemed given on the date the recipient
actually receives the same or would have received the same if delivery is
refused. Either party may, by written notice to the other, designate a new
address and/or addresses for such payments and notices.

29. Brokerage. Sublandlord represents and warrants to Subtenant that no real
estate agent, broker or finder, other than Dunhill Partners West on behalf of
Sublandlord (the “Sublandlord’s Broker”) has acted for it with respect to this
Sublease or the transaction contemplated hereby. Subtenant represents and
warrants to Sublandlord that no real estate agent, broker or finder other than
Jones Lang LaSalle (the “Subtenant’s Broker”) has acted for it with respect to
this Sublease or the transaction contemplated hereby. Sublandlord shall pay the
Sublandlord’s Broker any commission due and owing as a result of this Sublease
pursuant to the terms of a separate agreement. Provided that Sublandlord pays
Sublandlord’s Broker in accordance with the commission agreement between
Sublandlord and Sublandlord’s Broker, Sublandlord shall have not have any
obligation to pay Subtenant’s Broker any commission or other fee in connection
with this Sublease; it being understood that Subtenant’s Broker is to be paid by
Sublandlord’s Broker pursuant to a customary cooperating broker agreement
between them. Other than Sublandlord’s Broker and Subtenant’s Broker,
Sublandlord and Subtenant each does hereby indemnify and hold the other harmless
from the claim of any persons claiming by or through it by reason of this
Sublease or the transaction contemplated hereby.

30. Construction. This Sublease (i) embodies the entire integrated agreement of
Sublandlord and Subtenant with respect to Subtenant’s lease and occupancy of the
Premises, and supersedes all prior agreements and understandings, whether
written or oral; (ii) may be executed in multiple counterparts, each of which
shall constitute an original and all of which shall constitute but one and the
same agreement; and (iii) shall be governed by and construed in accordance with
the laws of the State of California. If any provision of this Sublease conflicts
with a provision of the Prime Lease, the provisions of the Prime Lease shall
govern as between the Prime Landlord and the Subtenant. Subtenant specifically
waives all claims against Sublandlord arising out of any such conflicts. If any
provision of the Prime Lease as incorporated into this Sublease conflicts with
any other provision of this Sublease, the provisions set forth in this Sublease
shall govern as between the Subtenant and the Sublandlord.

31. Binding Effect. This Sublease shall be binding upon and inure to the benefit
of Sublandlord and Subtenant and their respective successors and permitted
assigns. Sublandlord shall have the right to assign any or all of its rights and
powers under this Sublease to Prime Landlord.

 

17



--------------------------------------------------------------------------------

32. Termination of Sublease. If Prime Landlord has failed to consent to this
Sublease within sixty (60) days after the date that this Sublease is fully
executed (which period may be extended by the mutual written agreement of
Sublandlord and Subtenant), then this Sublease shall immediately terminate and
be of no further force or effect.

33. Attorneys’ Fees. In the event that either Sublandlord or Subtenant, as the
case may be, shall bring a lawsuit against the other party for breach of such
party’s obligations under this Sublease, the losing party shall pay the
prevailing party’s costs and expenses incurred in connection with such
litigation, including without limitation reasonable attorneys’ fees. The
“prevailing party” shall be determined by the court hearing such matter.

34. Waiver of Jury Trial. Sublandlord and Subtenant shall and each does hereby
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other on any matters whatsoever arising out of
or in any way connected with this Sublease or its termination, the relationship
of Sublandlord and Subtenant, Subtenant’s use or occupancy of the Premises or
any claim of injury or damage and any emergency statutory or any other statutory
remedy. In the event Sublandlord commences any summary proceeding for nonpayment
of Monthly Base Rent or Additional Rent, or commences any other action or
proceeding against Subtenant in connection with this Sublease, Subtenant will
interpose no counterclaim of whatever nature or description in any such
proceeding, other than any mandatory counterclaim as required by law.

35. Transfer by Sublandlord. In the event of any transfer or other conveyance of
the Premises by Sublandlord or an assignment by Sublandlord of this Sublease,
Sublandlord shall be and is hereby entirely freed and relieved of all liability
under all of its covenants and obligations contained in or derived from this
Sublease arising out of any act, occurrence or omission relating to the
Subleased Premises or this Sublease occurring after the consummation of such
sale, conveyance or assignment.

36. Exculpation. No present or future officer, director, employee, trustee,
member, investment manager, shareholder, or agent of Sublandlord shall have any
personal liability, directly or indirectly, and recourse shall not be had
against any such officer, director, employee, trustee, member, investment
manager, shareholder, or agent under or in connection with this Sublease.
Subtenant hereby waives and releases any and all such personal liability and
recourse. The limitations of liability provided in this Section 36 are in
addition to and not in limitation of, any limitation on liability applicable to
Sublandlord provided by law or in any other contract, agreement or instrument.

37. Financial Information. Within thirty (30) days after the end of each
calendar year, or within thirty (30) days of Sublandlord’s written request
therefor, Subtenant shall furnish Sublandlord with financial statements, or
other financial information reasonably acceptable to Sublandlord, reflecting
Subtenant’s current financial condition certified by Subtenant or its financial
officer. If Subtenant is a publicly-traded corporation, delivery

 

18



--------------------------------------------------------------------------------

of Subtenant’s last published financial information shall be satisfactory for
purposes of this Section 37.

38. Estoppel Certificate. Subtenant shall from time to time, upon written
request by Sublandlord or Prime Landlord, execute, acknowledge and deliver to
Sublandlord or Prime Landlord, within ten (10) business days after receipt of
such request, a statement in writing certifying, without limitation: (i) that
this Sublease is unmodified and in full force and effect (or if there have been
modifications, identifying such modifications and certifying that the Sublease,
as modified, is in full force and effect); (ii) the dates to which Base Rent,
Additional Rent and any other charges have been paid; (iii) that, to Subtenant’s
knowledge, Sublandlord is not in default under any provision of this Sublease
(or if Sublandlord is in default, specifying each such default) and that no
events or conditions exist which, with the passage of time or notice or both,
would constitute a default on the part of Sublandlord hereunder; (iv) the
address to which notices to Subtenant shall be sent; (v) the amount of
Subtenant’s security deposit; and (vi) such other statements as reasonably
requested by Sublandlord or Prime Landlord; it being understood that any such
statement so delivered may be relied upon in connection with any lease, mortgage
or transfer. Subtenant’s failure to deliver such statement within such time
shall be conclusive upon Subtenant that: (i) this Sublease is in full force and
effect and has not been modified except as Sublandlord may represent; (ii) no
Base Rent, Additional Rent, or any other charges have been paid in advance;
(iii) there are no defaults by Sublandlord; (iv) notices to Subtenant shall be
sent to Subtenant’s address as set forth in this Sublease; (v) the amount of
Subtenant’s security deposit; and (vi) that all other statements contained in
such estoppel are true and correct. Notwithstanding the presumptions of this
Section 38, Subtenant shall not be relieved of its obligation to deliver said
statement. Sublandlord shall from time to time, upon written request by
Subtenant, execute, acknowledge and deliver to Subtenant, within thirty
(30) days after receipt of such request, a similar written certification
concerning this Sublease.

39. Non Merger. Nothing herein shall be construed to merge the interests of
Sublandlord and Subtenant, whether by operation of law or otherwise.

40. Time of Essence. Time is of the essence with respect to all of the parties’
obligations under this Sublease.

[SIGNATURES ON THE FOLLOWING PAGE]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sublease Agreement
under seal as of the date first above written.

 

SUBLANDLORD: MACFARLANE PARTNERS INVESTMENT MANAGEMENT, LLC, a Delaware limited
liability company By:  

/s/ Gregory M. Vilkin

  Name:   Gregory M. Vilkin   Title:   President SUBTENANT: MEDIVATION, INC., a
Delaware corporation By:  

/s/ C. Patrick Machado

  Name:   C. Patrick Machado   Title:   CFO

 

20



--------------------------------------------------------------------------------

EXHIBIT A

PRIME LEASE

[attached]



--------------------------------------------------------------------------------

M Equity No.                     

OFFICE LEASE

THIS LEASE, made as of November 22, 2005 by and between MASSACHUSETTS MUTUAL
LIFE INSURANCE COMPANY, a Massachusetts corporation (“Landlord”), through its
agent CORNERSTONE REAL ESTATE ADVISERS, INC., having an address at 100 Wilshire
Blvd., Suite 700, Santa Monica, California 90401 and MACFARLANE URBAN REALTY
COMPANY, LLC, a California limited liability company (“Tenant”), having its
principal office at 201 Spear Street, Fourteenth Floor, San Francisco,
California 94105.

INDEX

 

ARTICLE

  

TITLE

1.    BASIC PROVISIONS 2.    PREMISES, TERM AND COMMENCEMENT DATE 3.    RENT 4.
   TAXES AND OPERATING EXPENSES 5.    TENANT IMPROVEMENTS, ALTERATIONS AND
ADDITIONS 6.    USE 7.    SERVICES 8.    INSURANCE 9.    INDEMNIFICATION 10.   
CASUALTY DAMAGE 11.    CONDEMNATION 12.    REPAIR AND MAINTENANCE 13.   
INSPECTION OF PREMISES 14.    SURRENDER OF PREMISES 15.    HOLDING OVER 16.   
SUBLETTING AND ASSIGNMENT 17.    SUBORDINATION, ATTORNMENT AND MORTGAGEE
PROTECTION 18.    ESTOPPEL CERTIFICATE 19.    DEFAULTS 20.    REMEDIES OF
LANDLORD 21.    QUIET ENJOYMENT 22.    ACCORD AND SATISFACTION 23.    SECURITY
DEPOSIT 24.    BROKERAGE COMMISSION 25.    FORCE MAJEURE 26.    PARKING 27.   
HAZARDOUS MATERIALS 28.    ADDITIONAL RIGHTS RESERVED BY LANDLORD 29.    DEFINED
TERMS 30.    MISCELLANEOUS PROVISIONS 31.    TENANT SIGNS 32.    OPTION TO LEASE
SPACE ON 14th FLOOR 33.    TENANT EARLY TERMINATION RIGHT 34.    RIGHT OF FIRST
OFFER ON 13th FLOOR

 

i



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Plan Showing Property and Premises Exhibit A-1    Plan Showing
Option Space on 14th Floor Exhibit A-2    Plan Showing 14th Floor Supplemental
HVAC Units Exhibit B    Tenant Work Letter Exhibit C    Intentionally Deleted
Exhibit D    Building Rules and Regulations Exhibit E    Commencement Date
Confirmation

 

ii



--------------------------------------------------------------------------------

ARTICLE 1

BASIC PROVISIONS

 

A.    Tenant’s Tradename:    MacFarlane Urban Realty Company, LLC B.   
Tenant’s Address:    201 Spear Street, 14th Floor, San Francisco, CA 94105 C.   
Office Building Name:    201 Spear St., San Francisco, CA D.    Premises:   
Suite/Unit No.: 12th Floor (with option for 14th Floor upon the terms and
conditions set forth in Article 32) Square Feet (Rentable): 13,723 E.   
Landlord:    Massachusetts Mutual Life Insurance Company F.   
Landlord’s Address:   

c/o Cornerstone Real Estate Advisers, Inc.

100 Wilshire Bl., Suite 350

Santa Monica, CA 90401

G.    Building Manager/ Address:   

201 Spear Street, Suite 1560

San Francisco, CA 94105

Property Manager: Pennie Strasser

H.    Commencement Date:    The earlier of the date on which (i) Tenant has
substantially completed the Tenant Improvements (as defined and discussed in the
Tenant Work Letter attached hereto as Exhibit B (“Tenant Work Letter”)) and has
received any required approvals from the City of San Francisco for the occupancy
of substantially all of Premises (such as permanent or temporary certificates of
occupancy), or (ii) Tenant substantially occupies the Premises for purposes of
doing business thereat, whichever is earlier. For the purposes hereof, Tenant
substantially occupies the Premises if its personnel are using at least 50% of
the usable square footage of the Premises and conducting its business therein,
whether or not the Tenant Improvements have been substantially completed. Tenant
is responsible for the construction of the Tenant Improvements. Notwithstanding
the foregoing, the Commencement Date shall be no later than April 1, 2006 (the
“Outside Commencement Date”). Except as provided above, substantial completion
of the Tenant Improvements and the substantial occupation of the Premises are
not conditions to the establishment of the Commencement Date or the Outside
Commencement Date. I.    Expiration Date:    The date which is 7 years and 2
months following the first day of the first calendar month following the
Commencement Date.

 

1



--------------------------------------------------------------------------------

J.    Security Deposit:    $380,813.22 by way of a Letter of Credit (as provided
in, and subject to, Article 23) K.    Monthly Rent:    The Monthly Rent for the
Premises shall be payable on a full service basis during the Lease Term in
installments as set forth below:

 

Calendar Months

Following Commencement

Date

  

Annual Rate

per rentable square

foot (“RSF”)

    

Monthly Rent

 

1-12:

   $ 34.00       $ 38,881.83   

13-24:

   $ 35.00       $ 40,025.42   

25-36:

   $ 36.00       $ 41,169.00   

37-48:

   $ 37.00       $ 42,312.58   

49-60:

   $ 38.00       $ 43,456.17   

61-72:

   $ 39.00       $ 44,599.75   

73-86

   $ 40.00       $ 45,743.33   

 

L.    Operating Expenses Base:    Actual Operating Expenses for Calendar Year
2006, subject to adjustment as provided in Section 4.A. M.    Tax Base:   
Actual Taxes for Calendar Year 2006, subject to adjustment as provided in
Section 4.A. N.    Tenant’s Pro Rata Share:    5.55%. Tenant’s Pro Rata Share
shall be determined by and adjusted by Landlord from time to time by dividing
the Tenant’s Rentable Square Feet of the Premises by the Rentable Square Feet of
the Building and multiplying the resulting quotient, to the second decimal
place, by one hundred. O.    Normal Business Hours of the Building:   

Monday through Friday: 7:00 a.m. to 6:00 p.m.

(Excepting local and national holidays)

P.    Brokers:   

The CAC Group; Dunhill Partners West;

Charles Dunn Company

Q.    Parking:    Parking for 4 vehicles

The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease set forth below. The capitalized terms, and the
terms defined in Article 29, shall have the meanings set forth herein or therein
(unless otherwise modified in the Lease) when used as capitalized terms in other
provisions of the Lease.

Landlord and Tenant hereby stipulate that the Premises contains the number of
square feet specified in Article I.D., above.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

PREMISES, TERM AND COMMENCEMENT DATE

A. Commencement Date. Subject to the terms and conditions set forth herein,
Landlord hereby leases and demises to Tenant and Tenant hereby takes and leases
from Landlord that certain space identified in Article 1 and shown on a plan
attached hereto as Exhibit A (“Premises”) for a term (“Term”) commencing on the
Commencement Date and ending on the Expiration Date set forth in Article 1,
unless sooner terminated as provided herein. The Commencement Date set forth in
Article 1 shall be advanced to such earlier date as Tenant commences substantial
occupancy of the Premises (as defined in Article 1) for the conduct of its
business (it being understood that interim, phased occupancy of less than a
substantial portion of the Premises during the construction of the Tenant
Improvements shall not trigger the Commencement Date). Upon the earlier of
(i) substantial completion of the Tenant Improvements, the date of which shall
be established by Landlord’s construction supervisor, or (ii) the date by which
Tenant has substantially occupied the Premises as provided in Article 1.H set
forth above, Landlord shall execute and deliver to Tenant the Commencement Date
Confirmation in the form as set forth in Exhibit E, which Tenant shall execute
and return to Landlord within 5 days after receipt thereof. Tenant’s failure to
timely execute and deliver the Commencement Date Confirmation shall constitute
an acknowledgment by Tenant that the statements included in such notice are true
and correct, without exception. If Tenant disagrees with any matters set forth
in the Commencement Date Confirmation, it shall set forth in a written notice to
Landlord within such five-day period the matters which it disagrees with, the
reasons for such disagreement, and the Commencement Date which Tenant contends
should be established. Landlord shall have five days thereafter to accept or
reject Tenant’s proposed Commencement Date. If Landlord rejects such date, then
the date set forth in the initial Commence Date Confirmation executed and
delivered by Landlord shall be used for the purposes hereof until the matter is
resolved by legal proceedings or further agreement of the Parties. To the extent
the Premises includes an entire floor of the Building, Tenant shall have
exclusive use of the Common Areas located within such floor.

B. Delivery of Possession. Landlord shall deliver exclusive possession of the
Premises to Tenant (the “Actual Delivery Date”) no later than 2 business days
after full execution of this Lease (the “Estimated Delivery Date”).

C. Installation of Supplemental HVAC. In addition to the Premises (and not as
part thereof), Tenant shall have the right to the reasonable use of the roof and
core of the Building for the purpose of installing, operating and maintaining
such supplemental HVAC systems serving the Premises as Tenant may reasonably
require, all of which shall be considered to be Alterations hereunder and
subject to the prior approval of Landlord as provided in Section 5.B of this
Lease. Without limitation of the foregoing, Landlord shall be entitled in its
sole discretion to specify a precise location for the supplemental HVAC unit, to
prohibit the installation of a proposed HVAC unit if Landlord determines that
there are structural, mechanical or safety concerns over the installation of
such HVAC unit and shall be entitled to require Tenant to pay to Landlord a
monthly amount established by Landlord that is comparable to the charges imposed
for such purposes to other tenants in the Building as Additional Rent for the
use of space for such HVAC unit on the roof or in the core of the Building. Upon
the Option Space (defined in Article 32) on

 

3



--------------------------------------------------------------------------------

the 14th floor of the Building becoming a part of the Premises and provided that
Tenant first obtains from Credit Suisse First Boston LLC (“CSFB”) or any
assignee of CSFB, if applicable, any consent required for the use of the 14th
Floor Supplemental HVAC and provides to Landlord reasonable evidence thereof:
(a) Tenant shall be entitled to use the 2 Mitsubishi A/C units (model PV24K3)
identified on the attached Exhibit A-2 currently serving the Option Space (“14th
Floor Supplemental HVAC”) throughout the remainder of the Term; (b) Tenant may
replace the 14th Floor Supplemental HVAC (within the same approximate 15 square
foot footprint on the roof); and (c) Tenant shall pay to Landlord $300 per month
plus monthly utility costs for the use and operation of the 14th Floor
Supplemental HVAC for the remainder of the Term. Landlord shall have the option
of requiring Tenant, at the termination of the Lease and at Tenant’s sole cost
and expense, to remove the 14th Floor Supplemental HVAC and to restore the
affected portions of the Building to the condition that existed before the
installation of the 14th Floor Supplemental HVAC. Upon the Option Space becoming
a part of the Premises, Landlord shall at Tenant’s timely written request given
before the end of the term of Landlord’s lease with CSFB and provided that the
CSFB lease gives Landlord the right to do so, notify CSFB to leave the 14th
Floor Supplemental HVAC in place at the end of the term of its lease.

ARTICLE 3

RENT

A. Monthly Rent. Tenant shall pay Monthly Rent in advance on or before the first
day of each month of the Term without demand, setoff or deduction. If the
Commencement Date does not fall on the first day of a calendar month, then on
the Commencement Date, Tenant shall pay a prorated Monthly Rent for any partial
month between the Commencement Date and the first full calendar month of the
Term, based on the rental charge established for the first calendar month of the
Term for which Monthly Rent is due. If the Term shall end on a day other than
the first day of a month, the Monthly Rent for the last partial month shall be
prorated on a per diem basis. Upon the execution of this Lease, Tenant shall pay
one installment of Monthly Rent for the first calendar month of the Term and
shall deliver the Letter of Credit (defined in Article 23) to Landlord.

B. Additional Rent. Tenant’s share of Taxes and Operating Expenses is referred
to herein as “Additional Rent.”

C. Rent. Monthly Rent, Additional Rent, and any other amounts of every nature
which Tenant is or becomes obligated to pay Landlord under this Lease are herein
referred to collectively as “Rent,” and all remedies applicable to the
nonpayment of Rent shall be applicable thereto. Landlord may apply payments
received from Tenant to any obligations of Tenant then accrued, without regard
to such obligations as may be designated by Tenant.

D. Place of Payment. Late Charge. Default Interest. Rent and other charges
required to be paid under this Lease, no matter how described, shall be paid by
Tenant to Landlord at the Building Manager’s address listed in Article 1, or to
such other person and/or address as Landlord may designate in writing, without
any prior notice or demand therefor and without deduction or set-off or
counterclaim and without relief from any valuation or appraisement laws. In the
event Tenant fails to pay Minimum Rent or Tenant’s Pro Rata Share of Taxes or
Operating

 

4



--------------------------------------------------------------------------------

Expenses due under this Lease within 10 days of the due date of said Rent,
Tenant shall pay to Landlord a late charge of 10% on the amount overdue as and
for liquidated damages which are agreed to be reasonable under the circumstances
of this Lease. Any Rent not paid when due shall also bear interest at the
Default Rate.

ARTICLE 4

TAXES AND OPERATING EXPENSES

A. Payment of Taxes and Operating Expenses. During each Lease Year, beginning
with the first month of the second Lease Year, and each month thereafter during
the original Lease Term or any extension thereof, Tenant shall pay to Landlord,
as Additional Rent due concurrently with Monthly Rent, an amount equal to 1/12
of Landlord’s estimate (as determined by Landlord in its sole discretion) of
Tenant’s Pro Rata Share of any projected increase in the Taxes or Operating
Expenses for the particular Lease Year in excess of the Tax Base or Operating
Expenses Base, as the case may be (the “Estimated Escalation Increase”). A final
adjustment (“Escalation Reconciliation”) shall be made by Landlord and Tenant as
soon as practical following the end of each Lease Year, but in no event later
than 90 days after the end of each Lease Year. In computing the Estimated
Escalation Increase for any particular Lease Year, Landlord shall take into
account any prior increases in Tenant’s Pro Rata Share of Taxes and Operating
Expenses. If any Estimated Escalation Increase is less than the Estimated
Escalation Increase for the immediately preceding Lease Year, the Additional
Rent payments to be paid by Tenant for the new Lease Year attributable to said
Estimated Escalation Increase shall be decreased accordingly; provided, however,
in no event will the Rent paid by Tenant hereunder ever be less than the Monthly
Rent plus all other amounts of Additional Rent.

As soon as practical following the end of each Lease Year, Landlord shall submit
to Tenant a statement setting forth the Estimated Escalation Increase, if any.
Beginning with a statement for the second Lease Year, each such statement shall
also set forth the Escalation Reconciliation for the Lease Year just completed.
To the extent that the Operating Expense Escalation is different from the
Estimated Escalation Increase upon which Tenant paid Rent during the Lease Year
just completed, Tenant shall pay Landlord the difference, in cash within 30 days
following receipt by Tenant of such statement from Landlord, or receive a credit
on future Rent owing under this Lease (or cash, if there is no future Rent owing
hereunder), as the case may be. Until Tenant receives such statement, Tenant’s
Rent for the new Lease Year shall continue to be paid at the rate being paid for
the particular Lease Year just completed, but Tenant shall commence payment to
Landlord of the monthly installment of Additional Rent on the basis of said
statement beginning on the first day of the month following the month in which
Tenant receives such statement. In addition, if, during any particular Lease
Year, there is a change in the information upon which the then current Estimated
Escalation Increase is based so that such Estimated Escalation Increase
furnished to Tenant is no longer accurate, Landlord shall be permitted to revise
such Estimated Escalation Increase by notifying Tenant, and there shall be such
adjustments made in the Additional Rent on the first day of the month following
the serving of such statement on Tenant as shall be necessary by either
increasing or decreasing, as the case may be, the amount of Additional Rent then
being paid by Tenant for the balance of the Lease Year (but in no event shall
any such decrease result in a reduction of the rent below the Monthly Rent plus
all other amounts of Additional Rent). Even though the Term has expired and
Tenant

 

5



--------------------------------------------------------------------------------

has vacated the Premises, when the final determination is made of the Escalation
Reconciliation for the calendar year in which this Lease terminates, Tenant
shall immediately pay to Landlord within 10 days after Landlord’s delivery of
the Escalation Reconciliation to Tenant, any additional amounts due as
calculated pursuant to this Article 4. Landlord’s and Tenant’s responsibilities
with respect to the Tax and Operating Expense adjustments described herein shall
survive the expiration or early termination of this Lease.

If the Building is less than 95% occupied at any time during any particular
Lease Year (including the year of the Operating Expense Base), Landlord shall
reasonably adjust those Operating Expenses which are affected by Building
occupancy for the particular Lease Year, or portion thereof, as the case may be,
to reflect an occupancy equal to 95% of all such rentable area of the Building.

B. Disputes Over Taxes or Operating Expenses. If Tenant disputes the amount of
an adjustment or the proposed estimated increase or decrease (or lack thereof)
in Taxes or Operating Expenses or the amount of Landlord’s statement of the
Escalation Reconciliation, Tenant shall give Landlord written notice of such
dispute within 30 days after Landlord advises Tenant of such adjustment,
proposed increase or decrease or statement of Reconciliation. Tenant’s failure
to give such notice shall waive its right to dispute the amounts so determined
(but shall not waive its right to dispute a subsequent corresponding statement
of Reconciliation if it utilizes amounts different from those so determined. If
Tenant timely objects, Tenant shall have the right to engage its own accountants
(“Tenant’s Accountants”) for the purpose of verifying the accuracy of the matter
in dispute, or the reasonableness of the adjustment or estimated increase or
decrease. If Tenant’s Accountants determine that an error has been made,
Landlord and Tenant’s Accountants shall endeavor to agree upon the matter,
failing which Landlord and Tenant’s Accountants shall jointly select an
independent certified public accounting firm (the “Independent Accountant”)
which firm shall conclusively determine whether the adjustment or estimated
increase or decrease is reasonable, and if not, what amount is reasonable. Both
parties shall be bound by such determination. If Tenant’s Accountants do not
participate in choosing an Independent Accountant within 20 days after receipt
of notice by Landlord, then Landlord’s determination of the adjustment or
estimated increase or decrease shall be conclusively determined to be reasonable
and Tenant shall be bound thereby. All costs incurred by Tenant in obtaining
Tenant’s Accountants and the cost of the Independent Accountant shall be paid by
Tenant unless Tenant’s Accountants disclose an error, acknowledged by Landlord
(or found to have conclusively occurred by the Independent Accountant), of more
than 5% in the computation of the total amount of Taxes or Operating Expenses as
set forth in the statement submitted by Landlord with respect to the matter in
dispute; in which event Landlord shall pay the reasonable costs incurred by
Tenant in obtaining such audits. Tenant shall continue to timely pay Landlord
the amount of the prior year’s adjustment and adjusted Additional Rent
determined to be incorrect until the parties have agreed as to the appropriate
adjustment or have deemed to be bound by the determination of the Independent
Accountant in accordance with the preceding terms. Landlord’s delay in
submitting any statement contemplated herein for any Lease Year shall not affect
the provisions of this Paragraph, nor constitute a waiver of Landlord’s rights
as set forth herein for said Lease Year or any subsequent Lease Years during the
Lease Term or any extensions thereof.

 

6



--------------------------------------------------------------------------------

C. Multiple Buildings. If the Building is a part of a multi-building
development, those Operating Expenses and Taxes attributable to such development
as a whole (and not attributable solely to any individual building therein)
shall be allocated to the Building and to the other buildings within such
development on an equitable basis.

D. Personal Property and Excess Improvements Taxes. Tenant shall pay, prior to
delinquency, all taxes assessed against or levied upon trade fixtures,
furnishings, equipment and all other personal property of Tenant located in the
Premises. In the event any or all of Tenant’s trade fixtures, furnishings,
equipment and other personal property shall be assessed and taxed with property
of Landlord, or if the cost or value of any leasehold improvements constructed
in the Premises by Tenant exceeds the cost or value of a Building-standard
buildout and, as a result, real property taxes for the Building are increased,
Tenant shall pay to Landlord its share of such taxes within 20 days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant’s property; provided that the cost and
value of the leasehold improvements present on the 14th floor of the Building
are deemed to be of cost and value no greater than a Building-standard buildout
and that, if the Premises are built out with improvements similar to those on
the 14th floor of the Building, the cost and value of those leasehold
improvements shall be deemed to be of cost and value no greater than a
Building-standard buildout. Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 4 shall not be included in the computation of “Taxes.”

ARTICLE 5

TENANT IMPROVEMENTS, ALTERATIONS AND ADDITIONS

A. Tenant’s Work. Tenant shall design and construct certain improvements to the
Premises, and Landlord shall contribute a certain amount for such improvements,
as provided in the Tenant Work Letter attached to this Lease as Exhibit B.

B. Alterations. Except for the Tenant Improvements provided for in Exhibit B
Tenant shall make no alterations or additions to the Premises (“Alterations”)
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, and then only by contractors or
mechanics approved by Landlord in writing and upon the approval by Landlord in
writing of fully detailed and dimensioned plans and specifications pertaining to
the Alterations in question, to be prepared and submitted by Tenant, at its sole
cost and expense. Tenant shall, at its sole cost and expense, obtain all
necessary approvals and permits pertaining to any Alterations approved by
Landlord. If Landlord, in approving any Alterations, specifies a commencement
date therefor, Tenant shall not commence any work with respect to such
Alterations prior to such date. Tenant hereby indemnifies, defends and agrees to
hold Landlord free and harmless from all liens and claims of lien, and all other
liability, claims and demands arising out of any work done or material supplied
to the Premises by or at the request of Tenant in connection with any
Alterations. If permitted Alterations are made, they shall be made at Tenant’s
sole cost and expense and shall be and become the property of Landlord, except
that Landlord may, by written notice to Tenant given upon approval of such

 

7



--------------------------------------------------------------------------------

Alterations, require Tenant, at Tenant’s expense, at the end of the Term, to
remove all partitions, counters, railings and other Alterations installed by
Tenant (other than the Tenant Improvements), and to repair any damages to the
Premises caused by such removal. Any and all costs attributable to or related to
the applicable building codes of the city in which the Building is located (or
any other authority having jurisdiction over the Building) arising from Tenant’s
plans, specifications, improvements, alterations or otherwise shall be paid by
Tenant at its sole cost and expense. With regard to repairs, Alterations or any
other work arising from or related to this Article 5, Landlord shall be entitled
to receive an administrative/supervision fee (which fee shall vary depending
upon whether or not Tenant orders the work directly from Landlord) sufficient to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord’s involvement with such work; provided that
such fee shall not exceed 3.5% of hard construction costs.

C. Liens. Tenant shall give Landlord at least 10 days prior written notice (or
such additional time as may be necessary under applicable laws) of the
commencement of any Alterations, to afford Landlord the opportunity to post and
record notices of nonresponsibility. Tenant will not cause or permit any
mechanic’s, materialman’s or similar liens or encumbrances to be filed or exist
against the Premises or the Building or Tenant’s interest in this Lease in
connection with work done by Tenant under this Article or in connection with any
other work and Tenant agrees to defend, indemnify and hold harmless Landlord
from and against any such lien or claim or action thereon, together with costs
of suit and reasonable attorney fees incurred by Landlord in connection with any
such claim or action. Tenant shall remove any such lien or encumbrance by bond
or otherwise within 30 days from the date of their existence thereafter
reserving the right to contest the claims underlying any such lien. If Tenant
fails to do so, Landlord may, without being responsible to investigate the
validity or lawfulness of the lien, pay the amount or take such other action as
Landlord deems necessary to remove any such lien or encumbrance or require that
Tenant deposit with Landlord in cash and lawful money of the United States, 150%
of the amount of such claim, which sum may be retained by Landlord until such
claim shall have been removed of record or until judgment shall have been
rendered on such claim and such judgment shall have become final, at which time
Landlord shall have the right to apply such deposit in discharge of the judgment
on said claim and any costs, including attorney fees incurred by Landlord, and
shall remit the balance thereof to Tenant. The amounts so paid and costs
incurred by Landlord shall be deemed Additional Rent under this Lease and
payable in full upon demand.

D. Compliance with ADA. Notwithstanding anything to the contrary contained in
this Lease, Landlord and Tenant agree that responsibility for compliance with
the Americans With Disabilities Act of 1990 and all state, county and city laws
and requirements regarding access barriers for disabled persons (collectively,
the “ADA”) shall be allocated as follows: (i) Landlord shall be responsible for
compliance with the provisions of Title III of the ADA for all Common Areas,
including exterior and interior areas of the Building not included within the
Premises or the premises of other tenants; (ii) Landlord shall be responsible
for compliance with the provisions of Title III of the ADA for any construction,
renovations, alterations and repairs made within the Premises if such
construction, renovations, alterations or repairs are made by Landlord for the
purpose of improving the Building generally or are done as Landlord’s Work and
the plans and specifications for the Landlord’s Work were prepared by Landlord’s
architect or space planner and were not provided by Tenant’s architect or space
planner; (iii) Tenant shall

 

8



--------------------------------------------------------------------------------

be responsible for compliance within the Premises with the provisions of Title
III of the ADA for any construction, renovations, alterations and repairs made
within the Premises if such construction, renovations, alterations and repairs
are made by Tenant, its employees, agents or contractors, at the direction of
Tenant or done pursuant to plans and specifications prepared or provided by
Tenant or Tenant’s architect or space planner.

ARTICLE 6

USE

A. Use. Tenant shall use the Premises for general office purposes, and for no
other purpose whatsoever, subject to and in compliance with all other provisions
of this Lease, including without limitation the Building Rules and Regulations
attached as Exhibit D hereto. Tenant and its invitees shall also have the
nonexclusive right, along with other tenants of the Building and others
authorized by Landlord, to use the Common Areas subject to such reasonable rules
and regulations as Landlord may impose from time to time in its sole discretion.

B. Restrictions. Tenant shall not at any time use or occupy, or suffer or permit
anyone to use or occupy, the Premises or do or permit anything to be done in the
Premises which: (a) causes or is liable to cause injury to persons, to the
Building or its equipment, facilities or systems; (b) impairs or tends to impair
the character, reputation or appearance of the Building as a first class office
building; (c) impairs or tends to impair the proper and economic maintenance,
operation and repair of the Building or its equipment, facilities or systems;
(d) annoys or inconveniences or tends to annoy or inconvenience or interfere
with the use of other tenants or occupants of the Building; or (e) would
invalidate or increase the cost of any fire and extended coverage insurance
policy covering the Building and/or the property located therein. Tenant shall
comply with all rules, orders, regulations and requirements of any organization
which sets out standards, requirements or recommendations commonly referred to
by major fire insurance underwriters; provided that Tenant shall not be
obligated to comply to the extent compliance would require any material
out-of-pocket expense. Tenant shall promptly, upon demand, reimburse Landlord
for any additional premium charges for any such insurance policy assessed or
increased by reason of Tenant’s failure to comply with the provisions of this
Article.

C. Compliance with Laws. Tenant shall, at Tenant’s sole cost and expense, keep
and maintain the Premises, its use thereof and its business in compliance with
all governmental laws, ordinances, rules and regulations now in force or which
may hereafter be in force or effect. Tenant shall comply with all Laws relating
to the Premises and Tenant’s use or occupancy thereof, including without
limitation, Laws requiring the Premises to be closed on Sundays or any other
days or hours and Laws in connection with the health, safety and building codes,
and any permit or license requirements. Landlord makes no representation or
warranty that the Premises are suitable for Tenant’s purposes.

 

9



--------------------------------------------------------------------------------

ARTICLE 7

SERVICES

A. Climate Control. Landlord shall furnish heat or air conditioning to the
Premises during Normal Business Hours of the Building as set forth in Article 1,
as required in Landlord’s reasonable judgment for the comfortable use and
occupancy of the Premises. If Tenant requires heat or air conditioning at any
other time, Landlord shall use reasonable efforts to furnish such service upon
reasonable notice from Tenant, and Tenant shall pay all of Landlord’s charges
therefor on demand as Additional Rent, provided that such charges shall not
exceed prevailing market rates therefor in comparable buildings in the San
Francisco Financial District.

The performance by Landlord of its obligations under this Article is subject to
Tenant’s compliance with the terms of this Lease including any connected
electrical load established by Landlord. Tenant shall not use the Premises or
any part thereof in a manner exceeding the heating, ventilating or
air-conditioning (“HVAC”) design conditions (including any occupancy or
connected electrical load conditions), including the rearrangement of
partitioning which may interfere with the normal operation of the HVAC
equipment, or the use of computer or data processing machines or other machines
or equipment in excess of that normally required for a standard office use of
the Premises. If any such use requires changes in the HVAC or plumbing systems
or controls servicing the Premises or portions thereof in order to provide
comfortable occupancy, such changes may be made by Landlord at Tenant’s expense
and Tenant agrees to promptly pay any such amount to Landlord as Additional
Rent. Landlord agrees that Tenant’s present manner of use of the 14th Floor does
not exceed design conditions. Notwithstanding the foregoing, Tenant shall, at
its sole expense, be responsible for the payment of all costs of the
supplemental HVAC unit serving the 14th floor.

B. Elevator Service. If the Building is equipped with elevators, Landlord,
during Normal Business Hours of the Building, shall furnish elevator service to
Tenant to be used in common with others. At least one elevator shall remain in
service during all other hours. Landlord may designate a specific elevator for
use as a service elevator.

C. Janitorial Services. Landlord shall provide janitorial and cleaning services
to the Premises that are comparable to such services provided in office
buildings comparable in location and quality to the Building. Tenant shall pay
to Landlord on demand the reasonable costs incurred by Landlord for (i) any
cleaning of the Premises in excess of Landlord’s standard services due to
(A) misuse or neglect on the part of Tenant or Tenant’s agents, contractors,
invitees, employees and customers, (B) the use of portions of the Premises for
special purposes requiring greater or more difficult cleaning work than
customary first-class office areas, and (ii) removal from the Premises of any
refuse and rubbish of Tenant in excess of that ordinarily accumulated in general
office occupancy or at times other than Landlord’s standard cleaning times.

D. Water and Electricity. Landlord shall make available domestic water in
reasonable quantities to the common areas of the Building and to the Premises
and cause electric service sufficient for lighting the Premises and for the
operation of Ordinary Office Equipment. “Ordinary Office Equipment” shall mean
office equipment wired for 120 volt electric service

 

10



--------------------------------------------------------------------------------

and rated and using less than 6 amperes or 750 watts of electric current or
other office equipment approved by Landlord in writing. Landlord shall have the
exclusive right to make any replacement of lamps, fluorescent tubes and lamp
ballasts in the Premises. Landlord may adopt a system of relamping and ballast
replacement periodically on a group basis. Tenant’s use of electric energy or
water in the Premises shall not at any time exceed the capacity of any of the
risers, piping, electrical conductors and other equipment in or serving the
Premises. In order to insure that such capacity is not exceeded and to avert any
possible adverse effect upon the Building’s electric system, Tenant shall not,
without Landlord’s prior written consent in each instance, connect appliances or
heavy duty equipment, other than Ordinary Office Equipment, to the Building’s
electric system or make any alteration or addition to the Building’s electric
system. Should Landlord grant its consent in writing, which Landlord may refuse
in its sole and absolute discretion, all additional risers, piping and
electrical conductors or other equipment therefor shall be provided by Landlord
and the cost thereof shall be paid by Tenant within 10 days of Landlord’s demand
therefor. As a condition to granting such consent, Landlord may require Tenant
to agree to an increase in Monthly Rent to offset the expected cost to Landlord
of such additional service, that is, the cost of the additional electric energy
to be made available to Tenant based upon the estimated additional capacity of
such additional risers, piping and electrical conductors or other equipment. If
Landlord and Tenant cannot agree thereon, such cost shall be determined by an
independent electrical engineer, to be selected by Landlord and paid equally by
both parties.

E. Separate Meters. Without duplication of charges for services included within
Operating Expenses, if the Premises are separately metered for any utility,
Tenant shall reimburse utility charges to Landlord (or directly to the utility
company, if possible) based upon Tenant’s actual consumption as measured by the
meter. Landlord also reserves the right to install separate meters for the
Premises to register the usage of all or any one of the utilities and in such
event Tenant shall pay for the cost of utility usage as metered to the Premises
and which is in excess of the usage reasonably anticipated by Landlord for
normal office usage of the Premises. Tenant shall immediately reimburse Landlord
for the cost of installation of meters, and the maintenance and repair thereof,
if Tenant’s actual usage exceeds the anticipated usage level by more than 10%.
The term “utility” for purposes hereof may refer to but is not limited to
electricity, gas, water, sewer, steam, fire protection system, as well as HVAC,
and all taxes or other charges thereon.

F. Interruptions. Landlord does not represent or warrant that any of the
services referred to above, or any other services which Landlord may supply,
will be free from interruption and Tenant acknowledges that any one or more of
such services may be suspended by reason of accident, repairs, inspections,
alterations or improvements necessary to be made, or by strikes or lockouts, or
by reason of operation of law, or causes beyond the reasonable control of
Landlord. Any interruption, reduction or discontinuance of service shall not be
deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, or any part thereof, nor render Landlord liable to Tenant for damages
by abatement of Rent or otherwise, nor relieve Tenant from performance of
Tenant’s obligations under this Lease. Landlord shall however, exercise
reasonable diligence to restore any service so interrupted.

G. Utilities Provided by Tenant. Tenant shall make application in Tenant’s own
name for all utilities not provided by Landlord and shall: (i) comply with all
utility company

 

11



--------------------------------------------------------------------------------

regulations for such utilities, including requirements for the installation of
meters, and (ii) obtain such utilities directly from, and pay for the same when
due directly to, the applicable utility company. The term “utilities” for
purposes hereof shall include but not be limited to electricity, gas, water,
sewer, steam, fire protection, telephone and other communication and alarm
services, as well as HVAC, and all taxes or other charges thereon. Tenant shall
install and connect all equipment and lines required to supply such utilities to
the extent not already available at or serving the Premises, or at Landlord’s
option shall repair, alter or replace any such existing items. Tenant shall
maintain, repair and replace all such items, operate the same, and keep the same
in good working order and condition. Tenant shall not install any equipment or
fixtures, or use the same, so as to exceed the safe and lawful capacity of any
utility equipment or lines serving the same. The installation, alteration,
replacement or connection of any utility equipment and lines shall be subject to
the requirements for alterations of the Premises set forth in Article 5. Tenant
shall ensure that all Tenant’s HVAC equipment is installed and operated at all
times in a manner to prevent roof leaks, damage, or noise due to vibrations or
improper installation, maintenance or operation. Except as specifically provided
in this Article 7, Tenant agrees to pay for all utilities and other services
utilized by Tenant and additional Building services furnished to Tenant not
uniformly furnished to all tenants of the Building at the rate generally charged
by Landlord to other tenants of the Building.

H. Additional Usage by Tenant. If any lights, machines or equipment (including
but not limited to computers) are used by Tenant in the Premises which
materially affect the temperature otherwise maintained by the air conditioning
system in a manner substantially greater than that occasioned by customary
office uses (Landlord acknowledges that Tenant’s use of the 14th floor is
customary), after ninety (90) days notice and opportunity to Tenant to remedy
such condition, Landlord shall have the right to install any machinery and
equipment which Landlord reasonably deems necessary to restore temperature
balance, including but not limited to modifications to the standard air
conditioning equipment, and the cost thereof, including the cost of installation
and any additional cost of operation and maintenance occasioned thereby, shall
be paid by Tenant to Landlord upon demand by Landlord. Landlord shall not be
liable under any circumstances for loss of or injury to property, however
occurring, through or in connection with or incidental to failure to furnish any
of the foregoing.

ARTICLE 8

INSURANCE

A. Required Insurance. Tenant shall, at all times during the Term of this Lease,
and at its own cost and expense, maintain insurance policies, with responsible
companies licensed to do business in the state where the Building is located and
reasonably satisfactory to Landlord, naming Landlord, Landlord’s Building
Manager, Cornerstone Real Estate Advisers, Inc., Tenant and any Mortgagee of
Landlord, as their respective interests may appear, including (i) a policy of
standard fire, extended coverage and special extended coverage (“all risk”)
property insurance which shall be primary on the lease improvements referenced
in Article 5 and Tenant’s property, including its goods, equipment and
inventory, in an amount adequate to cover their replacement cost (subject to
reasonable deductible), including a vandalism and malicious mischief
endorsement, and sprinkler leakage coverage; (ii) business interruption
insurance, loss of income and extra expense insurance covering the failure of
Tenant’s telecommunications equipment and

 

12



--------------------------------------------------------------------------------

all other perils, failures or interruptions, (iii) comprehensive general
liability insurance on an occurrence basis with limits of liability in an amount
not less than Two Million Dollars ($2,000,000) combined single limit for each
occurrence, and Three Million Dollars ($3,000,000) in the annual aggregate,
(iv) Worker’s Compensation Coverage as required by law. The comprehensive
general liability policy shall include contractual liability which includes the
provisions of Article 9 herein (to the extent customarily insurable).

On or before the Commencement Date, Tenant shall furnish to Landlord and its
Building Manager, certificates of insurance evidencing the insurance coverage
set forth above, including naming Landlord, Cornerstone Real Estate Advisers,
Inc. and Landlord’s Building Manager as additional insureds. Renewal
certificates must be furnished to Landlord at least 30 days prior to the
expiration date of such insurance policies showing the above coverage to be in
full force and effect.

The foregoing policy minimum limits of liability and Tenant’s procurement and
maintenance thereof shall in no event limit the liability of Tenant under this
Lease. All such insurance policies carried by Tenant shall be with companies
having a rating of not less than A-VIII in Best’s Insurance Guide. All such
policies shall be endorsed to agree that Tenant’s policy is primary and that any
insurance covered by Landlord is excess and not contributing with any Tenant
insurance requirement hereunder. Tenant agrees that if Tenant does not take out
and maintain such insurance or furnish Landlord with renewals or binders,
Landlord may (but shall not be required to) procure said insurance on Tenant’s
behalf and charge Tenant the cost thereof, which amount shall be payable by
Tenant upon demand with interest from the date such sums are extended. All such
insurance shall provide that it cannot be canceled except upon 30 days prior
written notice to Landlord. Tenant shall comply with all rules and directives of
any insurance board, company or agency determining rates of hazard coverage for
the Premises, including but not limited to the installation of any equipment
and/or the correction of any condition necessary to prevent any increase in such
rates.

B. Waiver of Subrogation. Landlord and Tenant each agree that neither Landlord
nor Tenant will have any claim against the other for any loss, damage or injury
which is covered by insurance carried by either party and for which recovery
from such insurer is made, notwithstanding the negligence of either party in
causing the loss, and each agree to have their respective insurers issuing the
insurance described in this Article 8 waive any rights of subrogation that such
companies may have against the other party. This release shall be valid only if
the insurance policy in question permits waiver of subrogation or if the insurer
agrees in writing that such waiver of subrogation will not affect coverage under
said policy. Each party agrees to use commercially reasonable efforts to obtain
such an agreement from its insurer if the policy does not expressly permit a
waiver of subrogation.

C. Waiver of Claims. Except for claims arising from Landlord’s willful
misconduct that are not covered by Tenant’s insurance required hereunder, Tenant
waives all claims against Landlord for injury or death to persons, damage to
property or to any other interest of Tenant sustained by Tenant or any party
claiming, through Tenant resulting from: (i) any occurrence in or upon the
Premises, (ii) leaking of roofs, bursting, stoppage or leaking of water, gas,
sewer or steam pipes or equipment, including sprinklers, (iii) wind, rain, snow,
ice, flooding, freezing, fire, explosion, earthquake, excessive heat or cold, or
other casualty, (iv) the Building, Premises,

 

13



--------------------------------------------------------------------------------

or the operating and mechanical systems or equipment of the Building, being
defective, or failing, and (v) vandalism, malicious mischief, theft or other
acts or omissions of any other parties including, without limitation, other
tenants, contractors and invitees at the Building. Tenant agrees that Tenant’s
property loss risks shall be borne by its insurance, and Tenant agrees to look
solely to and seek recovery only from its insurance carriers in the event of
such losses. For purposes hereof, any deductible amount shall be treated as
though it were recoverable under such policies.

ARTICLE 9

INDEMNIFICATION

Tenant shall indemnify and hold harmless Landlord and its agents, successors and
assigns, including its Building Manager, from and against any and all injury,
loss, costs, expenses, liabilities, claims or damage (including attorney fees
and disbursements) to any person or property arising from, related to, or in
connection with any incident occurring in the Premises or any negligent act or
omission (including, without limitation, construction and repair of the Premises
arising out of any Alterations) of Tenant, its agents, contractors, and
employees, which indemnity extends to any and all claims arising from any breach
or default in the performance of any obligation on Tenant’s part to be performed
under the terms of this Lease; provided that Tenant shall not be required to
indemnify against any such matters arising out of or relating to the negligent
acts or omissions of the indemnified parties or their agents. This
indemnification shall survive the expiration or termination of the Lease Term.

Landlord shall not be liable to Tenant for any damage by or from any act or
negligence of any cotenant or other occupant of the Building, or by any owner or
occupants of adjoining or contiguous property. Landlord shall not be liable for
any injury or damage to persons or property resulting in whole or in part from
the criminal activities or willful misconduct of others. To the extent not
covered by all risk property insurance, Tenant agrees to pay for all damage to
the Building, as well as all damage to persons or property of other tenants or
occupants thereof, caused by the negligence, fraud or willful misconduct of
Tenant or any of its agents, contractors, or employees. Nothing contained herein
shall be construed to relieve Landlord from liability for any personal injury
resulting from its negligence, fraud or willful misconduct.

Tenant acknowledges that Landlord’s election to provide mechanical surveillance
or to post security personnel in the Building is subject to Landlord’s sole
discretion. Landlord shall have no liability in connection with the decision
whether or not to provide such services and Tenant hereby waives all claims
based thereon. Landlord shall not be liable for losses due to theft, vandalism,
or like causes.

Landlord shall indemnify and hold harmless Tenant and its agents, successors and
assigns, from and against any and all injury, loss, costs, expenses,
liabilities, claims or damage (including attorney fees and disbursements) to any
person or property arising from, related to, or in connection with any incident
occurring in the Building (excluding the Premises) or any negligent act or
omission of Landlord, its agents, contractors, and employees occurring in the
Building (excluding the Premises), which indemnity extends to any and all claims
arising from any breach or default in the performance of any obligation on
Landlord’s part to be performed under the

 

14



--------------------------------------------------------------------------------

terms of this Lease. This indemnification shall survive the expiration or
termination of the Lease Term; provided that Landlord shall not be required to
indemnify against any such matters arising out of or relating to the negligent
acts or omissions of the indemnified parties or their agents.

ARTICLE 10

CASUALTY DAMAGE

Tenant shall promptly notify Landlord or the Building Manager of any fire or
other casualty to the Premises or to the extent it knows of damage, to the
Building. In the event the Premises or any substantial part of the Building is
wholly or partially damaged or destroyed by fire or other casualty which is
covered by Landlord’s insurance, then Landlord will proceed to restore the same
to substantially the same condition existing immediately prior to such damage or
destruction unless such damage or destruction is incapable of repair or
restoration within 180 days, in which event Landlord and Tenant, each, may, by
written notice given to the other within 60 days of such damage or destruction,
declare this Lease terminated as of the happening of such damage or destruction.
If, in Landlord’s sole opinion, the net insurance proceeds recoverable by reason
of the damage or destruction will not be adequate to complete the restoration of
the Building, Landlord shall have the right to terminate this Lease and all
unaccrued obligations of the parties hereto by sending a notice of such
termination to Tenant. To the extent after fire or other casualty that Tenant
shall be deprived of the use and occupancy of the Premises or any portion
thereof as a result of any such damage, destruction or the repair thereof,
providing Tenant did not cause the fire or other casualty, Tenant shall be
relieved of the same ratable portion of the Monthly Rent due under this Lease as
the amount of damaged or useless space in the Premises bears to the rentable
square footage of the Premises until such time as the Premises may be restored.
Landlord shall reasonably determine the amount of damaged or useless space and
the square footage of the Premises referenced in the prior sentence.

ARTICLE 11

CONDEMNATION

In the event of a condemnation or talking of the entire Premises by a public or
quasi-public authority, this Lease shall terminate as of the date title vests in
the public or quasi-public authority. In the event of a taking or condemnation
of 15% or more (but less than the whole) of the Building and without regard to
whether the Premises are part of such taking or condemnation, Landlord may elect
to terminate this Lease by giving notice to Tenant within 60 days of Landlord
receiving notice of such condemnation. In the event of a partial taking as
described in this Article, or a sale, transfer or conveyance in lieu thereof,
which does not result in the termination of this Lease, Rent shall be
apportioned according to the ratio that the part of the Premises remaining
usable by Tenant bears to the total area of the Premises. All compensation
awarded for any condemnation shall be the property of Landlord, whether such
damages shall be awarded as a compensation for diminution in the value of the
leasehold or to the fee of the Premises, and Tenant hereby assigns to Landlord
all of Tenant’s right, title and interest in and to any and all such
compensation. Providing, however that in the event this Lease is terminated,
Tenant shall be entitled to make a separate claim for the taking of Tenant’s
personal property (including fixtures paid for by Tenant), and for costs of
moving. Notwithstanding anything

 

15



--------------------------------------------------------------------------------

herein to the contrary, any condemnation award to Tenant shall be available only
to the extent such award is payable separately to Tenant and does not diminish
the award available to Landlord or any Lender of Landlord and such award shall
be limited to the amount of Rent actually paid by Tenant to Landlord for the
period of time for which the award is given. Any additional portion of such
award shall belong to Landlord. Tenant hereby waives any and all rights, imposed
by law, statute, ordinance, governmental regulation or requirement of the United
States, the State in which the Building is located or any local government
authority or agency or any political subdivision thereof, now or hereafter in
effect, it might otherwise have to petition a court to terminate the Lease.

ARTICLE 12

REPAIR AND MAINTENANCE

A. Tenant’s Obligations. Tenant shall keep the Premises in good working order,
repair (and in compliance with all Laws now or hereafter adopted) and condition
(which condition shall be neat, clean and sanitary, and free of pests and
rodents) and shall make all necessary nonstructural repairs thereto and any
repairs to non-Building standard mechanical, HVAC, electrical and plumbing
systems or components in or serving the Premises. Tenant’s obligations hereunder
shall include, but not be limited to, Tenant’s trade fixtures and equipment,
security systems, signs, interior decorations, floor-coverings, wall-coverings,
entry and interior doors, interior glass, light fixtures and bulbs, keys and
locks, and alterations to the Premises whether installed by Tenant or Landlord.
Landlord may make any repairs which are not promptly made by Tenant after
Tenant’s receipt of written notice and the reasonable opportunity of Tenant to
make said repair within 5 business days from receipt of said written notice, and
charge Tenant for the cost thereof, which cost shall be paid by Tenant within 5
days from invoice from Landlord. Tenant waives all rights to make repairs at the
expense of Landlord, or to deduct the cost thereof from Rent.

B. Landlord’s Obligations. Landlord shall make all necessary structural repairs
to the Building and any necessary repairs to the Building standard mechanical,
HVAC, electrical, and plumbing systems in or servicing the Premises (the cost of
which shall be included in Operating Expenses under Article 4), excluding
repairs required to be made by Tenant pursuant to this Article. Landlord shall
have no responsibility to make any repairs unless and until Landlord receives
written notice of the need for such repair. Landlord shall not be liable for any
failure to make repairs or to perform any maintenance unless such failure shall
persist for an unreasonable period of time after written notice of the need for
such repairs or maintenance is received by Landlord from Tenant. Landlord shall
make every reasonable effort to perform all such repairs or maintenance in such
a manner (in its judgment) so as to cause minimum interference with Tenant and
the Premises but Landlord shall not be liable to Tenant for any interruption or
loss of business pertaining to such activities. Landlord shall have the right to
require that any damage caused by the willful misconduct of Tenant or any of
Tenant’s agents, contractors, employees, invitees or customers, be paid for and
performed by the Tenant (without limiting Landlord’s other remedies herein).

C. Signs and Obstructions. Tenant shall not obstruct or permit the obstruction
of light, halls, Common Areas, roofs, parapets, stairways or entrances to the
Building or the

 

16



--------------------------------------------------------------------------------

Premises and will not affix, paint, erect or inscribe any sign, projection,
awning, signal or advertisement of any kind to any part of the Building or the
Premises, including the inside or outside of the windows or doors, without the
written consent of Landlord. Landlord shall have the right to withdraw such
consent at any time and to require Tenant to remove any sign, projection,
awning, signal or advertisement to be affixed to the Building or the Premises.
If such work is done by Tenant through any person, firm or corporation not
designated by Landlord, or without the express written consent of Landlord,
Landlord shall have the right to remove such signs, projections, awnings,
signals or advertisements without being liable to the Tenant by reason thereof
and to charge the cost of such removal to Tenant as Additional Rent, payable
within 10 days of Landlord’s demand therefor.

D. Outside Services. Tenant shall not permit, except by Landlord or a person or
company reasonably satisfactory to and approved by Landlord: (i) the
extermination of vermin in, on or about the Premises; (ii) the servicing of
heating, ventilating and air conditioning equipment; (iii) the collection of
rubbish and trash other than in compliance with local government health
requirements and in accordance with the rules and regulations established by
Landlord, which shall minimally provide that Tenant’s rubbish and trash shall be
kept in containers located so as not to be visible to members of the public and
in a sanitary and neat condition; or (iv) window cleaning, janitorial services
or similar work in the Premises.

E. Condition of Premises. Tenant hereby agrees that the Premises shall be taken
“as is,” “with all faults,” “without any representations or warranties,” and
Tenant hereby acknowledges and agrees that it has investigated and inspected the
condition of the Premises and the suitability of same for Tenant’s purposes, and
Tenant hereby acknowledges that there are no abandoned wires or cables within
the Premises. Tenant does hereby waive and disclaim any objection to, cause of
action based upon, or claim that its obligations hereunder should be reduced or
limited because of the condition of the Premises or the Building or the
suitability of same for Tenant’s purposes. Tenant acknowledges that neither
Landlord nor any agent nor any employee of Landlord has made any representation
or warranty with respect to the Premises or the Building or with respect to the
suitability of either for the conduct of Tenant’s business and Tenant expressly
represents and warrants that Tenant has relied solely on its own investigation
and inspection of the Premises and the Building in its decision to enter into
this Lease and let the Premises in an “As Is” condition. The Premises shall be
initially improved as provided in, and subject to, the Tenant Work Letter. The
existing leasehold improvements in the Premises as of the date of this Lease,
together with the Tenant Improvements as defined in the Work Letter may be
collectively referred to herein as the “Leasehold Improvements.” The taking of
possession of the Premises by Tenant for the purpose of constructing the Tenant
Improvements shall conclusively establish that the Premises, the existing
leasehold improvements and the Building were at such time in satisfactory
condition. Tenant hereby waives any obligation, imposed by a law, statute,
ordinance, governmental regulation or requirement of the United States, the
State in which the Building is located or any local government authority or
agency or any political subdivision thereof, now or hereafter in effect,
requiring the Landlord to alter the Premises or the Building to conform to any
specified condition and to repair any subsequent deterioration thereof, which
render it unacceptable by such governing body. If such deterioration is repaired
by Tenant, Tenant may not deduct the expenses of such repairs from Rent when due
and Tenant has no right to vacate the Premises and be discharged from further
payment of Rent if such

 

17



--------------------------------------------------------------------------------

repairs are not made by Landlord, but Tenant’s sole remedy shall be to recover
from Landlord by legal proceedings the costs incurred by Tenant in repairing
such deterioration.

Landlord reserves the right from time to time, but subject to payment by and/or
reimbursement from Tenant as otherwise provided herein: (i) to install, use,
maintain, repair, replace and relocate for service to the Premises and/or other
parts of the Building pipes, ducts, conduits, wires, appurtenant fixtures, and
mechanical systems, wherever located in the Premises or the Building, (ii) to
alter, close or relocate any facility in the Premises or the Common Areas or
otherwise conduct any of the above activities for the purpose of complying with
a general plan for fire/life safety for the Building or otherwise and (iii) to
comply with any federal, state or local law, rule or order with respect thereto
or the regulation thereof not currently in effect. Landlord shall attempt to
perform any such work with the least inconvenience to Tenant as possible, but in
no event shall Tenant be permitted to withhold or reduce Rent or other charges
due hereunder as a result of same or otherwise make claim against Landlord for
interruption or interference with Tenant’s business and/or operations.

ARTICLE 13

INSPECTION OF PREMISES

Tenant shall permit the Landlord, the Building Manager and its authorized
representatives to enter the Premises to show the Premises during Normal
Business Hours of the Building and at other reasonable times, in the case of an
emergency or to inspect the Premises, to clean the Premises, to serve or post
notices as provided by law or which Landlord deems necessary for the protection
of Landlord or Landlord’s property, and to make such repairs, improvements,
alterations or additions in the Premises or in the Building of which they are a
part as Landlord may deem necessary or appropriate. If Tenant shall not be
personally present to open and permit an entry into the Premises at any time
when such an entry is necessary or permitted hereunder, Landlord may enter by
means of a master key or may enter forcibly, only in the case of an emergency,
without liability to Tenant and without affecting this Lease.

ARTICLE 14

SURRENDER OF PREMISES

Upon the expiration of the Term, or sooner termination of the Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, in good order
and condition, normal wear and tear and damage by fire and other casualty which
are Landlord’s obligation excepted. All Tenant Improvements and other fixtures,
such as light fixtures and HVAC equipment, wall coverings, carpeting and drapes,
in or serving the Premises, whether installed by Tenant or Landlord, shall be
Landlord’s property and shall remain, all without compensation, allowance or
credit to Tenant. Any property not removed shall be deemed to have been
abandoned by Tenant and may be retained or disposed of by Landlord at Tenant’s
expense free of any and all claims of Tenant, as Landlord shall desire. All
property not removed from the Premises by Tenant may be handled or stored by
Landlord at Tenant’s expense and Landlord shall not be liable for the value,
preservation or safekeeping thereof. At Landlord’s option all or part of such
property may be conclusively deemed to have been conveyed by Tenant to Landlord
as if by bill of sale without

 

18



--------------------------------------------------------------------------------

payment by Landlord. The Tenant hereby waives, to the maximum extent allowable,
the benefit of all laws now or hereafter in force in this state or elsewhere
exempting property from liability for rent or for debt.

ARTICLE 15

HOLDING OVER

Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall become a tenant from month-to-month, only upon each
and all of the terms herein provided as may be applicable to a month-to-month
tenancy and any such holding over shall not constitute an extension of this
Lease. Tenant shall pay Landlord, monthly and in advance, 200% of the amount of
Rent then applicable, prorated on a per diem basis, for each day Tenant shall
retain possession of the Premises or any part thereof after expiration or
earlier termination of this Lease, together with all damages sustained by
Landlord on account thereof and all other payments required to be made by Tenant
hereunder. The foregoing provisions shall not serve as permission for Tenant to
hold-over, nor serve to extend the Term (although Tenant shall remain bound to
comply with all provisions of this Lease until Tenant vacates the Premises) and
Landlord shall have the right at any time thereafter to enter and possess the
Premises and remove all property and persons therefrom or to require Tenant to
surrender possession of the Premises as provided in this Lease upon the
expiration or earlier termination of the Term. If Tenant fails to surrender the
Premises upon the expiration or termination of this Lease, Tenant agrees to
indemnify, defend and hold harmless Landlord from all costs, loss, expense or
liability, including without limitation, claims made by any succeeding tenant
and real estate brokers’ claims and attorney fees.

ARTICLE 16

SUBLETTING AND ASSIGNMENT

A. Except as otherwise provided herein, Tenant shall not, without the prior
written consent of Landlord which shall not unreasonably withheld, conditioned
or delayed, assign this Lease or any interest thereunder, or sublet Premises or
any part thereof, or permit the use of Premises by any party other than Tenant.
In the event that during the term of this Lease, Tenant desires to assign this
Lease or sublease all of the Premises (other than subleases or assignments
permitted under Section 16.B) and requests consent by Landlord to a proposed
assignee or subtenant, Landlord shall consider such replacement tenant and
notify Tenant within twenty (20) days as to Landlord’s choice, at Landlord’s
reasonable discretion, of the following:

(a) That Landlord consents to a subleasing of the Premises or assignment of the
Lease to such replacement tenant provided that Tenant shall remain fully liable
for all of its obligations and liabilities under this Lease and provided further
that Landlord shall be entitled to 50% of any profit obtained by Tenant from
such subletting or assignment; or

(b) That this Lease shall be cancelled upon such replacement tenant’s entering
into a mutually satisfactory new lease for the Premises with Landlord, and
Tenant shall thereupon be released from all further obligations and liabilities
under this Lease (excepting only

 

19



--------------------------------------------------------------------------------

any unpaid rentals or any unperformed covenants then past due under this Lease
or any guarantee by Tenant of replacement tenant’s obligations); or

(c) That Landlord declines to consent to such sublease or assignment for any of
the reasons set forth in Section C of this Article; or

(d) that Landlord elects to cancel the Lease and recapture the Premises. In such
event Tenant shall surrender possession of the Premises on the date set forth in
a notice from Landlord in accordance with the provisions of this Lease relating
to the surrender of the Premises but no sooner than 90 days. If Landlord shall
cancel this Lease, Landlord may relet the Premises, or the applicable portion of
the Premises, to any other party (including, without limitation, the proposed
assignee or subtenant of Tenant), without any liability to Tenant.

B. Notwithstanding anything to the contrary contained in Article 16.A., above:
Tenant shall be permitted, without necessity of Landlord’s consent, to assign
this Lease or sublease the Premises or any portion thereof to (1) any purchaser
of all or substantially all of Tenant’s assets, or (2) any entity in control of,
under the control of, or in common control with, Tenant.

C. Notwithstanding anything to the contrary contained in Article 16.A., above,
Tenant’s transfer of its interest pursuant to this Lease, other than as may be
permitted pursuant to Article 16.B, shall be subject to the following express
conditions, which conditions are agreed by Landlord and Tenant to be reasonable:

(a) That the proposed transferee shall be subject to the prior written consent
of Landlord, which may be withheld in Landlord’s reasonable discretion but,
without limiting the generality of the foregoing, it shall be reasonable for
Landlord to deny such consent if:

(i) The use to be made of the Premises by the proposed transferee is (1) not
generally consistent with the character and nature of all other tenancies in the
Building, or (2) a use which conflicts with any so-called “exclusive” then in
favor of, or for any use which is the same as that stated in any percentage rent
lease to, another tenant of the Building or any other buildings which are in the
same complex as the Building, or (3) a use which would be prohibited by any
other portion of this Lease (including, but not limited to, any rules and
regulations then in effect);

(ii) The financial net worth, cash flow and creditworthiness of the proposed
transferee is not reasonably satisfactory to Landlord or in any event not at
least equal to those which were possessed by Tenant as of the date of execution
of this Lease;

(iii) The proposed transferee is either a governmental agency or instrumentality
thereof; or

(iv) Either the proposed transferee or any person or entity which directly or
indirectly controls, is controlled by or is under common control with the
proposed transferee (A) occupies space in the Building at the time of the
request for consent, or (B) is negotiating with Landlord or has negotiated with
Landlord during the 6-month period immediately preceding the date of the
proposed transfer, to lease space in the Building; or

 

20



--------------------------------------------------------------------------------

(v) Landlord is otherwise reasonably dissatisfied with the identity of the
proposed transferee, its history of operations (including prior relations with
its creditors) or any other factor materially and adversely affecting the
proposed transferee; or

(vi) The proposed transferee does not have a good reputation or has a use for
Premises and a number of employees that is not reasonably consistent with that
of Tenant’s operation.

(b) Whether or not Landlord consents to any such transfer, Tenant shall pay to
Landlord the then-standard processing fee of Landlord and reasonable attorney
fees incurred by Landlord in connection with the proposed transfer up to the
aggregate sum of $1,500.00;

(c) That the proposed transferee shall execute an agreement pursuant to which it
shall agree to perform faithfully and be bound by all of the terms, covenants,
conditions, provisions and agreements of this Lease applicable to that portion
of the Premises so transferred; and

(d) That an executed duplicate original of said assignment and assumption
agreement or other transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within 5 days after the execution thereof, and that such
transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord’s consent thereto. It shall
be a condition to Landlord’s consent to any subleasing, assignment or other
transfer of part or all of Tenant’s interest in the Premises (hereinafter
referred to as a “Transfer”) that (i) upon Landlord’s consent to any Transfer,
Tenant shall pay and continue to pay 50% of any “Transfer Premium” (defined
below), received by Tenant from the transferee; (ii) any sublessee of part or
all of Tenant’s interest in the Premises shall agree that in the event Landlord
gives such sublessee notice that Tenant is in default under this Lease, such
sublessee shall thereafter make all sublease or other payments directly to
Landlord, which will be received by Landlord without any liability whether to
honor the sublease or otherwise (except to credit such payments against sums due
under this Lease), and any sublessee shall agree to attorn to Landlord or its
successors and assigns at their request should this Lease be terminated for any
reason, except that in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; (iii) any such Transfer and consent shall
be effected on forms supplied by Landlord and/or its legal counsel;
(iv) Landlord may require that Tenant not then be in default hereunder in any
respect; and (v) Tenant or the proposed subtenant or assignee (collectively,
“Transferee”) shall agree to pay Landlord, upon demand, as additional rent, a
sum equal to the additional costs, if any, incurred by Landlord for maintenance
and repair as a result of any change in the nature of occupancy caused by such
subletting or assignment. “Transfer Premium” shall mean all rent, additional
rent or other consideration payable by a Transferee in connection with a
Transfer in excess of the Rent payable by Tenant under this Lease during the
term of the Transfer and if such Transfer is less than all of the Premises, the
Transfer Premium shall be calculated on a rentable square foot basis. “Transfer
Premium” shall also include, but not be limited to, key money, bonus money or
other cash consideration paid by a Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to the Transferee and any payment in excess of fair market value for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
the Transferee in connection with such Transfer. In no event shall the consent
by Landlord to an assignment or subletting be

 

21



--------------------------------------------------------------------------------

construed as relieving Tenant, any assignee, or sublessee from obtaining the
express written consent of Landlord to any further assignment or subletting, or
as releasing Tenant from any liability or obligation hereunder whether or not
then accrued and Tenant shall continue to be fully liable therefor. No
collection or acceptance of Rent by Landlord from any person other than Tenant
shall be deemed a waiver of any provision of this Article 16 or the acceptance
of any assignee or subtenant hereunder, or a release of Tenant (or of any
successor of Tenant or any subtenant). Notwithstanding anything to the contrary
in this Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under this Article 16 or otherwise
has breached or acted unreasonably under this Article 16, their sole remedies
shall be a declaratory judgment and an injunction for the relief sought without
any monetary damages other than the recovery of attorneys’ fees and costs as may
allowed hereunder or under law, and Tenant hereby waives all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable laws,
on behalf of the proposed Transferee. In connection with such remedies, Landlord
agrees that irreparable harm would result from any breach of this Article 16 by
Landlord, that monetary damages would not suffice, and that, therefore, Tenant
shall be entitled to injunctive relief.

D. Consent by Landlord hereunder shall in no way operate as a waiver by Landlord
of, or to release or discharge Tenant from, any liability under this Lease or be
construed to relieve Tenant from obtaining Landlord’s consent to any subsequent
assignment, subletting, transfer, use or occupancy.

ARTICLE 17

SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION

This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Building, and all other encumbrances and matters of public record
applicable to the Building, including without limitation, any reciprocal
easement or operating agreements, ground or underlying leases, covenants,
conditions and restrictions and Tenant shall not act or permit the Premises to
be operated in violation thereof. Landlord represents that, as of the date this
Lease is executed by Landlord, Landlord is the fee title owner of the Building
and the Building is not encumbered by a mortgage or deed of trust. Landlord
shall have the right to cause this Lease to be and become and remain subject and
subordinate to any and all ground or underlying leases or Mortgages which may
hereafter be executed covering the Premises, the Building or the property or any
renewals, modifications, consolidations, replacements or extensions thereof, for
the full amount of all advances made or to be made thereunder and without regard
to the time or character of such advances, together with interest thereon and
subject to all the terms and provisions thereof; provided, however, that
Landlord obtains from any Lender or other party in question a written
undertaking in favor of Tenant to the effect that such Lender or other party
will not disturb Tenant’s right of possession under this Lease if Tenant is not
then or thereafter in breach of any covenant or provision of this Lease. Tenant
agrees, within 10 days after Landlord’s written request therefor, to execute,
acknowledge and deliver upon request any and all documents or instruments
requested by Landlord or necessary or proper to assure the subordination of this
Lease to any such Mortgages, deeds of trust, or leasehold estates. If any
foreclosure or power of sale proceedings are initiated by any Lender or a deed
in lieu is granted

 

22



--------------------------------------------------------------------------------

(or if any ground lease is terminated), Tenant agrees, upon written request of
any such Lender or any purchaser at such foreclosure sale, to attorn and pay
Rent to such party and to execute and deliver any instruments necessary or
appropriate to evidence or effectuate such attornment, within 5 days of
Landlord’s request therefor. In the event of attornment, no Lender shall be:
(i) liable for any act or omission of Landlord, or subject to any offsets or
defenses which Tenant might have against Landlord (prior to such Lender becoming
Landlord under such attornment), (ii) liable for any security deposit or bound
by any prepaid Rent not actually received by such Lender, or (iii) bound by any
future modification of this Lease not consented to by such Lender. Any Lender
may elect to make this Lease prior to the lien of its Mortgage, and if the
Lender under any prior Mortgage shall require, this Lease shall be prior to any
subordinate Mortgage; such elections shall be effective upon written notice to
Tenant. Tenant agrees to give any Lender by certified mail, return receipt
requested, a copy of any notice of default served by Tenant upon Landlord,
provided that prior to such notice Tenant has been notified in writing (by way
of service on Tenant of a copy of an assignment of leases, or otherwise) of the
name and address of such Lender. Tenant further agrees that if Landlord shall
have failed to cure such default within the time permitted Landlord for cure
under this Lease, any such Lender whose address has been so provided to Tenant
shall have an additional period of 30 days in which to cure (or such additional
time as may be required due to causes beyond such Lender’s control, including
time to obtain possession of the Building by power of sale or judicial action or
deed in lieu of foreclosure). The provisions of this Article shall be
self-operative; however, Tenant shall execute such documentation as Landlord or
any Lender may request from time to time in order to confirm the matters set
forth in this Article in recordable form. To the extent not expressly prohibited
by Law, Tenant waives the provisions of any Law now or hereafter adopted which
may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease or Tenant’s obligations hereunder if such
foreclosure or power of sale proceedings are initiated, prosecuted or completed.

ARTICLE 18

ESTOPPEL CERTIFICATE

Tenant shall from time to time, upon written request by Landlord or any Lender,
execute, acknowledge and deliver to Landlord or such Lender, within 10 business
days after from receipt of such request, a statement in writing certifying,
without limitation: (i) that this Lease is unmodified and in full force and
effect (or if there have been modifications, identifying such modifications and
certifying that the Lease, as modified, is in full force and effect); (ii) the
dates to which Rent and any other charges have been paid; (iii) that Landlord is
not in default under any provision of this Lease (or if Landlord is in default,
specifying each such default) and that no events or conditions exist which, with
the passage of time or notice or both, would constitute a default on the part of
Landlord hereunder; (iv) the address to which notices to Tenant shall be sent;
and (v) the amount of Tenant’s security deposit; it being understood that any
such statement so delivered may be relied upon in connection with any lease,
mortgage or transfer.

Tenant’s failure to deliver such statement within such time shall be conclusive
upon Tenant that: (i) this Lease is in full force and effect and has not been
modified except as Landlord may represent; (ii) not more than one month Rent has
been paid in advance; (iii) there are no defaults by Landlord; (iv) notices to
Tenant shall be sent to Tenant’s Address as set forth in Article 1 of

 

23



--------------------------------------------------------------------------------

this Lease; and (v) that all other statements contained in such estoppel are
true and correct. Notwithstanding the presumptions of this Article, Tenant shall
not be relieved of its obligation to deliver said statement. Tenant hereby
irrevocably appoints Landlord as Tenant’s attorney-in-fact and in Tenant’s name,
place and stead to execute any and all documents described in this Article 18 if
Tenant fails to do so within the specified time period.

ARTICLE 19

DEFAULTS

If Tenant: (i) after 5 days’ notice and opportunity to cure, fails to pay when
due any installment or other payment of Rent, or to keep in effect any insurance
required to be maintained hereunder; or (ii) abandons the Premises or fails to
accept tender of possession of the Premises; or (iii) makes a general assignment
for the benefit of creditors, files a voluntary bankruptcy or an involuntary
petition in bankruptcy is filed against Tenant which petition is not dismissed
within 60 days of its filing; or (iv) fails to cause to be released any
mechanic’s liens arising out of work performed by Tenant or Tenant’s contractors
filed against the Premises or the Building within 30 days after the date the
same shall have been filed or recorded; or (v) after 10 days’ notice and
opportunity to cure, fails to observe or perform according to the provisions of
Article 17 or 18 within the time periods specified in such Articles, or
(vi) fails to perform or observe any of the other covenants, conditions or
agreements contained herein on Tenant’s part to be kept or performed and such
failure shall continue for 30 days after notice thereof is given by or on behalf
of Landlord; provided that if such failure under this clause (vi) is not capable
of cure within 30 days, Tenant shall not be in default so long as Tenant
diligently proves cure thereof, then any such event or conduct shall constitute
a “default” hereunder. All notices required to be given under this paragraph
shall be in lieu of, and not in addition to any notice requirements imposed by
law, statute, ordinance, governmental regulation or requirement of the United
States, the State in which the Building is located or any local government
authority or agency or any political subdivision thereof, now or hereafter in
effect.

If Tenant or any guarantor hereunder files a voluntary petition pursuant to the
United States Bankruptcy Reform Act of 1978, as the same may be from time to
time be amended (the “Bankruptcy Code”), or take the benefit of any insolvency
act or be dissolved, or if an involuntary petition or proceeding for dissolution
or liquidation is filed against Tenant pursuant to the Bankruptcy Code and said
petition is not dismissed within 60 days after such filing, or if a proceeding
for the appointment of a trustee or a receiver is commenced for Tenant’s
business or all or a portion of its assets and the appointment of such receiver
is not vacated within 60 days after such appointment, or if it shall make a
general assignment for the benefit of its creditors, then Landlord shall have
all of the rights provided for in the event of nonpayment of the Rent. Tenant
hereby stipulates to the lifting of the automatic stay in effect and relief from
such stay in the event Tenant files a petition under the Bankruptcy Code, for
the purpose of Landlord pursuing its rights and remedies against Tenant and/or a
guarantor under this Lease.

If any alleged default on the part of the Landlord hereunder occurs, Tenant may
give written notice to Landlord in the manner herein set forth and shall afford
Landlord a reasonable opportunity to cure any such default. In addition, Tenant
shall send a copy of any such notice by certified or registered mail, postage
prepaid, to the holder of any Mortgage whose address Tenant

 

24



--------------------------------------------------------------------------------

has been provided in writing, and shall afford such Mortgage holder a reasonable
opportunity to cure any alleged default on Landlord’s behalf. In no event will
any such Mortgage holder be responsible for any damages incurred by Tenant,
including but not limited to, lost profits or interruption of business as a
result of any alleged default by Landlord hereunder.

ARTICLE 20

REMEDIES OF LANDLORD

The remedies provided Landlord under this Lease are cumulative.

(a) Upon the occurrence of any default, Landlord may serve notice on Tenant that
the Term and the estate hereby vested in Tenant and any and all other rights of
Tenant hereunder shall cease on the date specified in such notice and on the
specified date this Lease shall cease and expire as fully and with the effect as
if the Term had expired for passage of time.

(b) Without terminating this Lease in case of a default or if this Lease shall
be terminated for default as provided herein, Landlord may reenter the Premises,
remove Tenant, or cause Tenant to be removed from the Premises in such manner as
Landlord may deem advisable, with or without legal process, and using such
reasonable force as may be necessary. In the event of reentry without
terminating this Lease, Tenant shall continue to be liable for all Rents and
other charges accruing or coming due under this Lease.

(c) If Landlord, without terminating this Lease, shall reenter the Premises or
if this Lease shall be terminated as provided in paragraph (a) above:

(i) All Rent due from Tenant to Landlord shall thereupon become due and shall be
paid up to the time of reentry, dispossession or expiration, together with
reasonable costs and expenses (including, without limitation, attorney fees) of
Landlord. Landlord has the remedy described in California Civil Code
Section 1951.4 and may continue this Lease in effect after the Tenant’s breach
and abandonment of the Premises and recover the Rent as it becomes due under
this Lease.

(ii) Landlord, without any obligation to do so, may relet the Premises or any
part thereof for a term or terms which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the Term
and may grant such concessions in reletting as Landlord, in the exercise of its
reasonable business judgment, deems desirable. In connection with such
reletting, Tenant shall be liable for all costs of the reletting including,
without limitation, rent concessions, leasing commissions, legal fees and
alteration and remodeling costs; and

(iii) If Landlord shall have terminated this Lease, Tenant shall also be liable
to Landlord for all damages provided for at law and under this Lease resulting
from Tenant’s breach, including, without limitation, the right to recover the
worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that the Tenant proves could be reasonably avoided. For

 

25



--------------------------------------------------------------------------------

purposes of this paragraph, Tenant shall be deemed to include any guarantor or
surety of the Lease.

(d) LANDLORD AND TENANT HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY CLAIM,
ACTION PROCEEDING OR COUNTERCLAIM BY EITHER LANDLORD OR TENANT AGAINST THE OTHER
OR ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, AND/OR TENANT’S USE OR OCCUPANCY OR THE
PREMISES.

(e) In addition to the above, Landlord shall have any and all other rights
provided a landlord at law or in equity, including, but not limited to, those
remedies provided for by laws, statutes, ordinances, governmental regulations or
requirements of the United States, the State in which the Building is located or
any local government authority or agency or any political subdivision thereof,
now or hereafter in effect, for breach of a lease or tenancy by a tenant.

(f) Attorney Fees.

(i) In any action to enforce the terms of this Lease, including any suit by
Landlord for the recovery of Rent or possession of the Premises, the losing
party shall reimburse the successful party for its reasonable attorney fees
incurred in such suit and such attorney fees shall be deemed to have accrued
prior to the commencement of such action and shall be paid whether or not such
action is prosecuted to judgment.

(ii) Should Landlord, without fault on Landlord’s part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant or of any such other person, Tenant covenants to save
and hold Landlord harmless from and against any judgment rendered against
Landlord or the Premises or any part thereof and from and against all costs and
expenses, including reasonable attorney fees, incurred by Landlord in connection
with such litigation.

(iii) When legal services are rendered by an attorney at law who is an employee
of a party, attorney fees incurred by that party shall be deemed to include an
amount based upon the number of hours spent by such employee on such matters
multiplied by an appropriate billing rate determined by taking into
consideration the same factors, including but not limited by, the importance of
the matter, time applied, difficulty and results, as are considered when an
attorney not in the employ of a party is engaged to render such service.

ARTICLE 21

QUIET ENJOYMENT

Landlord covenants and agrees with Tenant that so long as Tenant pays Rent and
observes and performs all the terms, covenants, and conditions of this Lease on
Tenant’s part to be observed

 

26



--------------------------------------------------------------------------------

and performed, Tenant may peaceably and quietly enjoy the Premises subject,
nevertheless, to the terms and conditions of this Lease, and Tenant’s possession
will not be disturbed by anyone claiming by, through, or under Landlord.

ARTICLE 22

ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of Rent
then due and payable, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.

ARTICLE 23

SECURITY DEPOSIT

A. To secure the full and faithful performance by Tenant of all of the
covenants, conditions and agreements set forth in this Lease to be performed by
it, including, without limitation, foregoing such covenants, conditions and
agreements in this Lease which become applicable upon its termination by reentry
or otherwise, Tenant has deposited with Landlord concurrently with its execution
of this Lease, in the form of the “Letter of Credit” (as defined below), the sum
shown in Article 1 as a “Security Deposit” on the understanding:

(a) That the Security Deposit or any portion thereof may be applied to the
curing of any default that may exist, including but not limited to a breach for
failure to pay Rent, without prejudice to any other remedy or remedies which
Landlord may have on account thereof, and upon such application Tenant shall pay
Landlord on demand the amount so applied which shall be added to the Security
Deposit so the same will be restored to its original amount;

(b) That should the Premises be conveyed by Landlord, the Security Deposit or
any balance thereof may be turned over to Landlord’s grantee, and if the
Security Deposit is turned over to such grantee, Tenant hereby releases Landlord
from any and all liability with respect to the Security Deposit and its
application or return, and Tenant agrees to look solely to such grantee for such
application or return;

(c) That Landlord may commingle the Security Deposit with other funds, shall not
be required to keep the Security Deposit in trust, and shall not be obligated to
pay Tenant any interest;

(d) That the Security Deposit shall not be considered an advance payment of Rent
or a measure of damages for any default by Tenant, nor shall it be a bar or
defense to any actions by Landlord against Tenant; and

 

27



--------------------------------------------------------------------------------

(e) That if Tenant shall faithfully perform all of the covenants and agreements
contained in this Lease on the part of Tenant to be performed, and provided
there exists no default by Tenant hereunder, the Security Deposit or any then
remaining balance thereof, shall be returned to Tenant, without interest, within
thirty (30) days after the expiration of the Term, provided that subsequent to
the expiration of this Lease, Landlord may retain from the Security Deposit
(i) an amount reasonably estimated by Landlord to cover potential Operating
Expense reconciliation payments due with respect to the calendar year in which
this Lease terminates or expires (such amount so retained shall not, in any
event, exceed ten percent (10%) of estimated Operating Expense payments due from
Tenant for such calendar year through the date of expiration or earlier
termination of this Lease and any amounts so retained and not applied to such
reconciliation shall be returned to Tenant within thirty (30) days after
Landlord’s delivery of the Statement for such calendar year), (ii) any and all
amounts reasonably estimated by Landlord to cover the anticipated costs to be
incurred by Landlord to remove any signage provided to Tenant under this Lease
and to repair any damage caused by such removal (in which case any excess amount
so retained by Landlord shall be returned to Tenant within thirty (30) days
after such removal and repair), and (iii) any and all amounts permitted by law
or this Article 23. Tenant hereby waives any and all provisions of law, now or
hereafter in effect in the State in which the Building is located or any local
government authority or agency or any political subdivision thereof, that limit
the types of defaults for which a landlord may claim sums from a security
deposit, it being agreed that Landlord, in addition, may claim those sums
specified in this Article 23 above and/or those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the acts or omissions of Tenant or any officer, employee, agent,
contractor or invitee of Tenant. Tenant further covenants that it will not
assign or encumber its rights with respect to the money deposited herein as a
Security Deposit (other than to an assignee of this Lease in connection with a
permitted assignment under Article 16 hereof) and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

B. Concurrently with the execution of this Lease, Tenant shall deliver to
Landlord an irrevocable standby letter of credit (“Letter of Credit”) in the
amount of Three Hundred Eighty Thousand Eight Hundred Thirteen Dollars and
Twenty-Two Cents ($380,813.22) as Tenant’s Security Deposit under this Lease,
subject to the terms and conditions of this Article 23(B). The Letter of Credit
shall be held by Landlord as security for the faithful performance by Tenant of
all of the terms, covenants and conditions of this Lease to be kept and
performed by Tenant during this Lease Term. The Letter of Credit is being
provided as additional security in lieu of a third-party guarantee of this
Lease, which Landlord would otherwise require. The Letter of Credit shall
reflect Landlord as beneficiary. The form of the Letter of Credit shall be
subject to the review and approval of Landlord, in its sole discretion, and the
Letter of Credit shall contain language allowing Landlord to draw upon the
Letter of Credit upon presentation to the issuer of Landlord’s written statement
that Landlord is entitled to the funds represented by such Letter of Credit in
accordance with the terms of this Lease. The Letter of Credit shall be issued by
a commercial bank having its principal office within the United States of
America and shall be capable of being drawn upon at a location in California. In
all cases, the identity of the issuer of the Letter of Credit shall be subject
to the approval of Landlord, in its reasonable discretion. The Letter of Credit
shall provide that the issuer of the Letter of Credit shall provide Landlord
with at least thirty (30) days written notice prior to revoking, terminating or
failing to renew the Letter of Credit. Should Landlord receive written notice
from the issuer of the Letter of Credit that the

 

28



--------------------------------------------------------------------------------

issuer intends to revoke, terminate or fail to renew the Letter of Credit,
Landlord shall have the right, after fifteen (15) days prior written notice to
Tenant, to draw the entire amount of the Letter of Credit. If Landlord draws
upon the Letter of Credit, Landlord shall hold such amount as a Security
Deposit. During such fifteen (15) day period, Tenant shall have the right to
furnish a substitute Letter of Credit, subject to the terms and conditions of
this Article 23(B). Except as provided in the preceding provisions of this
Section 23.B, Landlord shall only be required to give Tenant at least five
(5) days written notice prior to any drawing upon the Letter of Credit. In no
event shall Tenant’s consent to any drawing on the Letter of Credit be required.
Landlord may draw upon the Letter of Credit upon the occurrence or nonoccurrence
of any event entitling Landlord under this Lease to apply any portion of the
Security Deposit. The Letter of Credit must permit partial drawings. In the
event of a sale or other disposition of the Premises, Landlord may require that
Tenant furnish to Landlord’s transferee a substitute or amended Letter of
Credit, naming such transferee as the beneficiary and otherwise in compliance
with this Article 23(B), provided such transferee reimburses Tenant for the
nominal administrative fee charged by the issuer of the Letter of Credit for
issuing a substitute or amended Letter of Credit in the name of the transferee.
If Tenant has not previously been in default under this Lease, the Letter of
Credit shall be decreased by One Hundred Thousand Dollars ($100,000.00) on the
third anniversary of the Commencement Date. The Letter of Credit will then be
decreased by an additional One Hundred Thousand Dollars ( $100,000.00) on the
fourth anniversary of the Commencement Date. Tenant shall be permitted to
replace the Letter of Credit with a cash Security Deposit in the same amount at
anytime.

ARTICLE 24

BROKERAGE COMMISSION

Landlord and Tenant represent and warrant to each other that neither has dealt
with any broker, finder or agent except for the Broker(s) identified in Article
1. Tenant represents and warrants to Landlord that (except with respect to the
Broker identified in Article 1 and with whom Landlord has entered into a
separate brokerage agreement) no broker, agent, commission salesperson, or other
person has represented Tenant in the negotiations for and procurement of this
Lease and of the Premises and that no commissions, fees, or compensation of any
kind are due and payable in connection herewith to any broker, agent commission
salesperson, or other person. Tenant agrees to indemnify and hold harmless
Landlord, its agents, members, partners, representatives, officers, affiliates,
shareholders, employees, successors and assigns from and against any and all
loss, liabilities, claims, suits, or judgments (including, without limitation,
reasonable attorney fees and court costs incurred in connection with any such
claims, suits, or judgments, or in connection with the enforcement of this
indemnity) for any fees, commissions, or compensation of any kind which arise
out of or are in any way connected with any claimed agency relationship not
referenced in Article 1 arising out of the conduct of Tenant. Landlord shall be
responsible for payment of the Broker(s) identified in Article 1. Landlord
agrees to indemnify and hold harmless Tenant, its agents, members, partners,
representatives, officers, affiliates, shareholders, employees, successors and
assigns from and against any and all loss, liabilities, claims, suits, or
judgments (including, without limitation, reasonable attorney fees and court
costs incurred in connection with any such claims, suits, or judgments, or in
connection with the enforcement of this indemnity) for any fees, commissions, or
compensation of any kind which arise out of or are

 

29



--------------------------------------------------------------------------------

in any way connected with any claimed agency relationship referenced in Article
1 or arising out of the conduct of Landlord.

ARTICLE 25

FORCE MAJEURE

Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain any material, services or financing, or through acts of God.
Tenant shall similarly be excused for delay in the performance of any obligation
hereunder; provided:

(a) Nothing contained in this Section or elsewhere in this Lease shall be deemed
to excuse or permit any delay in the payment of Rent, or any delay in the cure
of any default which may be cured by the payment of money;

(b) No reliance by Tenant upon this Section shall limit or restrict in any way
Landlord’s right of self-help as provided in this Lease; and

(c) Tenant shall not be entitled to rely upon this Section unless it shall first
have given Landlord notice of the existence of any force majeure preventing the
performance of an obligation of Tenant within 5 days after the commencement of
the force majeure.

ARTICLE 26

PARKING

A. Landlord hereby grants to Tenant the right, in common with others authorized
by Landlord, to use the parking facilities, if any, owned by Landlord for use
with the Building. Landlord, at its sole election, may designate the types,
sizes, configuration, and locations of parking spaces within the parking
facilities which Tenant shall be allowed to use. Landlord shall have the right,
at Landlord’s sole election, to change said types, sizes, configuration, and
locations from time to time; provided, however, such designation shall be
uniformly applied and shall not unfairly favor any tenant in the Building.
Notwithstanding the foregoing, Landlord shall make available to Tenant, at all
time during the Term, the parking spaces identified in Article l.Q.

B. Commencing on the Commencement Date and throughout the Term, Tenant shall pay
Landlord monthly in advance with the Monthly Rent, the parking rate for each
type of parking space provided to Tenant at the prevailing parking rate, as
Landlord may designate from time to time, at Landlord’s sole election, for each
such type of parking space. In addition to the right reserved hereunder by
Landlord to designate the parking rate from time to time, Landlord shall have
the right to change the parking rate at any time to include therein any amounts
levied, assessed, imposed or required to be paid to any governmental authority
on account of the parking of motor vehicles, including all sums required to be
paid pursuant to transportation controls

 

30



--------------------------------------------------------------------------------

imposed by the Environmental Protection Agency under the Clean Air Act of 1970,
as amended, or otherwise required to be paid by any governmental authority with
respect to the parking, use, or transportation of motor vehicles, or the
reduction or control of motor vehicle traffic, or motor vehicle pollution.
Tenant shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the use of the parking facility by
Tenant. Tenant shall have the option of surrendering some or all of its parking
spaces and to cease paying the parking rate attendant thereto.

C. If requested by Landlord, Tenant shall notify Landlord of the license plate
number, year, make and model of the automobiles entitled to use the parking
facilities and if requested by Landlord, such automobiles shall be identified by
automobile window stickers provided by Landlord, and only such designated
automobiles shall be permitted to use the parking facilities. If Landlord
institutes such an identification procedure, Landlord may provide additional
parking spaces for use by customers and invitees of Tenant on a daily basis at
prevailing parking rates, if any. At Landlord’s sole election, Landlord may make
validation stickers available to Tenant for any such additional parking spaces,
provided, however, if Landlord makes validation stickers available to any other
tenant in the Building, Landlord shall make such validation stickers available
to Tenant. Tenant acknowledges and agrees that Landlord may, without incurring
any liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close off or restrict access to the parking facility for purposes
of permitting or facilitating construction, alteration or improvement. Landlord
may delegate its responsibilities hereunder to a parking operator or a lessee of
the parking facility in which case such parking operator or lessee shall have
all the rights of control attributed hereby to the Landlord.

D. The parking facilities provided for herein are provided solely for the
accommodation of Tenant, and Landlord assumes no responsibility or liability of
any kind whatsoever from whatever cause with respect to the automobile parking
areas, including adjoining streets, sidewalks, driveways, property and
passageways, or the use thereof by Tenant or tenant’s employees, customers,
agents, contractors or invitees. Other than in connection with a sublease of the
Premises or an assignment of this Lease that is permitted or has been approved
by Landlord as provided in Article 16 of this Lease, Tenant may not assign,
transfer, sublease or otherwise alienate the use of the parking facilities
without Landlord’s prior written consent. Tenant’s continued right to use the
parking facilities is conditioned upon Tenant abiding by all rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility, Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with such rules and regulations, and Tenant
not being in default under this Lease.

ARTICLE 27

HAZARDOUS MATERIALS

A. Definition of Hazardous Materials. The term “Hazardous Materials” for
purposes hereof shall mean any chemical, substance, materials or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, materials or waste or component thereof
by any federal, state or local governing or regulatory body having jurisdiction,
or which would trigger any employee or community “right-to-know”

 

31



--------------------------------------------------------------------------------

requirements adopted by any such body, or for which any such body has adopted
any requirements for the preparation or distribution of a materials safety data
sheet (“MSDS”). The term “Hazardous Material” includes, without limitation, any
material, waste or substance which is (i) included within the definitions of
“hazardous substances,” “hazardous materials,” “toxic substances” or “solid
waste” in or pursuant to any environmental Law, or subject to regulation under
any environmental Law, (ii) listed in the United States Department of
Transportation Optional Hazardous Material Table, 49 C.F.R. § 172.101, as to
date or hereafter amended, or in the United States Environmental Protection
Agency List of Hazardous Substances and Reportable Quantities, 40 C.F.R. Part
302, as to date or hereafter amended, (iii) an explosive, radioactive, asbestos,
polychlorinated biphenyl, oil or petroleum product, (iv) designated as a
“Hazardous Substance” pursuant to Section 311 of the Federal Water Pollution
Control Act (33 U.S.C. § 1317), (v) defined as a “Hazardous Waste” pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq. (42 U.S.C. § 6903), (vi) defined as a “Hazardous Substance”
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601), or
(vii) any substance deemed to be a “Hazardous Material” by any present or future
federal, state or local Law, statute, regulation ordinance, or any judicial or
administrative order or judgment thereunder, because it effects the health,
industrial hygiene or the environmental or ecological conditions on, under or
about the Premises or the Building.

B. No Hazardous Materials. Tenant shall not transport, use, store, maintain,
generate, manufacture, handle, dispose, release or discharge any Hazardous
Materials. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within
the Premises of Hazardous Materials customarily used in the business or activity
expressly permitted to be undertaken in the Premises under Article 6, provided:
(a) such Hazardous Materials shall be used and maintained only in such
quantities as are reasonably necessary for such permitted use of the Premises
and the ordinary course of Tenant’s business therein, strictly in accordance
with applicable Law, highest prevailing standards, and the manufacturers’
instructions therefor, (b) such Hazardous Materials shall not be disposed of,
released or discharged in the Building, and shall be transported to and from the
Premises in compliance with all applicable Laws, and as Landlord shall
reasonably require, (c) if any applicable Law or Landlord’s trash removal
contractor requires that any such Hazardous Materials be disposed of separately
from ordinary trash, Tenant shall make arrangements, at Tenant’s expense, for
such disposal directly with a qualified and licensed disposal company at a
lawful disposal site (subject to scheduling and approval by Landlord), and
(d) any remaining such Hazardous Materials shall be completely, properly and
lawfully removed from the Building upon expiration or earlier termination of
this Lease.

C. Notices To Landlord. Upon becoming aware thereof, Tenant shall promptly
notify Landlord of: (i) any enforcement, cleanup or other regulatory action
taken or threatened by any governmental or regulatory authority with respect to
the presence of any Hazardous Materials on the Premises or the migration thereof
from or to other property, (ii) any demands or claims made or threatened by any
party relating to any loss or injury resulting from any Hazardous Materials on
the Premises, (iii) any release, discharge or nonroutine, improper or unlawful
disposal or transportation of any Hazardous Materials on or from the Premises or
in violation of this Article, and (iv) any matters where Tenant is required by
Law to give a notice to any governmental or regulatory authority respecting any
Hazardous Materials on the Premises.

 

32



--------------------------------------------------------------------------------

Landlord shall have the right (but not the obligation) to join and participate,
as a party, in any legal proceedings or actions affecting the Premises initiated
in connection with any environmental, health or safety Law. At such times as
Landlord may reasonably request, Tenant shall provide Landlord with a written
list, certified to be true and complete, identifying any Hazardous Materials
then used, stored, or maintained upon the Premises, the use and approximate
quantity of each such materials, a copy of any MSDS issued by the manufacturer
therefor, and such other information as Landlord may reasonably require or as
may be required by Law.

D. Indemnification of Landlord. If any Hazardous Materials are released,
discharged or disposed of by Tenant or any other occupant of the Premises, or
their employees, agents, invitees or contractors, on or about the Building in
violation of the foregoing provisions, Tenant shall immediately, properly and in
compliance with applicable Laws, clean up, remediate and remove the Hazardous
Materials from the Building and any other affected property and clean or replace
any affected personal property (whether or not owned by Landlord), at Tenant’s
expense (without limiting Landlord’s other remedies therefor). Tenant shall
further be required to indemnify and hold Landlord, Landlord’s directors,
officers, employees and agents harmless from and against any and all claims,
demands, liabilities, losses, damages, penalties and judgments directly or
indirectly arising out of or attributable to a violation of the provisions of
this Article by Tenant, Tenant’s occupants, employees, contractors or agents.
Any cleanup, remediation and removal work shall be subject to Landlord’s prior
written approval (except in emergencies), and shall include, without limitation,
any testing, investigation, and the preparation and implementation of any
remedial action plan required by any governmental body having jurisdiction or
reasonably required by Landlord. If Landlord or any Lender or governmental body
arranges for any tests or studies showing that this Article has been violated,
Tenant shall pay for the costs of such tests. The provisions of this Article
shall survive the expiration or earlier termination of this Lease. Landlord and
Tenant acknowledge that Landlord may become legally liable for the costs of
complying with Laws relating to Hazardous Material which are not the
responsibility of Landlord or the responsibility of Tenant, including the
following: (i) Hazardous Material present in the soil or ground water on the
Building property of which Landlord has no knowledge as of the effective date of
this Lease; (ii) a change in Laws which relate to Hazardous Material which make
that Hazardous Material which is present on the property on which the Building
is located as of the effective date of this Lease, whether known or unknown to
Landlord, a violation of such new laws; (iii) Hazardous Material that migrates,
flows, percolates, diffuses, or in any way moves onto, or under, the Building
property after the effective date of this Lease; or Hazardous Material present
on or under the Building property as a result of any discharge, dumping or
spilling (whether accidental or otherwise) on the Building property by other
tenants in the Building or their agents, employees, contractors, or invitees, or
by others. Accordingly, Landlord and Tenant agree that the cost of complying
with Laws relating to Hazardous Materials on the Building property for which
Landlord is legally liable and which are paid or incurred by Landlord shall be
an Operating Expense (and Tenant shall pay- Tenant’s Pro Rata Share thereof in
accordance with Article 4) unless the cost of such compliance as between
Landlord and Tenant, is made the responsibility of Tenant pursuant to Article
27(B), above. To the extent any such Operating Expense relating to Hazardous
Materials is subsequently recovered or reimbursed through insurance, or recovery
from responsible third parties or other action, Tenant shall be entitled to a
proportionate reimbursement to the extent it has paid its share of such
Operating Expense to which such recovery or reimbursement relates.

 

33



--------------------------------------------------------------------------------

E. Subletting or Assignment. It shall not be unreasonable for Landlord to
withhold its consent to any proposed assignment or subletting if (i) the
proposed transferee’s anticipated use of the Premises involves the generation,
storage, use, treatment, or disposal of Hazardous Material; (ii) the proposed
transferee has been required by any prior landlord, lender, or governmental
authority to take remedial action in connection with Hazardous Material
contaminating a property if the contamination resulted from such transferee’s
actions or use of the property in question; or (iii) the proposed transferee is
subject to an enforcement order issued by any governmental authority in
connection with the use, disposal, or storage of a Hazardous Material.

ARTICLE 28

ADDITIONAL RIGHTS RESERVED BY LANDLORD

In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim:

(a) To name the Building and to change the name or street address of the
Building;

(b) To install and maintain all signs on the exterior and interior of the
Building (so long as exterior signs do not block the windows of the Premises);

(c) To designate all sources furnishing sign painting or lettering for use in
the Building;

(d) During the last 90 days of the Term, if Tenant has vacated the Premises, to
decorate, remodel, repair, alter or otherwise prepare the Premises for
occupancy, without affecting Tenant’s obligation to pay Rent for the Premises;

(e) To have pass keys to the Premises and all doors therein, excluding Tenant’s
vaults and safes;

(f) On reasonable prior notice to Tenant, to exhibit the Premises to any
prospective purchaser, Lender, mortgagee, or assignee of any mortgage on the
Building or the land on which the Building is located and to others having an
interest therein at any time during the Term, and to prospective tenants during
the last 6 months of the Term;

(g) To take any and all measures, including entering the Premises for the
purpose of making inspections, repairs, alterations, additions and improvements
to the Premises or to the Building (including for the purpose of checking,
calibrating, adjusting and balancing controls and other parts of the Building
Systems), as may be necessary or desirable for the operation, improvement,
safety, protection or preservation of the Premises or the Building, or in order
to comply with all Laws, orders and requirements of governmental or other
authority, or as may otherwise be permitted or required by this Lease; provided,
however, that during the progress of any work on the Premises or at the
Building, Landlord will attempt not to

 

34



--------------------------------------------------------------------------------

inconvenience Tenant, but shall not be liable for inconvenience, annoyance,
disturbance, loss of business, or other damage to Tenant by reason of performing
any work or by bringing or storing materials, supplies, tools or equipment in
the Building or Premises during the performance of any work, and the obligations
of Tenant under this Lease shall not thereby be affected in any manner
whatsoever;

(h) To relocate various facilities within the Building and on the land of which
the Building is a part if Landlord shall determine such relocation to be in the
best interest of the development of the Building and such property, provided
that such relocation shall not materially restrict access to the Premises; and

(i) To install vending machines of all kinds in the Building and to receive all
of the revenue derived therefrom, provided, however, that no vending machines
shall be installed by Landlord in the Premises unless Tenant so requests.

ARTICLE 29

DEFINED TERMS

A. “Building” shall refer to the Building named in Article 1 of which the leased
Premises are a part (including all modifications, additions and alterations made
to the Building during the term of this Lease), the real property on which the
same is located, all plazas, common areas and any other areas located on said
real property and designated by Landlord for use by all tenants in the Building.
A plan showing the Building is attached hereto as Exhibit A and made a part
hereof and the Premises is defined in Article 2 and shown on said Exhibit A by
cross-hatched lines.

B. “Common Areas” shall mean and include all areas, facilities, equipment,
directories and signs of the Building (exclusive of the Premises and areas
leased to other Tenants) made available and designated by Landlord for the
common and joint use and benefit of Landlord, Tenant and other tenants and
occupants of the Building including, but not limited to, lobbies, public
washrooms, hallways, sidewalks, parking areas, landscaped areas and service
entrances. Common Areas may further include such areas in adjoining properties
under reciprocal easement agreements, operating agreements or other such
agreements now or hereafter in effect and which are available to Landlord,
Tenant and Tenant’s employees and invitees. Landlord reserves the right in its
sole discretion and from time to time, to construct, maintain, operate, repair,
close, limit, take out of service, alter, change, and modify all or any part of
the Common Areas.

C. “Default Rate” shall mean 18% per annum, or the highest rate permitted by
applicable law, whichever shall be less. If the application of the Default Rate
causes any provision of this Lease to be usurious or unenforceable, the Default
Rate shall automatically be reduced so as to prevent such result.

D. “Hazardous Materials” shall have the meaning set forth in Article 27.

 

35



--------------------------------------------------------------------------------

E. “Landlord” and “Tenant” shall be applicable to one or more parties as the
case may be, and the singular shall include the plural, and the neuter shall
include the masculine and feminine; and if there is more than one, the
obligations thereof shall be joint and several. For purposes of any provisions
indemnifying or limiting the liability of Landlord, the term “Landlord” shall
include Landlord’s present and future partners, beneficiaries, trustees,
officers, directors, employees, shareholders, principals, agents, affiliates,
successors and assigns.

F. “Law” or “Laws” shall mean all federal, state, county and local governmental
and municipal laws, statutes, ordinances, rules, regulations, codes, decrees,
orders and other such requirements, applicable equitable remedies and decisions
by courts in cases where such decisions are binding precedents in the state in
which the Building is located, and decisions of federal courts applying the Laws
of such state.

G. “Lease” shall mean this lease executed between Tenant and Landlord, including
any extensions, amendments or modifications and any Exhibits attached hereto.

H. “Lease Year” shall mean each calendar year or portion thereof during the
Term.

I. “Lender” shall mean the holder of a Mortgage at the time in question, and
where such Mortgage is a ground lease, such term shall refer to the ground
lessee.

J. “Mortgage” shall mean all mortgages, deeds of trust, ground leases and other
such encumbrances now or hereafter placed upon the Building or any part thereof
with the written consent of Landlord, and all renewals, modifications,
consolidations, replacements or extensions thereof, and all indebtedness now or
hereafter secured thereby and all interest thereon.

K. “Operating Expenses” shall mean all operating expenses of any kind or nature
which are necessary, ordinary or customarily incurred in connection with the
operation, maintenance, replacement, ownership or repair of the Building as
determined by Landlord.

Operating Expenses shall include, but not be limited to:

(a) Costs of supplies, including, but not limited to, the cost of relamping all
Building standard lighting as the same may be required from time to time;

(b) Costs incurred in connection with obtaining and providing energy for the
Building, including, but not limited to, costs of propane, butane, natural gas,
steam, electricity, solar energy and fuel oils, coal or any other energy
sources, including any taxes thereon;

(c) Costs of water and sanitary and storm drainage services;

(d) Costs of janitorial and security services;

(e) Costs of general maintenance and repairs, including costs under HVAC, the
intrabuilding network cable and other mechanical maintenance contracts and
maintenance, repairs and replacement of equipment and tools used in connection
with operating the Building and the parking facilities;

 

36



--------------------------------------------------------------------------------

(f) Costs of maintenance and replacement of landscaping;

(g) Insurance premiums, including fire and all-risk coverage, together with loss
of rent endorsements, the part of any claim required to be paid under the
deductible portion of any insurance policies carried by Landlord in connection
with the Building, public liability insurance and any other insurance carried by
Landlord on the Building, or any component parts thereof (all such insurance
shall be in such amounts as may be required by any holder of a Mortgage or as
Landlord may reasonably determine);

(h) Labor costs, including wages and other payments, costs to Landlord of
worker’s compensation and disability insurance, payroll taxes, employment taxes,
general welfare benefits, pension payments, medical and surgical benefits,
fringe benefits, and all legal fees and other costs or expenses incurred in
resolving any labor dispute;

(i) Professional building management fees required for management of the
Building;

(j) Legal, accounting, inspection, and other consultation fees (including,
without limitation, fees charged by consultants retained by Landlord for
services that are designed to produce a reduction in Operating Expenses or to
reasonably improve the operation, maintenance or state of repair of the
Building) incurred in the ordinary course of operating the Building or in
connection with making the computations required hereunder or in any audit of
operations of the Building;

(k) The costs of capital improvements or structural repairs or replacements made
in or to the Building in order to conform to changes, subsequent to the date of
this Lease, in any applicable Laws, ordinances, rules, regulations or orders of
any governmental or quasi-governmental authority having jurisdiction over the
Building (herein “Required Capital Improvements”) or the costs incurred by
Landlord to install a new or replacement capital item for the purpose of
reducing Operating Expenses (herein “Cost Savings Improvements”), a reasonable
allowance for depreciation of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Building,
and a reasonable reserve for all other capital improvements and structural
repairs and replacements reasonably necessary to permit Landlord to maintain the
Building in its current class. The expenditures for Required Capital
Improvements and Cost Savings Improvements shall be amortized over the useful
life of such capital improvement or structural repair or replacement (as
determined by Landlord). All costs so amortized shall bear interest on the
amortized balance at the rate of 12% per annum or such higher rate as may have
been paid by Landlord on funds borrowed for the purpose of constructing these
capital improvements.

Operating Expenses shall not include any of the following:

(i) any charge for Landlord’s income tax, excess profit taxes, franchise taxes
or similar taxes on Landlord’s business unless specifically charged to the
Building in accordance with generally accepted accounting principles;

(ii) wages, salaries or fees paid to managerial or executive personnel of
Landlord;

 

37



--------------------------------------------------------------------------------

(iii) any charge for depreciation (other than the amortization of capital
improvements as set forth above);

(iv) debt service on any Mortgage encumbering the Building or any interest
therein;

(v) Landlord’s accounting, legal and corporate governance costs;

(vi) Landlord’s general overhead or any portion thereof;

(vii) Landlord’s cost of any and all services that are sold or provided to
tenants or occupants of the Building and for which Landlord is entitled to
reimbursement; provided, however, such costs shall be charged as operating
expenses against which such reimbursement shall be credited as and when received
by Landlord;

(viii) the cost of repairs of work occasioned by fire or other insured casualty
or by the exercise of eminent domain, to the extent Landlord is reimbursed by
insurance or the condemning authority.

In making any computations contemplated hereby, Landlord shall also be permitted
to make such adjustments and modifications to the provisions of this paragraph
and Article 4 as shall be reasonable and necessary to achieve the intention of
the parties hereto.

L. “Rent” shall have the meaning specified therefor in Article 3.

M. “Tax” or “Taxes” shall mean:

(a) All real property taxes and assessments levied against the Building by any
governmental or quasi-governmental authority. The foregoing shall include all
federal, state, county, or local governmental, special district, improvement
district, municipal or other political subdivision taxes, fees, levies,
assessments, charges or other impositions of every kind and nature, whether
general, special, ordinary or extraordinary, respecting the Building, including
without limitation, real estate taxes, general and special assessments, interest
on any special assessments paid in installments, transit taxes, water and sewer
rents, personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, appurtenances, furniture and other personal property used in
connection with the Building which Landlord shall pay during any calendar year,
any portion of which occurs during the Term (without regard to any different
fiscal year used by such government or municipal authority except as provided
below). Provided, however, that in no event shall the term “taxes or
assessment,” as used herein, include any net federal or state income taxes
levied or assessed on Landlord, and such terms shall not include gross taxes on
rentals or any other taxes based upon the receipt of rent (“Gross Receipts
Taxes”) unless such Gross Receipts Taxes are imposed by local or state
governmental entities specifically to provide public services that are as of the
date of this Lease specifically financed in part through real property taxes
levied against the Building, in which event the Gross Receipts Taxes shall be
included in Taxes. Expenses reasonably incurred by Landlord for tax consultants
and in contesting the amount or validity of any such taxes or assessments shall
be included in such computations.

 

38



--------------------------------------------------------------------------------

(b) All “assessments,” including so-called special assessments, license tax,
business license fee, business license tax, levy, charge, or tax imposed by any
authority having the direct power to tax, including any city, county, state or
federal government, or any school, agricultural, lighting, water, drainage, or
other improvement or special district thereof, against the Premises of the
Building or any legal or equitable interest of Landlord therein. For the
purposes of this Lease, any special assessments shall be deemed payable in such
number of installments as is permitted by law, whether or not actually so paid.
If as of the Commencement Date the Building has not been fully assessed as a
completed project, for the purpose of computing the Operating Expenses for any
adjustment required herein or under Article 4, the Tax shall be adjusted by
Landlord, as of the date on which the adjustment is to be made, to reflect full
completion of the Building including all standard Tenant finish work. Provided,
however, that in no event shall the term “taxes or assessment,” as used herein,
include any net federal or state income taxes levied or assessed on Landlord,
and such terms shall not include Gross Receipts Taxes, unless such Gross
Receipts Taxes are imposed by local or state governmental entities to provide
public services that are as of the date of this Lease financed in part through
real property taxes levied against the Building, in which event the Gross
Receipts Taxes shall be included in Taxes. All of the preceding clauses M
(a) and (b) are collectively referred to as the “Tax” or “Taxes.”

All other capitalized terms shall have the definition set forth in the Lease.

ARTICLE 30

MISCELLANEOUS PROVISIONS

A. Rules And Regulations. Tenant shall comply with all of the reasonable rules
and regulations promulgated by Landlord from time to time for the Building. A
copy of the current rules and regulations is attached hereto as Exhibit D.
Landlord shall not be liable to Tenant for violation of any such rules and
regulations, or for the breach of any covenant or condition in any lease by any
other tenant in the Building. A waiver by Landlord of any rule or regulation for
any other tenant shall not constitute nor be deemed a waiver of that rule or
regulation for Tenant.

B. Execution of Lease. If Tenant is a corporation, partnership or limited
liability company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the bylaws of said corporation, (ii) if Tenant
is a partnership, the terms of the partnership agreement, and (iii) if Tenant is
a limited liability company, the terms of its operating agreement, and that this
Lease is binding upon said entity in accordance with its terms. Concurrently
with Tenant’s execution of this Lease, Tenant shall provide to Landlord a copy
of: (i) if Tenant is a corporation, such resolution of the Board of Directors
authorizing the execution of this Lease on behalf of such corporation, which
copy of resolution shall be duly certified by the secretary or an assistant
secretary of the corporation to be a true copy of a resolution duly adopted by
the Board of Directors of said corporation and shall be in a form reasonably
acceptable to Landlord, (ii) if Tenant is a partnership, a copy of the
provisions of the partnership agreement granting the requisite authority to each
individual executing this Lease on behalf of said partnership, and (iii) if
Tenant is a limited liability

 

39



--------------------------------------------------------------------------------

company, a copy of the provisions of its operating agreement granting the
requisite authority to each individual executing this Lease on behalf of said
limited liability company.

C. Notices. All notices under this Lease shall be in writing and will be deemed
sufficiently given for all purposes if, to Tenant, by delivery to Tenant at the
Premises during the hours the Building is open for business, or by certified
mail, return receipt requested or by overnight delivery service (with one
acknowledged receipt), to Tenant at the address set forth below, and if to
Landlord, by certified mail, return receipt requested or by overnight delivery
service (with one acknowledged receipt), at the addresses set forth below, or at
such other address from time to time established by Landlord.

 

Landlord:    At address shown in Article 1, item F. With a copy to:    Building
Manager at address shown in Article 1, item G. Tenant:    At address shown in
Article 1, item B. With a copy to:   

Russ, August & Kabat

12424 Wilshire Blvd., 12th Floor

Los Angeles, CA 90025

   Attn:    Richard L. August    Tel:    310-826-7474    Fax:    310-826-6991

Any notices send by Landlord regarding or relating to eviction procedures,
including without limitation three-day notices, may be sent by regular mail.

D. Transfers. The term “Landlord” appearing herein shall mean only the owner of
the Building from time to time and, upon a sale or transfer of its interest in
the Building, the then landlord and transferring party shall have no further
obligations or liabilities for matters accruing after the date of transfer of
that interest. Tenant, upon such sale or transfer, agrees to attorn to the
transferee and shall look solely to the successor owner and transferee of the
Building, as the lessor under this Lease, for performance of Landlord’s
obligations hereunder. Tenant shall, within 5 days after request, execute such
further instruments or assurances as such transferee may reasonably deem
necessary to evidence or confirm such attornment.

E. Relocation. Intentionally Deleted.

F. Tenant Financial Statements. Upon the written request of Landlord, Tenant
shall submit financial statements for its most recent financial reporting period
and for the prior Lease Year. Landlord shall make such request no more than
twice during any Lease Year. All such financial statements shall be certified as
true and correct in all material respects by the responsible officer or partner
of Tenant.

G. Relationship of the Parties. Nothing contained in this Lease shall be
construed by the parties hereto, or by any third party, as constituting the
parties as principal and agent, partners or joint venturers, nor shall anything
herein render either party (other than a guarantor)

 

40



--------------------------------------------------------------------------------

liable for the debts and obligations of any other party, it being understood and
agreed that the only relationship between Landlord and Tenant is that of
Landlord and Tenant.

H. Entire Agreement; Merger; Severability. This Lease and any Exhibits or
Addenda hereto, embody the entire agreement and understanding between the
parties respecting the Lease and the Premises and supersedes all prior
negotiations, agreements and understandings between the parties, all of which
are merged herein. No provision of this Lease may be modified, waived or
discharged except by an instrument in writing signed by the party against which
enforcement of such modification, waiver or discharge is sought. Any provision
of this Lease which shall prove to be invalid, void or illegal shall in no way
affect, impact, impair or invalidate any other provision hereof and such other
provisions shall remain in full force and effect.

1. No Representation by Landlord. Neither Landlord nor any agent of Landlord has
made any representations, warranties, or promises with respect to the Premises
or the Building except as expressly set forth herein.

J. Limitation of Liability. Notwithstanding anything in this Lease to the
contrary, any remedy of Tenant for the collection of a judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default by Landlord hereunder or any claim, cause of action or obligation,
contractual, statutory or otherwise by Tenant against Landlord concerning,
arising out of or relating to any matter relating to this Lease and all of the
covenants and conditions or any obligations, contractual, statutory, or
otherwise set forth herein, shall be limited solely and exclusively to an amount
which is equal to the lesser of (i) the interest of Landlord in and to the
Building, and (ii) the interest Landlord would have in the Building if the
Building were encumbered by third party debt in an amount equal to 80% of the
then current value of the Building (as such value is reasonably determined by
Landlord). No other property or assets of Landlord, or any member, officer,
director, shareholder, partner, trustee, agent, servant or employee of Landlord
(the “Representatives”) shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
this Lease, Landlord’s obligations to Tenant, whether contractual, statutory or
otherwise, the relationship of Landlord and Tenant hereunder, or Tenant’s use or
occupancy of the Building. Tenant further understands that any liability, duty
or obligation of Landlord to Tenant, shall automatically cease and terminate as
of the date that Landlord or any of Landlord’s Representatives no longer have
any right, title or interest in or to the Building. The provisions hereof shall
inure to Landlord’s successors and assigns including any Lender. The foregoing
provisions are not intended to relieve Landlord from the performance of any of
Landlord’s obligations under this Lease, but only to limit the personal
liability of Landlord in case of recovery of a judgment against Landlord; nor
shall the foregoing be deemed to limit Tenant’s rights to obtain injunctive
relief or specific performance or other remedy which may be accorded Tenant by
law or under this Lease. No judgment for damages against Landlord shall be set
off against Rent but may be recovered only by execution against Landlord’s
interest in the Building and proceeds therefrom (including, without limitation,
rents received by Landlord from the Building), subject to the limitations set
forth above.

K. Memorandum of Lease. Neither party, without the written consent of the other,
will execute or record any this Lease or any summary or memorandum of this Lease
in any public recorders office.

 

41



--------------------------------------------------------------------------------

L. No Waivers. Failure of Landlord to insist upon strict compliance by Tenant of
any condition or provision of this Lease shall not be deemed a waiver by
Landlord of that condition. No waiver by Landlord of any provision of this Lease
shall be deemed to be a waiver of any other provision hereof or of any
subsequent breach by Tenant of the same or any other provision. No provision of
this Lease may be waived by Landlord, except by an instrument in writing
executed by Landlord. Landlord’s consent to or approval of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to render
unnecessary the obtaining of Landlord’s consent to or approval of any subsequent
act of Tenant, whether or not similar to the act so consented to or approved. No
act or thing done by Landlord or Landlord’s agents during the Term of this Lease
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid unless in writing and signed by
Landlord. Any payment by Tenant or receipt by Landlord of an amount less than
the total amount then due hereunder shall be deemed to be in partial payment
only thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord’s right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord’s rights.

M. Successors and Assigns. The conditions, covenants and agreements contained
herein shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and assigns.

N. Governing Law. This Lease shall be governed by the law of the State where the
Building is located. No conflicts of law rules of any state or country
(including, without limitation, the conflicts of law rules of the State in which
the Building is located) shall be applied to result in the application of any
substantive or procedural laws of any state or country other than the State in
which the Building is located. All controversies, claims, actions or causes of
action arising between the parties hereto and/or their respective successors and
assigns, shall be brought, heard and adjudicated by the courts of the State of
California, with venue in the County of San Francisco. Each of the parties
hereto hereby consents to personal jurisdiction by the courts of the State of
California in connection with any such controversy, claim, action or cause of
action, and each of the parties hereto consents to service of process by any
means authorized by the law of the State in which the Building is located and
consent to the enforcement of any judgment so obtained in the courts of the
State in which the Building is located on the same terms and conditions as if
such controversy, claim, action or cause of action had been originally heard and
adjudicated to a final judgment in such courts. Each of the parties hereto
further acknowledges that the laws and courts of the State in which the Building
is located were freely and voluntarily chosen to govern this Lease and to
adjudicate any claims or disputes hereunder.

O. Exhibits. All exhibits attached to this Lease are a part hereof and are
incorporated herein by reference and all provisions of such exhibits shall
constitute agreements, promises and covenants of this Lease.

 

42



--------------------------------------------------------------------------------

P. Captions. The captions and headings used in this Lease are for convenience
only and in no way define or limit the scope, interpretation or content of this
Lease.

Q. Counterparts. This Lease may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

R. Time of Essence. Each of Tenant’s covenants herein is a condition and time is
of the essence with respect to the performance of every provision of this Lease.

S. Survival of Obligations. Any obligations of the parties occurring prior to
the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination.

T. Confidentiality. Tenant acknowledges that the content of this Lease and any
related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space planning consultants and any proposed subtenants or assignees or
lenders or buyers of Tenant’s business or brokers employed in connection
therewith. All such disclosures shall be made only pursuant to nondisclosure
agreement(s) prohibiting further disclosure by the recipients thereof and which
specifically provide that Landlord is a beneficiary of such agreement(s)
entitled to enforce the terms and provisions thereof and recover damages for any
breach.

U. NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

V. Use of Building Name; Improvements. Tenant shall not be allowed to use the
name, picture or representation of the Building, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant’s address) without the prior written consent of Landlord which shall not
be unreasonably withheld. In the event that Landlord undertakes any additional
improvements on the property on which the Building is located including, but not
limited to, new construction or renovation or additions to the existing
improvements, Landlord shall not be liable to Tenant for any noise, dust,
vibration or interference with access to the Premises or disruption in Tenant’s
business caused thereby.

W. Right of Landlord to Perform. All covenants and agreements to be performed by
Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of Rent. If Tenant
shall fail to pay any sum of money, other than Rent, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue beyond any applicable cure period set
forth in this Lease, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligations of Tenant, make any such
payment or perform any such

 

43



--------------------------------------------------------------------------------

other act on Tenant’s part to be made or performed as is in this Lease provided.
All sums so paid by Landlord and all reasonable incidental costs, together with
interest thereon at the rate of 8% per annum from the date of such payment by
Landlord, shall be payable to Landlord on demand and Tenant covenants to pay any
such sums, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of the Rent.

X. Access, Changes in Project, Facilities, Name.

(a) Every part of the Building except the inside surfaces of all walls, windows
and doors bounding the Premises (including exterior building walls, core
corridor walls and doors and any core corridor entrance), and any space in or
adjacent to the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other building facilities, and the
use thereof, as well as access thereto through the Premises for the purposes of
operation, maintenance, decoration and repair, are reserved to Landlord.

(b) Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within the walls, columns and ceilings of the Premises.

(c) Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Building and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable.

(d) Landlord may adopt any name for the Building and Landlord reserves the right
to change the name or address of the Building at any time.

Y. Anti-Terrorism Representation. Neither Tenant nor any of its affiliates have
engaged in any dealings or transactions, directly or indirectly, (i) in
contravention of any U.S., international or other money laundering regulations
or conventions, including, without limitation, the United States Bank Secrecy
Act, the United States Money Laundering Control Act of 1986, the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as amended), or any
foreign asset control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or (ii) in contravention of Executive Order
No. 13,244,66 Fed. Reg. 49,079 (2001) issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), as may be amended
or supplemented from time to time (“Anti-Terrorism Order”) or on behalf of
terrorists or terrorist organizations, including those persons or entities that
are included on any relevant lists maintained by the United Nations, North
Atlantic Treaty Organization, Organization of Economic Cooperation and
Development, Financial Action Task Force, U.S. Office of Foreign Assets Control,
U.S. Securities & Exchange Commission, U.S. Federal Bureau of Investigation,
U.S. Central Intelligence Agency, U.S. Internal Revenue Service, or any country
or organization, all as may be amended from time to time. Neither Tenant nor any
of its affiliates are a person described in section 1 of the Anti-Terrorism
Order and neither Tenant nor any of its affiliates have engaged in any dealings
or transactions, or otherwise been associated with any such person.

 

44



--------------------------------------------------------------------------------

If at any time this representation becomes false then it shall be considered a
default under this Lease and Landlord shall have the right to exercise all of
the remedies set forth in this Lease in the event of a default. As used in this
paragraph, the term “affiliates” includes only those persons that own a direct
or indirect equity interest in Tenant.

Z. Identification of Tenant.

(a) If Tenant constitutes more than one person or entity, (A) each of them shall
be jointly and severally liable for the keeping, observing and performing of all
of the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (B) the term “Tenant” as used in this Lease
shall mean and include each of them jointly and severally, and (C) the act of or
notice from, or notice or refund to, or the signature of, any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification, of this Lease,
shall be binding upon each and all of the persons or entities executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted or so given or received such notice or refund or so signed.

(b) If Tenant is a general partnership (or is comprised of two or more persons,
individually and as copartners of a partnership) or if Tenant’s interest in this
Lease shall be assigned to a general partnership (or to two or more persons,
individually and as copartners of a partnership) pursuant to Article 16 hereof
(any such partnership and such persons hereinafter referred to in this Paragraph
30.Y. as “Partnership Tenant”), the following provisions of this Lease shall
apply to such Partnership Tenant:

(i) The liability of each of the parties comprising Partnership Tenant shall be
joint and several.

(ii) Each of the parties comprising Partnership Tenant hereby consents in
advance to, and agrees to be bound by, any written instrument which may
hereafter be executed, changing, modifying or discharging this Lease, in whole
or in part, or surrendering all or any part of the Premises to the Landlord, and
by notices, demands, requests or other communication which may hereafter be
given, by the individual or individuals authorized to execute this Lease on
behalf of Partnership Tenant under Paragraph 30.W. above.

(iii) Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.

(iv) If Partnership Tenant admits new partners, all of such new partners shall,
by their admission to Partnership Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed.

(v) Partnership Tenant shall give prompt notice to Landlord of the admission of
any such new partners, and, upon demand of Landlord, shall cause each such new
partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord,

 

45



--------------------------------------------------------------------------------

wherein each such new partner shall assume performance of all of the terms,
covenants and conditions of this Lease on Partnership Tenant’s part to be
observed and performed (but neither Landlord’s failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (d) of this
Article 30.Y(2) or relieve any such new partner of its obligations thereunder).

ARTICLE 31

TENANT SIGNS

Landlord shall, at its expense, provide to Tenant space for the identification
of Tenant on the Building directory tablets in the main ground floor lobby and
in the elevator lobby of each floor on which the Premises is located, using
Landlord’s standard materials for such signs and directory tablets. Tenant shall
be entitled to the number of lines on such Building directory tablets that is
comparable to the number of lines provided to other tenants in the Building, but
not less than four lines per floor of the Premises.

ARTICLE 32

OPTION TO LEASE SPACE ON 14TH FLOOR

Landlord hereby grants Tenant an option to lease (“Option to Lease”) the space
on the 14th floor of the Building identified on the attached Exhibit A-1 that is
currently occupied by Tenant pursuant to a sublease with CSFB (“Option Space”)
with such lease commencing March 31, 2008 (or such earlier or later date
Landlord recovers possession and full legal control of the Option Space [in
which case, the procedure for exercise of the option as set forth herein shall
be adjusted equitably to afford Tenant a fair opportunity to exercise the Option
to Lease, and Tenant shall be permitted to continue to occupy the Option Space
during the pendency of such procedure and a reasonable time thereafter at a
rental rate equal to the Prevailing Market Rate for the Option Space]). Landlord
represents and warrants to Tenant that no person or entity has any rights of any
kind with respect to the Option Space. Landlord agrees not to grant any
additional rights to expand into the Option Space or any other interests in the
Option Space, unless and until this Option to Lease pursuant to this Section 32
has lapsed or been waived, or unless such other rights are subordinate to the
Option to Lease. Tenant’s Option to Lease shall be on the terms and conditions
set forth in this Section 32. Notwithstanding anything to the contrary contained
in this Section 32, the configuration of such Option Space must be adequate for
fire exiting purposes in accordance with the then applicable building codes and
other applicable requirements, as determined by Landlord in its reasonable
discretion (the “Marketable Condition”), and any lease of such space by Tenant
shall be subject to modification by Landlord in order that such conditions are
satisfied. Tenant’s Option to Lease shall be on the terms and conditions set
forth in this Section 32.

A. Procedure for Exercise of Option. No earlier than March 31, 2007 and no later
than June 30, 2007, Tenant may deliver to Landlord a written notice (the “Option
Exercise Notice”) that Tenant is exercising its Option to Lease all of the
Option Space, subject to revocation as provided herein.

 

46



--------------------------------------------------------------------------------

B. Procedure for Acceptance. If Tenant does timely deliver the Option Exercise
Notice, then Tenant shall lease from Landlord, and Landlord shall lease to
Tenant, the Option Space on the terms set forth in this Lease, modified as set
forth in this Article 32. If Tenant fails to so exercise the Option to Lease,
then Landlord shall be free to lease the Option Space to anyone to whom Landlord
desires on any terms Landlord desires, and Tenant’s Option to Lease shall
terminate and have no further force or effect. Time is of the essence with
respect to the Option Exercise Notice.

C. Modified Terms of the Lease/Amendment to Lease. If Tenant timely exercises
its Option to Lease, effective on March 31, 2008 (the “Option Commencement
Date”), the Option Space shall be added to Premises pursuant to this Lease and
Tenant shall commence payment of Rent for the Option Space. The term of the
lease of the Option Space (“Option Term”) shall terminate on the Expiration Date
of this Lease. As of the Option Commencement Date, (i) the Monthly Rent under
this Lease shall be increased by an amount equal to the greater of the
Prevailing Market Rent (defined below) for the Option Space, or the Monthly Rent
plus monthly installment of Additional Rent per rentable square foot then in
effect for the remainder of the Premises multiplied by the rentable square feet
in the Option Space, and (ii) the Tenant’s Pro Rata Share shall be increased to
reflect the addition of the Option Space to the Premises (Tenant will have a
separate Pro Rata Share for the Option Space and the original Premises, with
each Pro Rata Share being applied to applicable increases, if any, in Taxes and
Operating Expenses over the applicable Base Year). With respect to the Option
Space, the Base Year shall be the first calendar year in which the Option Term
commences. If Tenant timely exercises Tenant’s Option to Lease as set forth
herein, Landlord and Tenant shall use commercially reasonable efforts to, within
30 days after final determination of the Monthly Rent, execute an amendment to
this Lease for the Option Space upon the terms and conditions as set forth in
this Section 32; provided, however, an otherwise valid exercise of any Option to
Lease shall be fully effective whether or not a Lease amendment is executed.

D. Installation of Stairwell. Subject to the terms of this Section 32, Tenant
shall take the Option Space in its “as is” condition. If Tenant leases space on
the 13th floor pursuant to Article 34, as of the date of Tenant takes possession
of such space on the 13th floor, subject to Tenant’s compliance with the
provisions of Section 5.B of this Lease regarding Alterations and to any
applicable provisions of Tenant’s sublease with CSFB for the Option Space,
Tenant shall have the right, at its sole cost and expense, to install a
stairwell connecting the Option Space with such space on the 13th floor (the
“Stairwell”). Landlord shall have the option of requiring Tenant, at the
termination of the Lease and at Tenant’s sole cost and expense, to remove the
stairwell and to restore the affected portions of the Premises and the Option
Space to the condition that existed before the installation of the stairwell.

E. No Defaults. The option rights contained in this Section 32 shall be personal
to Tenant and its Affiliates, and may only be exercised by Tenant or any
successor to Tenant’s business by way of merger or sale of substantially all of
the assets of Tenant as permitted or approved by Landlord as provided in Article
16 of this Lease (and not any other assignee, sublessee or transferee of
Tenant’s interest in this Lease); provided that this sentence shall not limit
Tenant’s right to assign or sublease the Option Space after the Option to Lease
has been exercised. Notwithstanding anything to the contrary contained in this
Section 32, Tenant shall not have the right to lease any Option Space, as
provided in this Section 32, if, as of the date of

 

47



--------------------------------------------------------------------------------

the attempted exercise of the Option to Lease by Tenant, or as of the scheduled
date of delivery of such Option Space to Tenant, Tenant is in monetary default
under this Lease beyond the applicable notice and cure periods provided in this
Lease.

F. Prevailing Market Rent. For purposes of this Lease, the “Prevailing Market
Rent” shall mean the rental rate prevailing for Class A office buildings in the
San Francisco North and South Financial District submarket (“Comparison Market”)
as of the date that Tenant exercises the Option to Lease, for the renewal lease
of space of equivalent size, quality, utility and location to the Option Space,
with the length of the Option Term, in an arms length transaction between a
willing landlord and a willing tenant, with the credit standing of Tenant to be
taken into account. If Tenant has timely exercised the Option to Lease, Landlord
shall notify Tenant in writing of the proposed Monthly Rent for the Option Space
determined by Landlord for the Option Term within 30 days after the date Tenant
has exercised the Option to Lease. Unless Tenant objects to the amount
determined by Landlord within 15 business days after receipt of such notice, the
amount stated in such notice shall be the Monthly Rent for the Option Space. If
Tenant objects to Landlord’s proposal, then the Monthly Rent for the Option Term
shall be determined by a real estate broker selected by Landlord and approved by
Tenant. If Tenant does not disapprove of Landlord’s choice of a broker by
delivery of written notice of disapproval naming a Tenant broker within 5
business days after written notice of such choice by Landlord, then Landlord’s
broker shall be deemed to be approved by Tenant. If Tenant does disapprove of
Landlord’s choice of an broker within the said 5 business days, then Tenant’s
notice of disapproval shall name a real estate broker designated by Tenant.
Within 10 days after the date of Tenant’s notice of disapproval, Landlord’s
broker and Tenant’s broker together shall select a third real estate broker. Any
real estate broker appointed pursuant to this Article shall not have been the
listing broker for the party appointing the broker for a period of 5 years
preceding the date of the appointment. The term “broker” as used herein may mean
a licensed real estate broker or a licensed real estate sales person acting
under the license of a licensed real estate broker. Any broker selected by a
party must have been active over the five (5) year period ending on the date of
such appointment in the leasing of high-rise office space in the Comparison
Market. If they are unable to agree on a third real estate broker within the
said 10 days, then upon the application of either party, the third independent
real estate broker shall be designated by the San Francisco County, California
office of JAMS. Landlord’s broker and Tenant’s broker each shall determine a
Prevailing Market Rent, to be submitted in writing to Landlord, Tenant and the
third broker within 30 days after the date of Tenant’s notice of disapproval.
Within 15 days after receipt of those two appraisals, the third broker shall
independently determine the Prevailing Market Rent and shall then select one of
the two determinations of Landlord’s and Tenant’s brokers, whichever is closest
to the Prevailing Market Rent as determined by the third broker, and the
determination so selected shall be and become the Prevailing Market Rent
effective as of the commencement date of the Extension Term. The cost of the
third broker shall be split equally by Landlord and Tenant and Landlord and
Tenant shall each be responsible for the fees and costs of the broker which it
appoints. If the Monthly Rent for the Option Space shall not have been
determined by the commencement date of the Option Term, then, until it is
determined, Tenant shall pay Monthly Rent for the Option Space when due during
the Option Term determined using Landlord’s proposed Monthly Rent for the Option
Space, and when the actual adjusted Monthly Rent for the Option Space is
determined, Tenant shall pay to Landlord any additional rent due for the months
which have elapsed in the Option Term, or Landlord shall credit any excess
payment for the elapsed months to the next Monthly Rent becoming due.

 

48



--------------------------------------------------------------------------------

During the fifteen (15) business day period following the delivery to Tenant of
Landlord’s proposed Monthly Rent for the Premises for the Option Space in
connection with the determination of the Prevailing Market Rent, Tenant shall
have the right to revoke its exercise of the Option to Lease.

ARTICLE 33

TENANT EARLY TERMINATION RIGHT

Provided that Tenant is not then in default under this Lease (beyond all
applicable notice and cure periods), Tenant shall have the option to terminate
this Lease with respect to all, but not less than all, of the Premises,
effective on the last day of the 60th full calendar month following the
Commencement Date (the “Termination Date”), by delivering to Landlord, no later
than 9 months before the Termination Date, written notice of termination,
accompanied by a payment to Landlord of the amount of $409,664.81. Provided that
Tenant terminates this Lease in accordance with the terms of this Section 33,
this Lease shall automatically terminate and be of no further force or effect as
of the Termination Date and Landlord and Tenant shall be relieved of their
respective obligations under this Lease, other than those obligations that
expressly survive the termination of this Lease; provided, however,
notwithstanding anything to the contrary contained in this Lease, Landlord shall
have all the rights and remedies with respect to any obligation of Tenant under
this Lease that accrues prior to the Termination Date and is not satisfied by
Tenant prior to the Termination Date.

ARTICLE 34

RIGHT OF FIRST NEGOTIATION ON 13th FLOOR SPACE

Provided Tenant is not then in default hereunder, Landlord hereby grants Tenant
the right (“First Right”) to lease space on all or any part of the 13th floor of
the Building (“First Right Space(s)”) in accordance with and subject to the
provisions of this Section. At any time during the Term of this Lease after
January 1, 2007, but prior to leasing any First Right Space, or any portion
thereof, to any other party during the period that this First Right is in
effect, Landlord shall give Tenant written notice of the basic economic terms
including but not limited to the base Monthly Rent, term (provided that the term
shall expire on the later of 3 years from the date Tenant commences paying rent
on such First Right Space or the date that is co-terminus with the Term),
operating expense base, security deposit, and tenant improvement allowance
(collectively, the “Economic Terms”), upon which Landlord is willing to lease
such First Right Space to Tenant or to a third party (“First Right Notice”). The
First Right Notice may not include other space in addition to the First Right
Space.

Within 10 business days after receipt of the First Right Notice, Tenant must
give Landlord written notice pursuant to which Tenant shall elect to (i) lease
all, but not less than all, of the space specified in the First Right Notice
(the “Designated Space”) upon the Economic Terms specified in the First Right
Notice and the same non-Economic Terms as set forth in this Lease, or
(ii) refuse to lease the Designated Space. If Tenant does not respond in writing
to the First Right Notice within the 10 business day period, Tenant shall be
deemed to have elected clause (ii) above. If Tenant timely elects to lease the
Designated Space, then Landlord shall promptly

 

49



--------------------------------------------------------------------------------

prepare and deliver to Tenant an amendment to this Lease consistent with the
foregoing adding the Designated Space to the Premises on the terms and
conditions set forth herein as modified by the Economic Terms, and, subject to
Tenant’s right to review, approve and require reasonable revisions to the form
and substance of the same in its reasonable discretion to cause the same to be
consistent with the Economic Terms and this Lease, Tenant shall execute and
return same to Landlord within 10 days. Tenant’s failure to timely return the
amendment shall entitle Landlord to specifically enforce Tenant’s commitment to
lease the Designated Space, to lease such space to a third party, or to pursue
any other available legal remedy. Subject to the immediately following
paragraph, if Tenant (x) fails to timely elect to lease the Designated Space, or
(y) having elected to lease the Designated Space, fails to timely return the
amendment to this Lease, Landlord may thereafter lease all or any part of the
Designated Space to a third party on any terms determined by Landlord in its
sole discretion including without limitation Economic Terms that are more
favorable to a third party than the Economic Terms proposed by Landlord to
Tenant.

Notwithstanding the foregoing, if Landlord does not enter into a lease for the
Designated Space within 1 year after the date Landlord delivers the First Right
Notice to Tenant for such Designated Space, or if Landlord proposes to enter
into a lease with a third party for the Designated Space that has a “Net Value”
to Landlord less than 90% of the Net Value of the Economic Terms proposed to
Tenant for such Designated Space, Landlord shall not lease such Designated Space
to a third party until Landlord has once again provided Tenant with a First
Right to lease such Designated Space pursuant to this Article 34 on the same
Economic Terms proposed to such third party. Net Value as used in the preceding
sentence shall mean the net present value (calculated at 10% per annum) of the
total rent to be paid pursuant to the proposed lease of such Designated Space,
less the tenant improvement allowance pursuant the proposed lease of such
Designated Space.

Subject to the immediately following sentence, in no event shall any such First
Right Space be deemed available for leasing unless the then-existing tenant
thereof shall vacate that First Right Space. Landlord shall not, without first
providing Tenant with a First Right as to such spaces pursuant to this Article
34, extend the terms of the leases that are in effect as of the execution of
this Lease with Equis Corporation for Suite 1340 or with CBM JOC, Inc. for 1310.

Landlord agrees not to grant any prospective rights to expand into the First
Right Space, unless such other rights are subject to or subordinate to the First
Right. Landlord may grant term extension rights for the First Right Space to a
third party tenant of any Designated Space with whom Landlord has entered into a
lease for a Designated Space as to which (i) Tenant has been offered a First
Right, and (ii) Tenant has refused (or is deemed to have refused) to lease such
Designated Space; provided that such term extension rights are part of the
initial lease agreement with such third party tenant as opposed to a subsequent
amendment or other agreement.

If Tenant leases any part of the First Right Space, as of the date of Tenant
taking possession of such space, subject to Tenant’s compliance with the
provisions of Section 5.B of this Lease regarding Alterations, Tenant shall have
the right, at its sole cost and expense, to install a stairwell connecting such
part of the First Right Space with the Premises. Landlord shall have the option
of requiring Tenant, at the termination of the Lease and at Tenant’s sole cost
and

 

50



--------------------------------------------------------------------------------

expense, to remove the stairwell and to restore the affected portions of the
Premises and the First Right Space to the condition that existed before the
installation of the stairwell.

Tenant’s rights under this Section shall be personal to the original Tenant
named in this Lease and may not be assigned or transferred, except in connection
with an assignment of this Lease expressly permitted in this Lease without the
consent of Landlord. Any other attempted assignment or transfer shall be void
and of no force or effect.

Landlord represents to Tenant that, to its actual knowledge, no person or entity
has, as of the date of the execution of this Lease by Landlord, any right to use
or occupy the First Right Space that is superior to Tenant’s rights under this
Article 34, except for the rights of the tenants pursuant to the lease with
Equis Corporation for Suite 1340 and with CBM JOC, Inc. for 1310 which provide
for the occupancy of such spaces for the initial terms of such leases.

SIGNATURES ON FOLLOWING PAGE

 

51



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

OFFICE LEASE

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease with the Exhibits attached hereto, as of November 22,
2005.

 

LANDLORD:   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,   a Massachusetts
corporation   By:   CORNERSTONE REAL ESTATE ADVISERS, LLC,    

a Delaware limited liability company

its authorized agent

    By:  

/s/ John Kennedy

      John Kennedy       Vice President TENANT:  

MACFARLANE URBAN REALTY COMPANY, LLC,

a California limited liability company.

  By:  

/s/ Thomas C. Klugherz

  Name:  

Thomas C. Klugherz

  Title:  

COO

  By:  

 

  Name:  

 

  Title:  

 

 

52



--------------------------------------------------------------------------------

CERTIFICATE OF TENANT

I, John J. Murphy, Chief Financial Officer of MACFARLANE URBAN REALTY COMPANY,
LLC, a California limited liability company, Tenant, hereby certify that the
officers executing the foregoing Lease on behalf of Tenant is/are duly
authorized to act on behalf of and bind the Tenant.

(Seal)

 

Date:  

November 22, 2005

   

/s/ John J. Murphy

      CFO

 

53



--------------------------------------------------------------------------------

EXHIBIT A

TO

OFFICE LEASE

PLAN SHOWING PROPERTY AND PREMISES

LOGO [g161521g37r02.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-1

TO

OFFICE LEASE

PLAN SHOWING OPTION SPACE ON 14TH FLOOR

LOGO [g161521g17b72.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2

TO

OFFICE LEASE

PLAN SHOWING 14TH FLOOR SUPPLEMENTAL HVAC UNITS

LOGO [g161521g17g09.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

TO

OFFICE LEASE

TENANT WORK LETTER



--------------------------------------------------------------------------------

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
renovation of the Premises, in sequence, as such issues will arise.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

Landlord has constructed, at its sole cost and expense, the base, shell and core
(i) of the Premises, and (ii) of the floor of the Building on which the Premises
is located (collectively, the “Base, Shell and Core”). Tenant has inspected and
hereby approves the condition of the Base, Shell and Core, and agrees that the
Base, Shell and Core shall be delivered to Tenant in its current “as-is”
condition. The improvements to be initially installed in the Premises shall be
designed and constructed pursuant to this Tenant Work Letter. Any costs of
demolition of the existing improvements in the Premises and the initial design
and construction of any improvements to the Premises shall be a “Construction
Allowance” item, as that term is defined in Section 2.2 of this Tenant Work
Letter. Landlord shall, at its expense, make any improvements to the common area
restrooms on the 12t h floor of the Building that are required to bring the
restroom configuration existing as of the date of the execution of the Lease
into compliance with the applicable building and safety codes, including the ADA
and such costs shall not be charges to the Construction Allowance.

SECTION 2

IMPROVEMENTS

2.1 Construction Allowance. Tenant shall be entitled to a one-time improvement
allowance (the “Construction Allowance”) in the amount of up to Five Hundred
Forty-Eight Thousand Nine Hundred Twenty Dollars ($548,920.00) for the costs
relating to the initial design and construction of Tenant’s improvements which
are permanently affixed to the Premises (the “Tenant Improvements”) and for the
other purposes set forth in this Tenant Work Letter and the Lease. In no event
shall Landlord be obligated to make disbursements pursuant to this Tenant Work
Letter in a total amount which exceeds the Construction Allowance and in no
event shall Tenant be entitled to any credit for any unused portion of the
Construction Allowance not used by Tenant in connection with its initial
buildout of the Premises.

2.2 Disbursement of Construction Allowance. Except as otherwise set forth in
this Tenant Work Letter, the Construction Allowance shall be disbursed by
Landlord in installments which shall occur no more than once in any 30-day
period (each of which disbursements shall be made pursuant to Landlord’s
disbursement process) for costs related to the demolition of the existing
improvements in the Premises and the design and construction of the Tenant
Improvements and for the following items and costs (collectively, the
“Construction Allowance Items”): (i) payment of the fees of the “Architect” and
the “Engineers,” as those

 

B-1



--------------------------------------------------------------------------------

terms are defined in Section 3.1 of this Tenant Work Letter; (ii) to the extent
Tenant desires to include such costs, the relocation of Relocating Tenants to
other locations in the Building as described in Section 2 of the Lease;
(iii) the cost of permits, construction supervision fees and the cost of
installing data and voice cabling throughout the Premises; (iv) the cost of any
changes by Tenant in the Base, Shell and Core required by the Construction
Drawings; (v) the cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable building codes (the “Code”); and (vi) the
Landlord supervision fee of 3.5% as provided in Section 4 of this Tenant Work
Letter.

2.3 Standard Improvement Package. Landlord has established specifications (the
“Specifications”) for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises (collectively, the
“Standard Improvement Package”), which Specifications are available upon
request. The quality of Tenant Improvements shall be equal to or of greater
quality than the quality of the Specifications.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant has retained Huntsman
Architectural Group (together with any replacement, the “Architect”) to prepare
the “Construction Drawings,” as that term is defined in this Section 3.1. Tenant
shall also retain the engineering consultants reasonably approved by Landlord
(the “Engineers”) to prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, plumbing, HVAC and life safety work
of the Tenant Improvements. The plans and drawings to be prepared by Architect
and the Engineers hereunder shall be known collectively as the “Construction
Drawings.” All Construction Drawings shall comply with the drawing format and
specifications as reasonably determined by Landlord, and shall be subject to
Landlord’s reasonable approval. Tenant and Architect shall verify, in the field,
the dimensions and conditions as shown on the relevant portions of the base
building plans, and Tenant and Architect shall be solely responsible for the
same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.

3.2 Space Plan. The Architect has prepared and Landlord and Tenant have approved
the space plan for the Tenant Improvements attached to this Tenant Work Letter
as Attachment 1 (“Space Plan”). The Space Plan includes a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord shall be responsible for the actual reasonable
cost of the Space Plan (as evidenced by an invoice from the Architect) in an
amount not to exceed $2,500 which shall be charged against the Construction
Allowance.

 

B-2



--------------------------------------------------------------------------------

3.3 Final Working Drawings. On or before the date set forth in Schedule 1,
Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for the Premises, and the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval, which
approval shall not be unreasonably withheld or conditioned. If Landlord
disapproves the Final Working Drawings, Landlord shall specify its reasons for
such disapproval in writing to Tenant along with reasonable revisions to the
Final Working Drawings that would cause Landlord to approve the Final Working
Drawings. If Landlord does not issue a written approval or disapproval of the
Final Working Drawings within 5 business days after the delivery of the Final
Working Drawings to Landlord, then the Final Working Drawings shall be deemed to
be approved by Landlord.

3.4 Permits. The Final Working Drawings must have been reviewed and approved or
deemed approved by Landlord (the “Approved Working Drawings”) prior to the
commencement of the construction of the Tenant Improvements. Tenant shall cause
the Architect to immediately submit the Approved Working Drawings to the
appropriate municipal authorities for all applicable building permits necessary
to allow “Contractor,” as that term is defined in Section 4.1 below, to commence
and fully complete the construction of the Tenant Improvements (the “Permits”).
No material changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent shall not be unreasonably withheld.

3.5 Time Deadlines. Tenant and Landlord shall use their best, good faith efforts
and all due diligence to cooperate with the Architect and the Engineers, to
complete all phases of the Construction Drawings and the permitting process and
to receive the permits, and with Contractor for approval of the “Cost Proposal,”
as that term is defined in Section 4.2 of this Tenant Work Letter, as soon as
possible after the execution of the Lease, and, in that regard, shall meet with
Landlord on a scheduled basis to be determined by Landlord, to discuss Tenant’s
progress in connection with the same. The applicable dates for approval of
items, plans and drawings as described in this Section 3, Section 4 below, and
in this Tenant Work Letter are set forth and further elaborated upon in Schedule
1 (the “Time Deadlines”), attached hereto. Subject to Force Majeure and delays
normally attendant to the design and construction process, Tenant agrees to
comply with the Time Deadlines.

SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS

4.1 Contractor. The contractor which shall construct the Tenant Improvements
shall be a contractor selected by Tenant and approved by Landlord. The
contractor selected may be referred to herein as the “Contractor.”

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Tenant shall provide to Landlord, for Landlord’s information, a cost
proposal from the Contractor in accordance with the Approved Working Drawings,
which cost proposal shall include, as nearly as possible, the cost of all
Construction Allowance Items to be

 

B-3



--------------------------------------------------------------------------------

incurred by Landlord and Tenant in connection with the construction of the
Tenant Improvements (the “Cost Proposal”).

4.3 Construction of Tenant Improvements by Contractor under the Supervision of
Tenant. Tenant shall independently retain Contractor, on behalf of Tenant, to
construct the Tenant Improvements in accordance with the Approved Working
Drawings 1 and Tenant shall supervise the construction by Contractor. Landlord
shall receive a supervision fee equal to 3.5% of the sum of the hard costs paid
through the Construction Allowance which amount shall be charged to the
Construction Allowance.

SECTION 5

COMPLETION OF THE IMPROVEMENTS

5.1 Tenant’s Responsibility. Subject to reimbursement by Landlord, as provided
in Section 6 of this Exhibit B, Tenant, at Tenant’s sole expense, shall be
responsible for the design, plans, approvals, permits, fees, and construction,
for the Tenant Improvements.

5.2 Permits and Code Compliance. The Tenant Improvements shall conform to
governmental approvals and permits, and all applicable local, state and federal
laws, building, health, and safety codes, ordinances, rules, regulations, and
standards. Where discrepancies exist among the various regulations, the
strictest standards shall govern.

5.3 Indemnity/Insurance. Tenant shall indemnify, defend and hold harmless
Landlord, and Landlord’s trustees, beneficiaries, employees and agents, from all
liability in connection with the Tenant Improvements, except for liability
arising from Landlord’s or the indemnified parties’ negligence or intentionally
wrongful acts or omissions. During the performance of the Tenant Improvements,
in addition to other insurance required under this Lease, Tenant shall provide,
or cause its contractor(s) to provide, insurance as specified in this
Section 5.3, and such insurance as may from time to time be required by city,
county, state or federal laws, codes, regulations or authorities, together with
such other insurance as is reasonably necessary or appropriate under the
circumstances. All insurance policies required under this Exhibit, except as
noted above, shall name Landlord, Landlord’s agents and lenders, and Landlord’s
on-site representatives and employees as additional insureds; except Workers’
Compensation Insurance, which shall contain an endorsement waiving all rights of
subrogation against Landlord, Landlord’s agents and employees. All policies
shall provide that Landlord be given 30 days prior written notice of any
material alteration or termination of coverage (other than termination for
non-payment in which case 10 days notice shall be adequate).

(i) Workers’ Compensation as required by state law and any insurance required by
any employee benefit acts or other statutes applicable where the work is to be
performed as will protect the contractor and subcontractors from any and all
liability under the aforementioned acts.

(ii) Commercial General Liability Insurance (including Contractor’s Protective
Liability) with a combined single limit (bodily injury and property damage) of
not less than $1,000,000.00 per occurrence and $2,000,000.00 in the aggregate.
Such insurance shall

 

B-4



--------------------------------------------------------------------------------

provide for explosion, collapse and underground coverage and contractual
liability coverage and shall insure the general contractor and/or subcontractors
against any and all claims for personal injury, including death resulting
therefrom and damage to the property of others and arising from his operations
under the contract, whether such operations are performed by the general
contractor, subcontractors or any of their subcontractors, or by anyone directly
or indirectly employed by any of them. Such insurance policy shall include (i) a
products/completed operations endorsement; (ii) endorsements deleting the
employee exclusion on personal injury and the liquor liability exclusion; and
(iii) a cross-liability endorsement or a severability of interest clause. Such
insurance shall be primary and Landlord’s insurance shall be excess insurance
only.

(iii) Builder’s Risk Insurance. Tenant shall provide an “All Physical Loss”
Builder’s Risk insurance policy on the Tenant Improvements. The policy shall
include as insureds Tenant, its contractor and subcontractors, and Landlord, as
their respective interests may appear within the Premises. The amount of
insurance to be provided shall be one hundred percent (100%) replacement cost.

5.4 Prior to Construction. At least 5 days prior to the commencement of
construction, Tenant shall deliver to Landlord the following:

(i) Construction Budget. An itemized budget showing the cost of the Tenant
Improvements, which shall be subject to Landlord’s review and approval, not to
be unreasonably withheld, conditioned or delayed, and after approval by
Landlord, shall be referred to as the “Approved Budget.”

(ii) Construction Contract. The Construction Contract between Tenant and
Contractor, which shall be subject to Landlord’s review and approval, not to be
unreasonably withheld, conditioned or delayed and which shall be referred to as
the “Construction Contract.”

(iii) Contact List. A list of names, addresses, regular and 24-hour “emergency”
phone numbers, fax numbers and e-mail addresses for Tenant’s construction
representative, the Contractor, mechanical and electrical subcontractors, and
any other known subcontractors working at the Premises, plus license numbers for
all contractors and all other parties working at the Premises.

(iv) Schedule. The Schedule for the Tenant Improvements, including starting and
completion dates.

(v) Insurance. Certificates of Insurance as required in Section 5.3 above.

(vi) Permits. Photocopy of permit card(s) for the Tenant Improvements as issued
by applicable governing agencies.

 

B-5



--------------------------------------------------------------------------------

5.5 Construction. The Tenant Improvements shall be constructed in a first-class,
professional manner in conformity with the Approved Working Drawings. Only new,
first-quality materials shall be used.

(i) General Contractor. The Tenant Improvements shall be completed by the
Contractor.

(ii) Safety Regulations. All of the Tenant Improvements must be planned and
conducted in an orderly manner, with the highest regard for the safety of the
public, the workers, and the property, and in conformity with all local,
California and federal job-safety requirements, including OSHA and Cal-OSHA
regulations. If Tenant fails to comply with these requirements, Landlord shall
have the right, at Tenant’s cost, to cause remedial action as deemed necessary
by Landlord to protect the public and the Premises.

(iii) Utilities During Construction. Landlord shall arrange and pay for
temporary utilities and facilities, including electricity, water, sanitary
facilities, etc., as necessary for the completion of the Tenant Improvements.

(iv) Trash Removal and Cleanup. At all times, Tenant shall keep the Premises
clean and free of dirt, dust, stains and trash related to the Tenant
Improvements.

(v) No Other Alterations. All Alterations other than the Tenant Improvements are
subject to Section 5.B of the Lease.

(vi) Guarantees. Tenant shall require the Contractor and its subcontractors to
warrant in writing their portion of the Tenant Improvements to be free from
defects in workmanship and materials for at least one year and to repair or
replace, without additional charge, all work done under its contract which shall
become defective within such warranty period. All such warrantees must inure to
the benefit of, and be enforceable by, both Landlord and Tenant.

(vii) Building Regulations. All of the Tenant Improvements must be conducted in
accordance with the Contractor Regulations & Guidelines for Tenant and Capital
Improvement Work (“Building Regulations”), a copy of which has been previously
delivered to Tenant. If Tenant fails to comply with the Building Regulations,
Landlord shall have the right, at Tenant’s cost, to cause remedial action as
deemed necessary by Landlord to cause the Tenant Improvements to comply with the
Building Regulations.

5.6 Completion. Within 30 days following the completion of the Tenant
Improvements, Tenant shall deliver to Landlord the following:

(i) Permit Card. Copies of all building permit cards, with all required
governing agency “final” sign offs, indicating that the permit scope has been
completed satisfactorily.

(ii) Guarantees. Copies of warrantees, as described in Paragraph 5.5(vi) of this
Exhibit B.

 

B-6



--------------------------------------------------------------------------------

SECTION 6

CONSTRUCTION ALLOWANCE

6.1 Payment Requests. Landlord shall make disbursements of the Construction
Allowance to Tenant, within the time periods required by the Construction
Contract, subject to the receipt of the following:

(i) A request for payment signed by Tenant which certifies on the form
reasonably acceptable to Landlord, to the best of Tenant’s knowledge, the
percent of the Tenant Improvements covered by the Construction Contract
completed and that percent not completed as of the date of the payment request,
unpaid costs for which invoices have been received from the Contractor as of the
date of the payment request, all costs projected to be necessary to complete the
Tenant Improvements, the application of all past receipts, and evidence that
Tenant has expended or incurred no less than the requested amount.

(ii) Credits to which Tenant is entitled under the Construction Contract,
specifically deductive change orders.

(iii) Copies of invoices from Tenant’s Contractor and subcontractors, suppliers
and others requesting payment, accompanied by executed Conditional Waivers and
Releases Upon Progress Payment which confirm with the provisions of California
Civil Code Section 3262(d)(1) from Tenant’s Contractor and all other “Potential
Lien Claimants” (defined in Paragraph 6.3 below) who are receiving payments from
a payment request, as to any work performed on and materials delivered to the
Building for which payment is requested in the current payment request.

(iv) Executed Unconditional Waivers and Releases Upon Progress Payment, which
releases conform with the provisions of California Civil Code Section 3262(d)(2)
from Tenant’s Contractor and all other Potential Lien Claimants with regard to
any payments received in the immediately preceding progress payment by any such
Potential Lien Claimant.

(v) After commencement of construction, insurance certificates from Tenant’s
Contractor evidencing insurance required hereunder. Insurance certificates, if
previously provided, need not be provided in connection with each payment
request.

6.2 Payments. Within the period provided in the Construction Contract, and
subject to Tenant’s compliance with the provisions of Section 6.1 above,
Landlord shall deliver a check (which payment shall be subject to the
limitations provided in Section 6.4 below), in payment of the lesser of: (A) the
amounts so requested by Tenant, as set forth in Section 6.1; or (B) the balance
of any remaining available portion of the Construction Allowance (not including
the Retention). Landlord’s payment of any amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request. If Tenant’s Contractor has not submitted the
required mechanic’s lien waivers and releases, Landlord shall withhold from the
disbursement an amount equal to 100% of the value of labor and/or materials for
which a mechanic’s lien waiver and release was not submitted, and the

 

B-7



--------------------------------------------------------------------------------

balance of the payment request shall be disbursed by Landlord subject to
Section 6.2(i). The payment check shall be made payable, at Landlord’s option,
as follows:

(i) Jointly to Tenant and the Contractor and any Potential Lien Claimants for
the full amount shown due Tenant’s contractor on the payment request for which
payment is being made (less the applicable Retention amount), or

(ii) Individually to Tenant, or, upon request by Tenant, to Tenant’s designee,
for all amounts in excess of the amount shown due Tenant’s contractor on the
payment request for which payment is being made (less the applicable Retention
amount).

6.3 Potential Lien Claimants. The term “Potential Lien Claimants” shall mean
those persons and entities who are engaged by Tenant or Tenant’s Contractor or
agents and are described in Sections 3110 and 3111 of the California Civil Code
who are entitled to lien rights, but only to the extent that the claimant
complies with the preliminary 20-day notice requirement of Section 3087 of the
California Civil Code, if required by such section.

6.4 Retention- Progress Payments. Notwithstanding anything to the contrary in
this Section 6, while the Tenant Improvements are under construction, Landlord
shall retain and shall not be obligated to reimburse Tenant for any amounts in
excess of fifty percent (50%) of those expended by Tenant in connection with the
Tenant Improvements; provided that, upon completion of the Tenant Improvements,
Landlord shall pay any remaining portion of the Construction Allowance to Tenant
to the extent such payment otherwise would have been required pursuant to this
Section 6. The 50% of the amounts expended by Tenant that are retained by
Landlord pursuant to this Section 6.4 are referred to as the “Retention”. The
parties acknowledge that, if Tenant’s expenditures exceed twice the amount of
the Construction Allowance, the amount of the resultant Retention would be zero,
but that Landlord may nevertheless withhold the final payment of the
Construction Allowance to Tenant until Tenant has provided each of the items
listed in Section 6.5.

6.5 Retention- Final Payment. Subject to the provisions of this Exhibit B, a
check for the Retention payable to Tenant shall be delivered by Landlord to
Tenant within 3 days after all of the following have occurred: (i) Tenant has
delivered to Landlord properly executed mechanic’s lien releases in compliance
with California Civil Code Section 3262(d)(3) from Tenant’s Contractor, and any
Potential Lien Claimants; (ii) Landlord’s reasonable determination that no
substandard work by Tenant’s Contractor or any other agents of Tenant including
the subcontractors of Tenant’s Contractor remains uncorrected (provided that
Landlord shall not withhold any portion of the Retention in excess of 150% of
the estimated cost of correction); (iii) Landlord’s reasonable determination
that the construction of the Tenant Improvements in the Premises has been
completed in accordance with the Approved Plans (provided that Landlord shall
not withhold any portion of the Retention in excess of 150% of the estimated
cost of correction); (iv) Tenant’s delivery to Landlord of two blue line sets of
drawings with notations indicating material deviations between the actual
construction and the Approved Plans, prepared by Tenant’s Contractor; (v) all
items required pursuant to Section 5.6 of this Exhibit B; and (vi) Tenant’s
written certification that it has accepted the work, subject to punch list
items, warranty items and latent defects. Notwithstanding the foregoing to the
contrary, in the event that any Potential Lien Claimants file or threaten to
file a mechanic’s lien against the Premises or

 

B-8



--------------------------------------------------------------------------------

do not submit requisite mechanic’s lien releases, Landlord shall withhold from
the Retention an amount equal to 100% of the claimed amount or value of services
and material until the requisite mechanic’s lien releases are delivered to
Landlord, and the balance of the Retention shall be released.

SECTION 7

MISCELLANEOUS

7.1 Tenant’s Representative. Tenant has designated Dirk Hallemeier as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

7.2 Landlord’s Representative. Prior to commencement of construction of the
Tenant Improvements, Landlord shall designate a representative with respect to
the matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

7.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days.

 

B-9



--------------------------------------------------------------------------------

ATTACHMENT 1

TO

TENANT WORK LETTER

SPACE PLAN

 

B-10



--------------------------------------------------------------------------------

SCHEDULE 1

TO

TENANT WORK LETTER

TIME DEADLINES

 

     

Dates

  

Actions to be Performed

A.    November 28, 2005   

Tenant to deliver Final Working Drawings

to Landlord.

B.   

5 business days after Tenant’s

delivery of the Final Working

Drawings to Landlord.

  

Landlord to approve or disapprove Final

Working Drawings in accordance with

Section 3.3 of the Tenant Work Letter.

C.       D.      

 

B-11



--------------------------------------------------------------------------------

EXHIBIT C

TO

OFFICE LEASE

INTENTIONALLY DELETED



--------------------------------------------------------------------------------

EXHIBIT D

TO

OFFICE LEASE

BUILDING RULES AND REGULATIONS



--------------------------------------------------------------------------------

BUILDING RULES & REGULATIONS

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Building shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.

2. No awnings or other projection shall be attached to the outside walls or
windows of the Building without the prior consent of Landlord. No curtains,
blinds, shades, or screens shall be attached to or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior consent of Landlord. Such awnings, projections,
curtains, blinds, shades, screens or other fixtures must be of a quality, type,
design and color, and attached in a manner, approved by Landlord.

3. No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
premises demised to any tenant or occupant of the Building without the prior
consent of Landlord. Interior signs on doors and directory tables, if any, shall
be of a size, color and style approved by Landlord.

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed, nor shall any bottles, parcels, or other
articles be placed on any window sills.

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors,
vestibules or other public parts of the Building.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. No tenant shall
bring or keep, or permit to be brought or kept, any inflammable, combustible,
explosive or hazardous fluid, materials, chemical or substance in or about the
premises demised to such tenant.

7. No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant. No
boring, cutting or stringing of wires shall be permitted, except with the prior
consent of Landlord, and as Landlord may direct. No tenant or occupant shall
install any resilient tile or similar floor covering in the premises demised to
such tenant or occupant except in a manner approved by Landlord.

8. No vehicles or animals of any kind shall be brought into or kept in or about
the premises demised to any tenant. No cooking (other than in Kitchen areas)
shall be done or permitted in the Building by any tenant without the approval of
the Landlord. No tenant shall cause or permit any unusual or objectionable odors
to emanate from the premises demised to such tenant.

9. No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods, or property of any kind at
auction, without the prior consent of Landlord.

 

D-1



--------------------------------------------------------------------------------

10. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with other tenants or occupants of the Building
or neighboring buildings or premises whether by the use of any musical
instrument, radio, television set or other audio device, unmusical noise,
whistling, singing, or in any other way. Nothing shall be thrown out of any
doors or window.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, nor shall any changes be made in locks or the mechanism
thereof. Each tenant must, upon the termination of its tenancy, restore to
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant.

12. All removals from the Building, or the carrying in or out of the Building or
the premises demised to any tenant, of any safes, freight, furniture or bulky
matter of any description must take place at such time and in such manner as
Landlord or its agents may determine reasonably, from time to time. Landlord
reserves the right to exclude from the Building all freight which violates any
of the Rules and Regulations or the provisions of such tenant’s lease.

13. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or to a barber or manicure shop, or as an employment bureau. No tenant
or occupant shall engage or pay any employees in the Building, except those
actually working for such tenant or occupant in the Building, nor advertise for
laborers giving an address at the Building.

14. Landlord shall have the right to prohibit any advertising by any tenant or
occupant identifying the Building which, in Landlord’s opinion, tends to impair
the reputation of the Building or its desirability as a building for offices,
and upon notice from Landlord, such tenant or occupant shall refrain from or
discontinue such advertising.

15. Landlord reserves the right to exclude from the Building, between the hours
of 6:00 P.M. and 8:00 A.M. on business days and at all hours on Saturdays,
Sundays and holidays, all persons who do not present, or are not escorted by a
person presenting, a pass to the Building. Landlord will furnish passes to
persons for whom any tenant requests such passes. Each tenant shall be
responsible for the after-hours conduct of all persons for whom it requests such
passes.

16. Each tenant, before closing and leaving the premises demised to such tenant
at any time, shall see that all entrance doors are locked and all windows
closed. Corridor doors, when not in use, shall be kept closed.

17. Each tenant shall, as a Building expense, provide artificial light in the
premises demised to such tenant for Landlord’s agents, contractors and employees
while performing janitorial or other cleaning services and making repairs or
alterations in said premises.

18. No premises shall be used, or permitted to be used for lodging or sleeping,
or for any immoral or illegal purposes.

 

D-2



--------------------------------------------------------------------------------

19. The requirements of tenants will be attended to only upon application at the
office of Landlord. Building employees shall not be required to perform, and
shall not be requested by any tenant or occupant to perform, and work outside of
their regular duties, unless under specific instructions from the office of
Landlord.

20. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and occupant shall cooperate in seeking their prevention.

21. There shall not be used in the Building, either by any tenant or occupant or
by their agents or contractors, in the delivery or receipt of merchandise,
freight, or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Landlord may require.

22. If the Premises demised to any tenant become infested with vermin, such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated, from time to time, to the satisfaction of Landlord, and shall
employ such exterminators therefor as shall be approved by Landlord unless such
infestation is part of a wider infestation.

23. No premises shall be used, or permitted to be used, at any time, without the
prior approval of Landlord, as a store for the sale or display of goods, wares
or merchandise of any kind, or as a restaurant, shop, booth, bootblack or other
stand, or for the conduct of any business or occupation which predominantly
involves direct patronage of the general public in the premises demised to such
tenant, or for manufacturing or for other similar purposes.

24. No tenant shall clean any window in the Building from the outside.

25. No tenant shall move, or permit to be moved, into or out of the Building or
the premises demised to such tenant, any heavy or bulky matter, without the
specific approval of Landlord which shall not be unreasonably withheld. If any
such matter requires special handling, only a qualified person shall be employed
to perform such special handling. No tenant shall place, or permit to be placed,
on any part of the floor or floors of the premises demised to such tenant, a
load exceeding the floor load per square foot which such floor was designed to
carry and which is allowed by law. Landlord reserves the right to prescribe the
weight and position of safes and other heavy matter, which must be placed so as
to distribute the weight.

26. Landlord shall provide and maintain an alphabetical directory board in the
first floor (main lobby) of the Building and no other directory shall be
permitted without the prior consent of Landlord. Each tenant shall be allowed
one line on such board unless otherwise agreed to in writing.

27. With respect to work being performed by a tenant in its premises with the
approval of Landlord, the tenant shall refer all contractors, contractors’
representatives and installation technicians to Landlord for its supervision,
approval and control prior to the performance of any work or services. This
provision shall apply to all work performed in the Building including
installation of telephones, telegraph equipment, electrical devices and
attachments, and installations of every nature affecting floors, walls,
woodwork, trim, ceilings, equipment and any other physical portion of the
Building.

 

D-3



--------------------------------------------------------------------------------

28. Landlord shall not be responsible for lost or stolen personal property,
equipment, money, or jewelry from the premises of tenants or public rooms
whether or not such loss occurs when the Building or the premises are locked
against entry.

29. Landlord shall not permit entrance to the premises of tenants by use of pass
keys controlled by Landlord, to any person at any time without written
permission from such tenant, except employees, contractors, or service personnel
directly supervised by Landlord and employees of the United States Postal
Service.

30. Each tenant and all of tenant’s employees and invitees shall observe and
comply with the driving and parking signs and markers on the Land surrounding
the Building, and Landlord shall not be responsible for any damage to any
vehicle towed because of noncompliance with parking regulations.

31. Without Landlord’s prior approval, no tenant shall install any radio or
television antenna, loudspeaker, music system or other device on the roof or
exterior walls of the Building or on common walls with adjacent tenants.

32. Each tenant shall store all trash and garbage within its premises or in such
other areas specifically designated by Landlord. No materials shall be placed in
the trash boxes or receptacles in the Building unless such materials may be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage and will not result in a violation of any law or ordinance
governing such disposal. All garbage and refuse disposal shall be only through
entry ways and elevators provided for such purposes and at such times as
Landlord shall designate.

33. No tenant shall employ any persons other than the janitor or Landlord for
the purpose of cleaning its premises without the prior consent of Landlord. No
tenant shall cause any unnecessary labor by reason of its carelessness or
indifference in the preservation of good order and cleanliness. Janitor service
shall include ordinary dusting and cleaning by the janitor assigned to such work
and shall not include beating of carpets or rugs or moving of furniture or other
special services. Janitor service shall be furnished Mondays through Fridays,
legal holidays excepted; janitor service will not be furnished to areas which
are occupied after 9:30 P.M. Window cleaning shall be done only by Landlord, and
only between 6:00 A.M and 5:00 P.M.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

TO

OFFICE LEASE

COMMENCEMENT DATE CONFIRMATION

DECLARATION BY LANDLORD AND TENANT AS TO DATE OF DELIVERY

AND ACCEPTANCE OF POSSESSION OF PREMISES

Attached to and made a part of the Lease dated the 22nd day of November, 2005,
entered into and by MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY as LANDLORD, and
MACFARLANE URBAN REALTY COMPANY LLC as TENANT.

LANDLORD AND TENANT do hereby declare that possession of the Premises was
accepted by TENANT on April 1, 2006. The Premises required to be constructed and
finished by LANDLORD in accordance with the provisions of the Lease have been
satisfactorily completed by LANDLORD and accepted by TENANT, the Lease is now in
full force and effect, and as of the date hereof, LANDLORD has fulfilled all of
its obligations under the Lease. The Lease Commencement Date is hereby
established as April 1, 2006. The Term of this Lease shall terminate on May 31,
2013.

 

LANDLORD:   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY   By:  

CORNERSTONE REAL ESTATE ADVISERS, LLC,

a Delaware limited liability company

its authorized agent

  By:  

/s/ John Kennedy

    John Kennedy     Vice President     Date: TENANT:  

MACFARLANE URBAN REALTY COMPANY LLC,

a California limited liability company

  By:  

/s/ Thomas C. Klugherz

  Name:  

Thomas C. Klugherz

  Title:  

COO

  Date:   April 10th, 2006   By:  

 

  Name:  

 

  Title:  

 

  Date:  



--------------------------------------------------------------------------------

EXHIBIT B

Existing Personal Property

[attached]



--------------------------------------------------------------------------------

12th Floor Furniture Inventory

Furniture Left on 12th Floor for use by subtenant

 

Count

  

Description

Modern Style Office Suites (style without drawer handles) 6    Office Desk
Assemblies each including:   

L-shaped Desk

  

Cloth Backboard

  

Triple Overhead Bookshelves

  

Lights Under Overheads

  

Under Desk 3 Drawer Cabinet

  

Under Desk 2 Drawer Cabinet

5    Free Standing Credenza with 2 drawers low and 2 bookshelves above
Traditional Style Office Suites (style with drawer handles) 6    Office Desk
Assemblies each including:   

L-shaped Desk

  

Cloth Backboard

  

Double Overhead Bookshelves

  

Lights under Overheads

  

One Cabinet with Door over Desk

  

Under Desk 3 Drawer Cabinet

  

Under Desk 2 Drawer Cabinet

  

Standing Filing Cabinet with 4 Drawers and Doors above

4    Free Standing Credenza with 2 Drawers Cubicle Assemblies (w/ beige cloth
panels) 21    Cubicle Assemblies each including:   

L-shaped Desk

  

Double Overhead Bookshelves

  

Lights under Overheads

  

Large Under Desk 2 Drawer Cabinet

  

Small Under Desk 2 Drawer Cabinet

  

One Glass Panel in Cube Wall

East Side Conference Rooms (Bay Side) 1   

Custom Conference Room Table (fixed to floor)

1   

Credenza with 2 Doors (matches the table)

1   

Large White Board

 

Page 1 of 2



--------------------------------------------------------------------------------

West Side Conference Room (Spear Side) 1   

Free Standing Conference Table (traditional style)

1   

Credenza with 4 Drawers (matches the table)

1   

Large White Board

Reception Area 1    Reception Desk assembly Including:   

L-Shaped Desk

  

L-Shaped Upper Counter

  

Large Under Desk 2 Drawer Cabinet

  

Small Under Desk 2 Drawer Cabinet

Kitchen 2   

Kitchen Tables

6   

Kitchen Chairs

1   

Refrigerator

1   

Microwave Oven

1   

Dishwasher

1   

Corkboard (on wall)

Miscellaneous Items 18   

5-High Cream Colored Filing Cabinets (flush in wall)

4   

2-High Cream Colored Filing Cabinets (under built-in printer stations)

5   

5-High Black Filing Cabinets

10   

White Boards in Offices (varying sizes)

2   

9-Locker Cabinets (in mens and women’s restrooms)

Chairs 40    Green Cloth Office Desk Chairs 20    Black Leather Conference Room
Chairs 12    Office Visitor Chairs - Cloth Back Panel (w/ modern style office
suites) 11    Office Visitor Chairs - Wood Stile Back (w/ traditional style
office suites) 5    Miscellaneous Desk Chairs

 

Page 2 of 2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
as of January 9, 2006 by and between MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY, a Massachusetts corporation (“Landlord”), through its agent CORNERSTONE
REAL ESTATE ADVISERS, INC., having an address at 100 Wilshire Blvd., Suite 700,
Santa Monica, California 90401 and MACFARLANE URBAN REALTY COMPANY, LLC, a
California limited liability company (“Tenant”), having its principal office at
201 Spear Street, Fourteenth Floor, San Francisco, California 94105.

R E C I T A L S

A. Tenant is the tenant under the Office Lease, dated November 22, 2005 (the
“Original Lease”) by and between Landlord and Tenant with respect to the
premises located at 201 Spear St., 12th Floor, San Francisco, CA as more
particularly described in the Original Lease (the “Original Premises”).

B. Landlord and Tenant desire to amend the Original Lease to, among other
things, (1) expand the Original Premises to add additional space (the “Expansion
Space” as defined below), (2) increase the amount of the Construction Allowance
to be paid by Landlord in connection with Tenant’s installation of improvements
in the Original Premises and the Expansion Space, (3) adjust the rent and make
other related adjustments to reflect the addition of the Expansion Space to the
Original Premises, and (4) revise other related matters in the Original Lease,
all as more particularly set forth herein. The Original lease, as amended
hereby, shall be referred to herein as the “Lease.” Initially capitalized terms
used and not defined herein shall have the meanings ascribed to such terms in
the Original Lease.

AGREEMENT

1. Lease and Delivery of Expansion Space. Subject to the terms and conditions
hereof, Landlord hereby leases to Tenant, and Tenant hires from Landlord, Suite
1300 in the Building, as shown on Exhibit A attached hereto (the “Expansion
Space”). Landlord shall deliver possession of the Expansion Space to Tenant no
later than 2 business days after the full execution of this Amendment and the
Expansion Space shall at such time become part of the “Premises” under the Lease
for all purposes, and all provisions of the Lease shall apply thereto unless
specified to the contrary herein. The Expansion Space consists of 8,030 square
feet (Rentable) and with the addition of the Expansion Space, the Premises
consists of a total of 21,753 square feet (Rentable). The Rentable area of the
Expansion Space and the Premises shall not be subject to further adjustment.
Tenant shall pay Rent for the Expansion Space starting on June 1, 2006.

2. Tenant Improvements in Expansion Space.

(a) Construction Allowance. Landlord shall pay to Tenant a Construction
Allowance of $281,050 for the design and installation of improvements in the
Expansion Space by Tenant (“Expansion Space Tenant Improvements”). The
Construction Allowance for the

 

1



--------------------------------------------------------------------------------

Expansion Space Tenant Improvements shall be administered by Landlord and paid
by Landlord to Tenant for the same purposes and in the same manner as for the
Construction Allowance for the Original Premises as provided in the Tenant Work
Letter.

(b) Design and Installation of Improvements for Expansion Space. Landlord and
Tenant have approved the space plan for the Expansion Space attached to this
Amendment as Exhibit B (the “Expansion Space Plan”). The Tenant Improvements for
the Expansion Space shall be designed and installed in the same manner as
provided in the Tenant Work Letter for the Tenant Improvements for the Original
Premises.

(c) As-Is Condition. By taking possession of the Expansion Space, Tenant is
deemed to have accepted the Expansion Space in its “As-Is” and “where is”
condition on the date Tenant takes possession without any representation or
warranty by Landlord.

3. Rent for Expansion Space and Original Premises.

(a) Article 1.K of the Original Lease is modified to add the following:

 

K. Monthly Rent:

  The above Monthly Rent shall apply to the Original Premises only. In addition
to the Monthly Rent for the Original Premises, Tenant shall pay Monthly Rent for
the Expansion Space on a full service basis during the Lease Term in
installments as set forth below:

 

Time Period

   Annual Rate
per rentable  square
foot (“RSF”)      Monthly Rent   6/1/2006 – 5/31/2007    $ 39.00       $
26,097.50    6/1/2007 – 5/31/2008    $ 40.00       $ 26,766.67    6/1/2008 –
5/31/2009    $ 41.00       $ 27,435.83    6/1/2009 – 5/31/2010    $ 42.00      
$ 28,105.00    6/1/2010 – 5/31/2011    $ 43.00       $ 28,774.17    6/1/2011 –
5/31/2012    $ 44.00       $ 29,443.33    6/1/2012 – Expiration Date    $ 45.00
      $ 30,112.50   

(b) Article 1.N of the Original Lease is amended in its entirety to read as
follows:

 

N. Tenant’s Pro Rata Share:

  8.82%. Tenant’s Pro Rata Share shall be determined by and adjusted by Landlord
from time to time by dividing the Tenant’s Rentable Square Feet of the Premises
by the Rentable Square Feet of the Building and multiplying the resulting
quotient, to the second decimal place, by one hundred.

 

2



--------------------------------------------------------------------------------

(c) Article 1.J of the Original Lease is amended in its entirety to read as
follows:

 

J. Security Deposit:   $633,758.22 by way of a Letter of Credit (as provided in,
and subject to, Article 23).

(d) Article 1.Q of the Original Lease is amended in its entirety to read as
follows:

 

Q. Parking:

  Parking for 6 vehicles

4. Tenant Early Termination Right. The lease termination payment in line 6 of
Article 33 of the Original Lease is increased from $409,664.81 to $654,479.27.

5. Letter of Credit. The first sentence of Article 23.B of the Original Lease is
revised in its entirety to read as follows:

Concurrently with the execution of this Lease, Tenant shall deliver to Landlord
an irrevocable standby letter of credit (“Letter of Credit”) in the amount of
Six Hundred Thirty-Three Thousand Seven Hundred Fifty-Eight Dollars and
Twenty-Two Cents ($633,758.22) as Tenant’s Security Deposit under this Lease,
subject to the terms and conditions of this Article 23.B.

The last three sentences of Article 23.B of the Original Lease are revised in
their entirety to read as follows:

If Tenant has not previously been in default under this Lease, the Letter of
Credit shall be decreased by One Hundred Sixty-Six Thousand Dollars
($166,000.00) on the third anniversary of the Commencement Date. The Letter of
Credit will then be decreased by an additional One Hundred Sixty-Six Thousand
Dollars ($166,000.00) on the fourth anniversary of the Commencement Date. Tenant
shall be permitted to replace the Letter of Credit with a cash Security Deposit
in the same amount at anytime.

6. Installation of Stairwell. Subject to Tenant’s compliance with the provisions
of Section 5.B of the Lease regarding Alterations and to any applicable
provisions of Tenant’s sublease with CSFB for the 14th Floor of the Building,
Tenant shall have the right, at its sole cost and expense, to install a
stairwell connecting the Original Premises, the Expansion Space and the 14th
Floor of the Building (the “Stairwell”). Landlord shall have the option of
requiring Tenant, at the termination of the Lease and at Tenant’s sole cost and
expense, to remove the Stairwell and to restore the affected portions of the
Premises and the 14th Floor of the Building to the condition that existed before
the installation of the Stairwell.

7. No Brokers. Except for Dunhill Partners West, Charles Dunn Company and The
CAC Group, Tenant and Landlord each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder in connection with
the negotiation of this Amendment and the consummation of the transaction
contemplated hereby, and that, except for such brokers, no broker or other
person, firm or entity is entitled to any commission or finder’s fee in
connection with said transaction. Tenant and Landlord do each hereby agree to
indemnify, protect, defend and hold the other harmless from and against
liability for compensation or

 

3



--------------------------------------------------------------------------------

charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying party, including
any costs, expenses, and attorney fees reasonably incurred with respect thereto.

8. Reaffirmation; No Defaults. Tenant reaffirms all of its obligations under the
Original Lease and acknowledges that it has no claims, offset or defenses with
respect to the payment of sums due under the Original Lease. To the actual
knowledge of Tom Klugherz without inquiry, Tenant hereby represents and warrants
no event has occurred which constitutes or, with the passage of time or giving
of notice or both, would constitute an event of default under the Original
Lease.

9. Full Force and Effect; Conflict with Lease; Integration. Except as amended
hereby, the Original Lease remains in full force and effect in accordance with
its terms. In the event of any conflict between the provisions of the Original
Lease and this Amendment, the provisions of this Amendment shall control. The
Original Lease, as amended by this Amendment: (a) integrates all the terms and
conditions mentioned in or incidental to the Lease; (b) supersedes all oral
negotiations and prior and other writings with respect to its subject matter;
and (c) is intended by the parties as the final expression of the agreement with
respect to the terms and conditions set forth therein and as the complete and
exclusive statement of the terms agreed to by the parties.

10. Miscellaneous. This Amendment shall be governed by California law. This
Amendment may be executed in counterparts, and all counterparts shall constitute
but one and the same document.

SIGNATURES ON FOLLOWING PAGE

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

FIRST AMENDMENT TO LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day first above written.

 

LANDLORD:  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

a Massachusetts corporation

  By:  

CORNERSTONE REAL ESTATE ADVISERS, LLC,

a Delaware limited liability company

Its authorized agent

    By:  

/s/ John T. Kennedy

      John T. Kennedy       Vice President TENANT:  

MACFARLANE URBAN REALTY COMPANY, LLC,

a California limited liability company

  By:  

/s/ Thomas C. Klugherz

  Name:  

Thomas C. Klugherz

  Title:  

COO, Principal

  By:  

 

  Name:  

 

  Title:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO

FIRST AMENDMENT TO LEASE

FLOOR PLAN OF EXPANSION SPACE

[attached hereto]



--------------------------------------------------------------------------------

LOGO [g161521g52q72.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

TO

FIRST AMENDMENT TO LEASE

EXPANSION SPACE PLAN

LOGO [g161521g30s28.jpg]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made and entered
into as of as of August 9, 2007 and between CREA SPEAR STREET TERRACE LLC, a
Delaware limited liability company(“Landlord”), successor in interest to
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a Massachusetts corporation,
through its agent CORNERSTONE REAL ESTATE ADVISERS, INC., having an address at
100 Wilshire Blvd., Suite 700, Santa Monica, California 90401, and MACFARLANE
PARTNERS INVESTMENT MANAGEMENT, LLC, a Delaware limited liability company
(“Tenant”), successor in interest to MACFARLANE URBAN REALTY COMPANY, LLC, a
California limited liability company, having its principal office at 201 Spear
Street, Twelfth Floor, San Francisco, California 94105.

R E C I T A L S

A. Tenant is the tenant under the Office Lease, dated November 22, 2005 (the
“2005 Lease”) as amended by the First Amendment to Lease dated January 9, 2006
(the “First Amendment”) ( as amended, the “Current Lease”) by and between
Landlord’s predecessor and Tenant’s predecessor with respect to the premises
located at 201 Spear St., 12th Floor and 13th Floor, San Francisco, CA as more
particularly described in the Original Lease (the “Current Premises”). Tenant
obtained its interest in the Current Lease and the Current Premises pursuant to
an Assignment and Assumption of Lease dated June 30, 2007, between Tenant, as
assignee, and MacFarlane Urban Realty Company, LLC, a California limited
liability company, as assignor.

B. Landlord and Tenant desire to amend the Current Lease to, among other things,
(1) evidence that Tenant has exercised its Option to Lease pursuant to Article
32 of the 2005 Lease and that Landlord and Tenant have agreed to expand the
Current Premises pursuant to the Option to Lease to add the Option Space (as
such term is defined in the Lease), (2) adjust the rent and make other related
adjustments to reflect the addition of the Option Space to the Current Premises,
and (3) revise other related matters in the Current Lease, all as more
particularly set forth herein. The Current Lease, as amended hereby, shall be
referred to herein as the “Lease.” Initially capitalized terms used and not
defined herein shall have the meanings ascribed to such terms in the Current
Lease. The Option Space is referred to herein as “Suite 1400”.

AGREEMENT

1. Lease and Delivery of Suite 1400. Subject to the terms and conditions hereof,
Tenant exercises its Option to Lease pursuant to Article 32 of the 2005 Lease
and, pursuant to the Option to Lease, Landlord hereby leases Suite 1400 to
Tenant, and Tenant hires Suite 1400 from Landlord. Landlord shall deliver
possession of Suite 1400 to Tenant on April 1, 2008 and Suite 1400 shall at such
time become part of the “Premises” under the Lease for all purposes, and all
provisions of the Lease shall apply thereto unless specified to the contrary
herein. Suite 1400 consists of 13,723 square feet (Rentable) and with the
addition of Suite 1400, the Premises will consist of a total of 35,476 square
feet (Rentable). The Rentable area of Suite 1400 and the

 

1



--------------------------------------------------------------------------------

Premises shall not be subject to further adjustment. Tenant shall pay Rent for
Suite 1400 starting on April 1, 2008.

2. As-Is Condition, Tenant currently occupies Suite 1400 pursuant to a sublease
with another tenant in the Building and is familiar with its condition and
accordingly accepts possession of Suite 1400 in its “As-Is” and “where is”
condition without any representation or warranty by Landlord or other obligation
of Landlord as to the condition of the interior improvements in Suite 1400.

3. Amendments to Basic Provisions.

(a) Article 1.B of the Current Lease is amended in its entirety to read as
follows:

 

B. Tenant’s Address:

 

201 Spear Street, 12th Floor, San Francisco, CA 94105

(b) Article 1.I of the Current Lease is amended in its entirety to read as
follows:

 

I. Expiration Date:

  May 31, 2013

(c) Article 1.K of the Current Lease is modified to add the following:

 

K. Monthly Rent:

  Effective April 1, 2008, in addition to the Monthly Rent for the Current
Premises, Tenant shall pay Monthly Rent for Suite 1400 on a full service basis
during the Lease Term in installments as set forth below:

 

Time Period

  Suite 1400 Annual Rate per RSF     Suite 1400 Monthly Rent   4/1/2008 –
3/31/2009   $ 60.00      $ 68,615.00    4/1/2009 – 3/31/2010   $ 61.00      $
69,758.58    4/1/2010 – 3/31/2011   $ 62.00      $ 70,902.17    4/1/2011 –
3/31/2012   $ 63.00      $ 72,045.75    4/1/2012 – 5/31/2013   $ 64.00      $
73,189.33   

 

2



--------------------------------------------------------------------------------

(d) Effective April 1, 2008, Article 1.L of the Current Lease is amended in its
entirety to read as follows:

 

L. Operating Expense Base:

  With respect to the Current Premises, the actual Operating Expenses for
Calendar Year 2006, subject to adjustment as provide in Section 4.A. With
respect to Suite 1400, the actual Operating Expenses for Calendar Year 2008,
subject to adjustment as provide in Section 4.A.

(e) Effective April 1, 2008, Article 1.M of the Current Lease is amended in its
entirety to read as follows:

 

M. Tax Base:

  With respect to the Current Premises, the actual Taxes for Calendar Year 2006,
subject to adjustment as provide in Section 4.A. With respect to Suite 1400, the
actual Taxes for Calendar Year 2008, subject to adjustment as provide in
Section 4.A.

(f) Effective April 1, 2008, Article 1.N of the Current Lease is amended in its
entirety to read as follows:

 

N. Tenant’s Pro Rata Share:

  With respect to the Current Premises, Tenant’s Pro Rata Share shall be 8.82%.
With respect to Suite 1400, Tenant’s Pro Rata Share shall be 5.57%. Tenant’s Pro
Rata Share shall be determined by and adjusted by Landlord from time to time by
dividing the Tenant’s Rentable Square Feet of the Premises by the Rentable
Square Feet of the Building and multiplying the resulting quotient, to the
second decimal place, by one hundred.

4. Taxes and Operating Expenses. Article 4.A of the Current Lease is modified to
add the following paragraph at the end thereof: “Effective April 1, 2008,
Tenant’s Pro Rata Share of the escalation in Operating Expenses and Taxes shall
be determined separately for each of the Current Premises and Suite 1400.
Monthly payment of the Estimated Escalation Increase shall continue with respect
to the Current Premises. Monthly payment of the Estimated Escalation Increase
shall commence on January 1, 2009, and continue monthly thereafter, with respect
to Suite 1400. The applicable Tenant’s Pro Rata Share, Operating Expense Base
and Tax Base for each of the Current Premises and Suite 1400 are set forth in
Articles 1.L, 1.M and 1.N.”

5. Tenant Early Termination Right. The lease termination payment in line 6 of
Article 33 of the 2005 Lease is increased to $750,000.

6. Letter of Credit. The third to last and the second to last sentences of
Article 23.B of the Current Lease are deleted in their entirety such that the
Letter of Credit in the amount of

 

3



--------------------------------------------------------------------------------

$633,758.22 shall remain in full force and effect throughout the Term of the
Lease without reduction in amount.

7. No Brokers. Except for Dunhill Partners West and The CAC Group, Tenant and
Landlord each represent and warrant to the other that it has had no dealings
with any person, firm, broker or finder in connection with the negotiation of
this Second Amendment and the consummation of the transaction contemplated
hereby, and that, except for such brokers, no broker or other person, firm or
entity is entitled to any commission or finder’s fee in connection with said
transaction. Tenant and Landlord do each hereby agree to indemnify, protect,
defend and hold the other harmless from and against liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings or actions of the indemnifying party,
including any costs, expenses, and attorney fees reasonably incurred with
respect thereto.

8. Stairwell. Tenant’s rights to install stairwells between the 12th and 13th
floors and the 13th and 14th floors shall continue as set forth in Article 32.D
of the Current Lease and in Section 6 of the First Amendment.

9. Reaffirmation; No Defaults. Tenant reaffirms all of its obligations under the
Current Lease and acknowledges that, to the actual knowledge of Jordanna
Ferreira without inquiry, it has no claims, offset or defenses with respect to
the payment of sums due under the Current Lease. Tenant hereby confirms that, to
the actual knowledge of Jordanna Ferreira without inquiry, no event has occurred
which constitutes or, with the passage of time or giving of notice or both,
would constitute an event of default under the Current Lease.

10. Full Force and Effect; Conflict with Lease; Integration. Except as amended
hereby, the Current Lease remains in full force and effect in accordance with
its terms. In the event of any conflict between the provisions of the Current
Lease and this Second Amendment, the provisions of this Second Amendment shall
control. The Current Lease, as amended by this Second Amendment: (a) integrates
all the terms and conditions mentioned in or incidental to the Lease;
(b) supersedes all oral negotiations and prior and other writings with respect
to its subject matter; and (c) is intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
therein and as the complete and exclusive statement of the terms agreed to by
the parties.

11. Miscellaneous. This Second Amendment shall be governed by California law,
This Second Amendment may be executed in counterparts, and all counterparts
shall constitute but one and the same document.

SIGNATURES ON FOLLOWING PAGE

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

SECOND AMENDMENT TO LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day first above written.

 

LANDLORD:   CREA SPEAR STREET TERRACE LLC,  

a Delaware limited liability company

 

By:

 

CORNERSTONE REAL ESTATE ADVISERS, LLC,

   

a Delaware limited liability company

   

Its authorized agent

   

By:

 

/s/ John T. Kennedy

      John T. Kennedy       Vice President TENANT:  

MACFARLANE PARTNERS INVESTMENT MANAGEMENT, LLC

 

a Delaware limited liability company

 

By:

 

/s/ Jordanna Ferreira

 

Name:

  Jordanna Ferreira   Its:  

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made and entered into
as of November 10, 2008 by between CREA SPEAR STREET TERRACE LLC, a Delaware
limited liability company (“Landlord”), successor in interest to MASSACHUSETTS
MUTUAL LIFE INSURANCE COMPANY, a Massachusetts corporation, through its agent
CORNERSTONE REAL ESTATE ADVISERS, INC., having an address at 100 Wilshire Blvd.,
Suite 700, Santa Monica, California 90401, and MACFARLANE PARTNERS INVESTMENT
MANAGEMENT, LLC, a Delaware limited liability company (“Tenant”), successor in
interest to MACFARLANE URBAN REALTY COMPANY, LLC, a California limited liability
company, having its principal office at 201 Spear Street, Twelfth Floor, San
Francisco, California 94105.

R E C I T A L S

A. Tenant is the tenant under the Office Lease, dated November 22, 2005 (the
“2005 Lease”) as amended by the First Amendment to Lease dated January 9, 2006
and the Second Amendment to Lease dated August 9, 2007 (as amended, the “Current
Lease”) by and between Landlord’s predecessor and Tenant’s predecessor with
respect to the premises located at 201 Spear Street, 12th 13th and 14th Floor,
San Francisco, CA and as more particularly described in the Current Lease (the
“Current Premises”). Tenant obtained its interest in the Current Lease and the
Current Premises pursuant to an Assignment and Assumption of Lease dated
June 30, 2007, between Tenant, as assignee, and MacFarlane Urban Realty Company,
LLC, a California limited liability company, as assignor.

B. Landlord and Tenant desire to amend the Current Lease to, among other things,
(1) delete Tenant’s right to terminate the Lease with respect to the portion of
the Current Premises located on the 12th floor of the Building, and (2) confirm
that Tenant is not required to remove any Alterations made by Tenant before the
date of this Third Amendment, all as more particularly set forth herein. The
Current Lease, as amended hereby, shall be referred to herein as the “Lease.”
Initially capitalized terms used and not defined herein shall have the meanings
ascribed to such terms in the Current Lease.

AGREEMENT

1. Deletion of Early Termination Right. Article 33 of the 2005 Lease (Tenant
Early Termination Right), as amended to date, is amended in its entirety to read
as follows:

Provided that Tenant is not then in default under this Lease (beyond all
applicable notice and cure periods), Tenant shall have the option to terminate
this Lease with respect to all, but not less than all, of the portion of the
Premises located on the 13th and 14th floors of the Building (the “Terminable
Portion of the Premises”), effective on the last day of the 60th full calendar
month following the Commencement Date (the “Termination Date”), by delivering to
Landlord, no later than 9 months before the Termination Date, written notice of
termination, accompanied by a payment to Landlord of the amount of $459,881.33.
Provided that Tenant terminates this Lease with respect to the Terminable

 

1



--------------------------------------------------------------------------------

Portion of the Premises in accordance with the terms of this Section 33, this
Lease shall automatically cease to apply to, and be of no further force or
effect with respect to, the Terminable Portion of the Premises as of the
Termination Date and Landlord and Tenant shall be relieved of their respective
obligations under this Lease as they relate to the Terminable Portion of the
Premises, other than those obligations that would expressly survive the
termination of this Lease if the Lease were being terminated in its entirety;
provided, however, notwithstanding anything to the contrary contained in this
Lease, Landlord shall have all the rights and remedies with respect to any
obligation of Tenant under this Lease related to the Terminable Portion of the
Premises that accrues prior to the Termination Date and is not satisfied by
Tenant prior to the Termination Date. Notwithstanding the exercise by Tenant of
its rights under this Article 33, this Lease shall continue in full force and
effect with respect to the portion of the Premises that is not part of the
Terminable Portion of the Premises (i.e., the 12th Floor of the Building).

2. Tenant Alterations. Landlord agrees that any Alterations made by Tenant with
Landlord’s approval before the date of this Third Amendment need not be removed
by Tenant at the end of the Term of the Lease.

3. Reaffirmation; No Defaults. Tenant reaffirms all of its obligations under the
Current Lease and acknowledges that, to the actual knowledge of Dirk Hallemeier
without inquiry, it has no claims, offset or defenses with respect to the
payment of sums due under the Current Lease. Tenant hereby confirms that, to the
actual knowledge of Dirk Hallemeier without inquiry, no event has occurred which
constitutes or, with the passage of time or giving of notice or both, would
constitute an event of default under the Current Lease.

4. Full Force and Effect; Conflict with Lease; Integration. Except as amended
hereby, the Current Lease remains in full force and effect in accordance with
its terms. In the event of any conflict between the provisions of the Current
Lease and this Third Amendment, the provisions of this Third Amendment shall
control. The Current Lease, as amended by this Third Amendment, (a) integrates
all the terms and conditions mentioned in or incidental to the Lease; (b)
supersedes all oral negotiations and other prior writings with respect to its
subject matter; and (c) is intended by the parties as the final expression of
the agreement with respect to the terms and conditions set forth therein and as
the complete and exclusive statement of the terms agreed to by the parties.

5. Miscellaneous. This Third Amendment shall be governed by California law. This
Third Amendment may be executed in counterparts, and all counterparts shall
constitute but one and the same document.

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day first above written.

 

LANDLORD:  

CREA SPEAR STREET TERRACE LLC,

a Delaware limited liability company

 

By:

 

CORNERSTONE REAL ESTATE ADVISERS, LLC,

a Delaware limited liability company

Its authorized agent

   

By:

 

/s/ Mark Knapp

      Mark Knapp       Vice President TENANT:  

MACFARLANE PARTNERS INVESTMENT MANAGEMENT, LLC

a Delaware limited liability company

 

By:

 

/s/ Gregory M. Vilkin

    Gregory M. Vilkin     President

 

3